
	

113 S1372 PCS: Child Citizenship Act of 2000
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 150
		113th CONGRESS
		1st Session
		S. 1372
		[Report No.
		  113–81]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 25, 2013
			Mr. Leahy, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  State, foreign operations, and related programs for the fiscal year ending
		  September 30, 2014, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of State, foreign operations, and related programs for the fiscal year ending
			 September 30, 2014, and for other purposes, namely:
		IDepartment of State and Related
			 Agency
			Department of
		  state
			Administration of foreign
		  affairs
			Diplomatic and consular
		  programs
			(including transfer of funds)For necessary expenses of the Department of
		  State and the Foreign Service not otherwise provided for,
		  $7,083,880,850, to remain available until
		  September 30, 2015, of which up to
		  $1,867,251,000, to remain available until
		  expended, is for Worldwide Security Protection: 
		  Provided, That funds made available
		  under this heading shall be allocated in accordance with paragraphs (1) through
		  (4) as follows:
				(1)Human resourcesFor necessary expenses for training, human
			 resources management, and salaries, including employment without regard to
			 civil service and classification laws of persons on a temporary basis (not to
			 exceed $700,000), as authorized by section 801
			 of the United States Information and Educational Exchange Act of 1948,
			 $2,548,716,000, of which not less than
			 $131,713,000 shall be available only for public
			 diplomacy American salaries, and up to
			 $255,866,000 is for Worldwide Security
			 Protection.
				(2)Overseas programsFor necessary expenses for the regional
			 bureaus of the Department of State and overseas activities as authorized by
			 law, $2,033,386,000, of which not less than
			 $369,589,000 shall be available only for public
			 diplomacy international information programs.
				(3)Diplomatic policy and supportFor necessary expenses for the functional
			 bureaus of the Department of State, including representation to certain
			 international organizations in which the United States participates pursuant to
			 treaties ratified pursuant to the advice and consent of the Senate or specific
			 Acts of Congress, general administration, and arms control, nonproliferation
			 and disarmament activities as authorized,
			 $786,180,000.
				(4)Security programsFor necessary expenses for security
			 activities, $1,715,600,000, of which up to
			 $1,611,385,000 is for Worldwide Security
			 Protection.
				(5)Fees and payments collectedIn addition to amounts otherwise made
			 available under this heading—
					(A)not to exceed
			 $1,806,600 shall be derived from fees collected
			 from other executive agencies for lease or use of facilities at the
			 International Center in accordance with section 4 of the International Center
			 Act, and in addition, as authorized by section 5 of such Act,
			 $5,970,150, to be derived from the reserve
			 authorized by such section, to be used for the purposes set out in such section
			 and for development, maintenance, and security of additional properties for use
			 as an International Center by foreign governments or international
			 organizations;
					(B)as authorized by section 810 of the United
			 States Information and Educational Exchange Act, not to exceed
			 $5,000,000, to remain available until expended,
			 may be credited to this appropriation from fees or other payments received from
			 English teaching, library, motion pictures, and publication programs and from
			 fees from educational advising and counseling and exchange visitor programs;
			 and
					(C)not to exceed
			 $15,000, which shall be derived from
			 reimbursements, surcharges, and fees for use of Blair House facilities.
					(6)Transfer, reprogramming, and other
			 matters
					(A)Notwithstanding any provision of this Act,
			 funds may be reprogrammed within and between paragraphs (1) through (4) under
			 this heading subject to section 7015 of this Act.
					(B)Of the amount made available under this
			 heading, not to exceed $10,000,000 may be
			 transferred to, and merged with, funds made available by this Act under the
			 heading Emergencies in the Diplomatic and Consular Service, to
			 be available only for emergency evacuations and rewards, as authorized.
					(C)Funds appropriated under this heading are
			 available for acquisition by exchange or purchase of passenger motor vehicles
			 as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field
			 examination of programs and activities in the United States funded from any
			 account contained in this title.
					(D)Of the funds appropriated under this
			 heading, up to $36,707,000, to remain available
			 until expended, may be transferred to, and merged with, funds previously made
			 available under the heading Conflict Stabilization Operations
			 (CSO) in title I of prior acts making appropriations for the Department of
			 State, foreign operations and related programs: 
			 Provided, That funds allocated to
			 CSO and for assistance, or for assistance to be implemented by CSO, may be made
			 available notwithstanding any other provision of law.
					capital investment fund For necessary expenses of the Capital
		  Investment Fund, $76,900,000, to remain
		  available until expended, as authorized: 
		  Provided, That section 135(e) of
		  Public Law 103–236 shall not apply to funds available under this
		  heading.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $69,406,000, notwithstanding
		  section 209(a)(1) of the Foreign Service Act of
		  1980 (Public Law 96–465), as it relates to post
		  inspections.
			Educational and cultural exchange
		  programsFor expenses of
		  educational and cultural exchange programs, as authorized,
		  $595,000,000, to remain available until
		  expended: 
		  Provided, That fees or other
		  payments received from or in connection with English teaching, educational
		  advising and counseling programs, and exchange visitor programs as authorized
		  may be credited to this account, to remain available until expended: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated under this
		  heading may be made available for assistance for fellowships, scholarships, and
		  exchanges for foreign academic professionals and foreign university students
		  from countries in the Near East region, subject to the regular notification
		  procedures of the Committees on Appropriations: 
		  Provided further, That
		  not later than 45 days after enactment of this Act, the Secretary of State
		  shall submit a report to the Committees on Appropriations detailing
		  modifications made to existing educational and cultural exchange programs since
		  calendar year 2011, including for special academic and special professional and
		  cultural exchanges: 
		  Provided further, That
		  any further modifications to such programs shall be subject to prior
		  consultation with, and the regular notification procedures of, the Committees
		  on Appropriations.
			Representation expensesFor representation expenses as authorized,
		  $7,300,000.
			Protection of foreign missions and
		  officialsFor expenses, not
		  otherwise provided, to enable the Secretary of State to provide for
		  extraordinary protective services, as authorized,
		  $28,200,000, to remain available until September
		  30, 2015.
			Embassy security, construction, and
		  maintenanceFor necessary
		  expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C.
		  292–303), preserving, maintaining, repairing, and planning for buildings that
		  are owned or directly leased by the Department of State, renovating, in
		  addition to funds otherwise available, the Harry S Truman Building, and
		  carrying out the Diplomatic Security Construction Program as authorized,
		  $785,351,000, to remain available until expended
		  as authorized, of which not to exceed $25,000
		  may be used for domestic and overseas representation expenses as authorized: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be available for acquisition of furniture,
		  furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide
		  security upgrades, acquisition, and construction as authorized,
		  $1,320,452,000, to remain available until
		  expended: 
		  Provided, That not later than 45
		  days after enactment of this Act, the Secretary of State shall submit to the
		  Committees on Appropriations the proposed allocation of funds made available
		  under this heading and the actual and anticipated proceeds of sales for all
		  projects in fiscal year 2014.
			Emergencies in the diplomatic and consular
		  service
			(including transfer of funds)For necessary expenses to enable the
		  Secretary of State to meet unforeseen emergencies arising in the Diplomatic and
		  Consular Service, $9,652,000, to remain
		  available until expended as authorized, of which not to exceed
		  $1,000,000 may be transferred to, and merged
		  with, funds appropriated by this Act under the heading Repatriation
		  Loans Program Account, subject to the same terms and
		  conditions.
			Repatriation loans program
		  account
			For the cost of direct loans,
		  $1,700,000, as authorized: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: Provided
			 further, That such funds are available to subsidize gross
		  obligations for the principal amount of direct loans not to exceed
		  $2,690,000.
			payment to the american institute in
		  taiwanFor necessary expenses
		  to carry out the Taiwan Relations Act (Public Law 96–8),
		  $31,221,000.
			Payment to the foreign service retirement
		  and disability fundFor
		  payment to the Foreign Service Retirement and Disability Fund, as authorized,
		  $158,900,000.
			international
		  organizations
			contributions to international
		  organizationsFor necessary
		  expenses, not otherwise provided for, to meet annual obligations of membership
		  in international multilateral organizations, pursuant to treaties ratified
		  pursuant to the advice and consent of the Senate, conventions or specific Acts
		  of Congress, $1,382,408,000: 
		  Provided, That the Secretary of
		  State shall notify the Committees on Appropriations at least 15 days in advance
		  (or in an emergency, as far in advance as is practicable) of any United Nations
		  action to increase funding for any United Nations program without identifying
		  an offsetting decrease elsewhere in the United Nations budget: 
		  Provided further, That
		  any credits available to the United States from the United Nations Tax
		  Equalization Fund shall only be available for United States assessed
		  contributions to the United Nations and shall be subject to the regular
		  notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  any payment of arrearages under this heading shall be directed toward
		  activities that are mutually agreed upon by the United States and the
		  respective international organization: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be available for a
		  United States contribution to an international organization for the United
		  States share of interest costs made known to the United States Government by
		  such organization for loans incurred on or after October 1, 1984, through
		  external borrowings.
			contributions for international
		  peacekeeping activitiesFor
		  necessary expenses to pay assessed and other expenses of international
		  peacekeeping activities directed to the maintenance or restoration of
		  international peace and security,
		  $2,094,661,000, of which 15 percent shall remain
		  available until September 30, 2015: 
		  Provided, That none of the funds
		  made available by this Act shall be obligated or expended for any new or
		  expanded United Nations peacekeeping mission unless, at least 15 days in
		  advance of voting for the new or expanded mission in the United Nations
		  Security Council (or in an emergency as far in advance as is practicable), the
		  Committees on Appropriations are notified: (1) of the estimated cost and
		  duration of the mission, the national interest that will be served, and the
		  exit strategy; (2) that the United Nations has in place effective measures to
		  prevent United Nations employees, contractor personnel, and peacekeeping troops
		  serving in the mission from trafficking in persons, exploiting victims of
		  trafficking, or committing acts of illegal sexual exploitation or other
		  violations of human rights, and to bring to justice individuals who engage in
		  such acts while participating in the peacekeeping mission, including
		  prosecution in their home countries of such individuals in connection with such
		  acts, and to make information about such cases publicly available in the
		  country where an alleged crime occurs and on the United Nations’ Web site; and
		  (3) pursuant to section 7015 of this Act and the procedures therein followed,
		  of the source of funds that will be used to pay the cost of the new or expanded
		  mission: 
		  Provided further, That
		  funds shall be available for peacekeeping expenses unless the Secretary of
		  State determines that American manufacturers and suppliers are not being given
		  opportunities to provide equipment, services, and material for United Nations
		  peacekeeping activities equal to those being given to foreign manufacturers and
		  suppliers: 
		  Provided further, That
		  the Secretary of State shall work with the United Nations and foreign
		  governments contributing peacekeeping troops to implement effective vetting
		  procedures to ensure that such troops have not violated human rights: 
		  Provided further, That
		  none of the funds appropriated or otherwise made available under this heading
		  may be used for any United Nations peacekeeping mission that will involve
		  United States Armed Forces under the command or operational control of a
		  foreign national, unless the President’s military advisors have submitted to
		  the President a recommendation that such involvement is in the national
		  interests of the United States and the President has submitted to the Congress
		  such a recommendation: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated or otherwise
		  made available under this heading in this Act or in the Consolidated and
		  Further Continuing Appropriations Act, 2013 (Public Law 113–6) that remain
		  available for obligation, shall be available for United States assessed
		  contributions up to the amount specified in the Annex accompanying United
		  Nations General Assembly document A/67/224/Add.1: 
		  Provided further, That
		  any credits available to the United States from the United Nations Tax
		  Equalization Fund shall only be available for United States assessed
		  contributions to the United Nations and shall be subject to the regular
		  notification procedures of the Committees on
		  Appropriations.
			International CommissionsFor necessary expenses, not otherwise
		  provided for, to meet obligations of the United States arising under treaties,
		  or specific Acts of Congress, as follows:
			International boundary and water
		  commission, united states and mexicoFor necessary expenses for the United States
		  Section of the International Boundary and Water Commission, United States and
		  Mexico, and to comply with laws applicable to the United States Section,
		  including not to exceed $6,000 for
		  representation expenses; as follows:
			Salaries and expensesFor salaries and expenses, not otherwise
		  provided for,
		  $45,618,000.
			ConstructionFor detailed plan preparation and
		  construction of authorized projects,
		  $35,200,000, to remain available until expended,
		  as authorized.
			American sections, international
		  commissionsFor necessary
		  expenses, not otherwise provided, for the International Joint Commission and
		  the International Boundary Commission, United States and Canada, as authorized
		  by treaties between the United States and Canada or Great Britain, and the
		  Border Environment Cooperation Commission as authorized by Public Law 103–182,
		  $12,799,000: 
		  Provided, That of the amount
		  provided under this heading for the International Joint Commission,
		  $9,000 may be made available for representation
		  expenses.
			International fisheries
		  commissionsFor necessary
		  expenses for international fisheries commissions, not otherwise provided for,
		  as authorized by law, $39,345,000: 
		  Provided, That the United States
		  share of such expenses may be advanced to the respective commissions pursuant
		  to 31 U.S.C. 3324.
			related
		  agency
			Broadcasting board of
		  governors
			International broadcasting
		  operationsFor necessary
		  expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to
		  carry out international communication activities, and to make and supervise
		  grants for radio and television broadcasting to the Middle East,
		  $717,082,000, of which up to
		  $41,734,000 shall remain available until
		  expended for satellite transmissions and Internet freedom programs: 
		  Provided, That funds appropriated
		  under this heading shall be made available to expand unrestricted access to
		  programs funded under this heading and other information on the Internet
		  through the development and use of circumvention and secure communication
		  technologies: 
		   Provided further,
		  That of the total amount appropriated under this heading, not to exceed
		  $35,000 may be used for representation expenses,
		  of which $10,000 may be used for representation
		  expenses within the United States as authorized, and not to exceed
		  $30,000 may be used for representation expenses
		  of Radio Free Europe/Radio Liberty: 
		  Provided further, That
		  the authority provided by section 504(c) of the Foreign Relations Authorization
		  Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in
		  effect through September 30, 2014: Provided
			 further, That section 304(f) of the United States
		  International Broadcasting Act of 1994, as amended (22 U.S.C. 6203(f)) is
		  amended by deleting 5 members and inserting a majority of
		  Governors then serving (as determined under subsection (c) of such section) at
		  the time a decision of the Board is made:
			 Provided further, That the BBG shall notify the Committees
		  on Appropriations within 15 days of any determination by the Board that any of
		  its broadcast entities, including its grantee organizations, provides an open
		  platform for international terrorists or those who support international
		  terrorism, or is in violation of the principles and standards set forth in
		  subsections (a) and (b) of section 303 of the United States International
		  Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity’s journalistic code of
		  ethics: 
		  Provided further, That
		  significant modifications to BBG broadcast hours previously justified to
		  Congress, including changes to transmission platforms (shortwave, medium wave,
		  satellite, Internet, and television), for all BBG language services shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  in addition to funds made available under this heading, and notwithstanding any
		  other provision of law, up to $2,000,000 in
		  receipts from advertising and revenue from business ventures, up to
		  $500,000 in receipts from cooperating
		  international organizations, and up to
		  $1,000,000 in receipts from privatization
		  efforts of the Voice of America and the International Broadcasting Bureau,
		  shall remain available until expended for carrying out authorized
		  purposes.
			Broadcasting capital
		  improvementsFor the purchase,
		  rent, construction, and improvement of facilities for radio and television
		  transmission and reception, and purchase and installation of necessary
		  equipment for radio and television transmission and reception, including to
		  Cuba, as authorized, $8,000,000, to remain
		  available until expended, as authorized.
			Related
		  programs
			The asia foundationFor a grant to The Asia Foundation, as
		  authorized by The Asia Foundation Act (22 U.S.C. 4402),
		  $17,000,000, to remain available until expended,
		  as authorized.
			United States Institute of
		  PeaceFor necessary expenses
		  of the United States Institute of Peace, as authorized by the United States
		  Institute of Peace Act, $30,984,000, to remain
		  available until September 30, 2015, which shall not be used for construction
		  activities.
			Center for Middle Eastern-Western Dialogue
		  Trust FundFor necessary
		  expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as
		  authorized by section 633 of the Departments of Commerce, Justice, and State,
		  the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078),
		  the total amount of the interest and earnings accruing to such Fund on or
		  before September 30, 2014, to remain available until
		  expended.
			Eisenhower exchange fellowship
		  programFor necessary expenses
		  of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4
		  and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205),
		  all interest and earnings accruing to the Eisenhower Exchange Fellowship
		  Program Trust Fund on or before September 30, 2014, to remain available until
		  expended: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary or other compensation, or
		  to enter into any contract providing for the payment thereof, in excess of the
		  rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance
		  with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost
		  Principles for Non-profit Organizations), including the restrictions on
		  compensation for personal services.
			Israeli arab scholarship
		  programFor necessary expenses
		  of the Israeli Arab Scholarship Program, as authorized by section 214 of the
		  Foreign Relations Authorization Act,
		  Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing
		  to the Israeli Arab Scholarship Fund on or before September 30, 2014, to remain
		  available until expended.
			East-West centerTo enable the Secretary of State to provide
		  for carrying out the provisions of the Center for Cultural and Technical
		  Interchange Between East and West Act of 1960, by grant to the Center for
		  Cultural and Technical Interchange Between East and West in the State of
		  Hawaii, $16,700,000: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary, or enter into any contract
		  providing for the payment thereof, in excess of the rate authorized by 5 U.S.C.
		  5376.
			national endowment for
		  democracyFor grants made by
		  the Department of State to the National Endowment for Democracy, as authorized
		  by the National Endowment for Democracy Act,
		  $135,000,000, to remain available until
		  expended, of which $100,000,000 shall be
		  allocated in the traditional and customary manner, including for the core
		  institutes, and $35,000,000 shall be for
		  democracy, human rights, and rule of law
		  programs.
			other
		  commissions
			commission for the preservation of
		  america’s heritage abroad
			salaries and expensesFor necessary expenses for the Commission
		  for the Preservation of America’s Heritage Abroad,
		  $690,000, as authorized by section 1303 of
		  Public Law 99–83.
			United states commission on international
		  religious freedom
			Salaries and expensesFor necessary expenses for the United States
		  Commission on International Religious Freedom, as authorized by title II of the
		  International Religious Freedom Act of 1998 (Public Law 105–292), as amended,
		  $3,500,000, including not more than
		  $4,000 for representation expenses: 
		  Provided, That if the United States
		  Commission on International Religious Freedom is authorized beyond September
		  30, 2014, this amount will remain available until September 30,
		  2015.
			Commission on Security and Cooperation in
		  Europe
			Salaries and expensesFor necessary expenses of the Commission on
		  Security and Cooperation in Europe, as authorized by Public Law 94–304,
		  $2,579,000, including not more than
		  $4,000 for representation expenses, to remain
		  available until September 30, 2015.
			Congressional-Executive Commission on the
		  People's Republic of China
			Salaries and expensesFor necessary expenses of the
		  Congressional-Executive Commission on the People's Republic of China, as
		  authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C.
		  6911–6919), $2,000,000, including not more than
		  $3,000 for representation expenses, to remain
		  available until September 30, 2015.
			United States-China Economic and Security
		  Review Commission
			salaries and expensesFor necessary expenses of the United
		  States-China Economic and Security Review Commission, as authorized by section
		  1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year
		  2001 (22 U.S.C. 7002), $3,500,000, including not
		  more than $4,000 for representation expenses, to
		  remain available until September 30, 2015: 
		  Provided, That the authorities,
		  requirements, limitations, and conditions contained in the second through sixth
		  provisos under this heading in division F of Public Law 111–117 shall continue
		  in effect during fiscal year 2014 and shall apply to funds appropriated under
		  this heading as if included in this Act.
			IIUnited states agency for international
			 development
			Funds appropriated to the
		  president
			Operating
		  expenses
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of section 667 of the Foreign Assistance Act of 1961,
		  $1,284,321,000, to remain available until
		  September 30, 2015: 
		  Provided, That none of the funds
		  appropriated under this heading and under the heading Capital Investment
		  Fund in this title may be made available to finance the construction
		  (including architect and engineering services), purchase, or long-term lease of
		  offices for use by the United States Agency for International Development
		  (USAID), unless the USAID Administrator has identified such proposed use of
		  funds in a report submitted to the Committees on Appropriations at least 15
		  days prior to the obligation of funds for such purposes: 
		  Provided further, That
		  contracts or agreements entered into with funds appropriated under this heading
		  during fiscal year 2015 may entail commitments for the expenditure of such
		  funds through the following fiscal year: 
		  Provided further, That
		  the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may
		  be exercised by the Secretary of State to transfer funds appropriated to carry
		  out chapter 1 of part I of such Act to Operating Expenses in
		  accordance with the provisions of those sections: 
		  Provided further, That
		  of the funds appropriated or made available under this heading, not to exceed
		  $250,000 may be available for representation and
		  entertainment expenses, of which not to exceed
		  $5,000 may be available for entertainment
		  expenses, for USAID during the current fiscal
		  year.
			Capital investment fundFor necessary expenses for overseas
		  construction and related costs, and for the procurement and enhancement of
		  information technology and related capital investments, pursuant to section 667
		  of the Foreign Assistance Act of 1961,
		  $117,940,000, to remain available until
		  expended: 
		  Provided, That this amount is in
		  addition to funds otherwise available for such purposes: 
		  Provided further, That
		  not later than 180 days after enactment of this Act, the Administrator of the
		  United States Agency for International Development (USAID), in consultation
		  with the Secretary of State, shall submit a strategy to eliminate redundant
		  USAID services and operations at diplomatic facilities abroad, including
		  information technology systems, communications systems, and motor pool:Provided further, That funds
		  appropriated under this heading shall be available for obligation only pursuant
		  to the regular notification procedures of the Committees on
		  Appropriations.
			Office of inspector generalFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign Assistance Act of 1961,
		  $47,000,000, to remain available until September
		  30, 2015, which sum shall be available for the Office of Inspector General of
		  the United States Agency for International
		  Development.
			IIIbilateral economic assistance
			funds appropriated to the
		  presidentFor necessary
		  expenses to enable the President to carry out the provisions of the Foreign
		  Assistance Act of 1961, and for other purposes, as
		  follows:
			Global health
		  programs
			(including transfer of
		  funds)
			For necessary expenses to carry out the
		  provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of
		  1961, for global health activities, in addition to funds otherwise available
		  for such purposes, $2,785,000,000, to remain
		  available until September 30, 2015, and which shall be apportioned directly to
		  the United States Agency for International Development (USAID): 
		  Provided, That this amount shall be
		  made available for training, equipment, and technical assistance to build the
		  capacity of public health institutions and organizations in developing
		  countries, and for such activities as: (1) child survival and maternal health
		  programs; (2) immunization and oral rehydration programs; (3) other health,
		  nutrition, water and sanitation programs which directly address the needs of
		  mothers and children, and related education programs; (4) assistance for
		  children displaced or orphaned by causes other than AIDS; (5) programs for the
		  prevention, treatment, control of, and research on HIV/AIDS, tuberculosis,
		  polio, malaria, and other infectious diseases including neglected tropical
		  diseases, and for assistance to communities severely affected by HIV/AIDS,
		  including children infected or affected by AIDS; and (6) family
		  planning/reproductive health: 
		  Provided further, That
		  funds appropriated under this paragraph may be made available for a United
		  States contribution to the GAVI Alliance: 
		  Provided further, That
		  none of the funds made available in this Act nor any unobligated balances from
		  prior appropriations Acts may be made available to any organization or program
		  which, as determined by the President of the United States, supports or
		  participates in the management of a program of coercive abortion or involuntary
		  sterilization: 
		  Provided further, That
		  any determination made under the previous proviso must be made no later than 6
		  months after the date of enactment of this Act, and must be accompanied by the
		  evidence and criteria utilized to make the determination: 
		  Provided further, That
		  none of the funds made available under this Act may be used to pay for the
		  performance of abortion as a method of family planning or to motivate or coerce
		  any person to practice abortions: 
		  Provided further, That
		  nothing in this paragraph shall be construed to alter any existing statutory
		  prohibitions against abortion under section 104 of the Foreign Assistance Act
		  of 1961: 
		  Provided further, That
		  none of the funds made available under this Act may be used to lobby for or
		  against abortion: 
		  Provided further, That
		  the eighth and ninth provisos under this heading in the Consolidated
		  Appropriations Act, 2012 (Public Law 112–74) shall apply to funds appropriated
		  under this heading in this Act: 
		  Provided further, That
		  for purposes of this or any other Act authorizing or appropriating funds for
		  the Department of State, foreign operations, and related programs, the term
		  motivate, as it relates to family planning assistance, shall not
		  be construed to prohibit the provision, consistent with local law, of
		  information or counseling about all pregnancy options: 
		  Provided further, That
		  information provided about the use of condoms as part of projects or activities
		  that are funded from amounts appropriated by this Act shall be medically
		  accurate and shall include the public health benefits and failure rates of such
		  use.
			In addition, for necessary expenses to carry
		  out the provisions of the Foreign Assistance Act of 1961 for the prevention,
		  treatment, and control of, and research on, HIV/AIDS,
		  $5,670,000,000, to remain available until
		  September 30, 2018, which shall be apportioned directly to the Department of
		  State: 
		  Provided, That the annual report
		  required by section 104A(f) of the Foreign Assistance Act of 1961, which report
		  shall be submitted hereafter, as well, to the Committees on Appropriations,
		  shall include for each regional and bilateral partnership framework country a
		  description of the transition strategy for each such country within the
		  President’s Emergency Plan for AIDS Relief, including details on the host
		  country and/or multilateral organization capacity to sustain the achievements
		  of United States-funded HIV/AIDS and related programs: Provided further, That funds
		  appropriated under this paragraph may be made available, notwithstanding any
		  other provision of law, except for the United States Leadership Against
		  HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law 108–25), as amended,
		  for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis
		  and Malaria (Global Fund), and shall be expended at the minimum rate necessary
		  to make timely payment for projects and activities: 
		  Provided further, That
		  the amount of such contribution should be
		  $1,650,000,000: 
		  Provided further, That
		  no such contribution may cause the total amount of United States Government
		  contributions to the Global Fund to exceed 33 percent of the total amount of
		  funds contributed to the Global Fund from all sources: 
		  Provided further, That
		  up to 5 percent of the aggregate amount of funds made available to the Global
		  Fund in fiscal year 2014 may be made available to USAID for technical
		  assistance related to the activities of the Global Fund: 
		  Provided further, That
		  of the funds appropriated under this paragraph, up to
		  $14,250,000 may be made available, in addition
		  to amounts otherwise available for such purposes, for administrative expenses
		  of the Office of the United States Global AIDS
		  Coordinator.
			Development
		  assistance
			For necessary expenses to carry out the
		  provisions of sections 103, 105, 106, 214, and sections 251 through 255, and
		  chapter 10 of part I of the Foreign Assistance Act of 1961,
		  $2,507,001,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the funds
		  appropriated under this heading, not less than
		  $23,000,000 shall be made available for the
		  American Schools and Hospitals Abroad program, and not less than
		  $10,000,000 shall be made available for
		  cooperative development programs of the United States Agency for International
		  Development within the Office of Innovation and Development
		  Alliances.
			International disaster
		  assistanceFor necessary
		  expenses to carry out the provisions of section 491 of the
		  Foreign Assistance Act of 1961 for
		  international disaster relief, rehabilitation, and reconstruction assistance,
		  $610,000,000, to remain available until
		  expended.
			Transition initiativesFor necessary expenses for international
		  disaster rehabilitation and reconstruction assistance pursuant to section 491
		  of the Foreign Assistance Act of 1961,
		  $52,600,000, to remain available until expended,
		  to support transition to democracy and long-term development of countries in
		  crisis: 
		  Provided, That such support may
		  include assistance to develop, strengthen, or preserve democratic institutions
		  and processes, revitalize basic infrastructure, and foster the peaceful
		  resolution of conflict: 
		  Provided further, That
		  the United States Agency for International Development shall submit a report to
		  the Committees on Appropriations at least 5 days prior to beginning a new
		  program of assistance: 
		  Provided further, That
		  if the Secretary of State determines that it is important to the national
		  interests of the United States to provide transition assistance in excess of
		  the amount appropriated under this heading, up to
		  $15,000,000 of the funds appropriated by this
		  Act to carry out the provisions of part I of the Foreign Assistance Act of 1961
		  may be used for purposes of this heading and under the authorities applicable
		  to funds appropriated under this heading: 
		  Provided further, That
		  funds made available pursuant to the previous proviso shall be made available
		  subject to prior consultation with the Committees on
		  Appropriations.
			development credit
		  authority
			(including transfer of funds)For the cost of direct loans and loan
		  guarantees provided by the United States Agency for International Development,
		  as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up
		  to $40,000,000 may be derived by transfer from
		  funds appropriated by this Act to carry out part I of such Act: 
		  Provided, That funds provided under
		  this paragraph and funds provided as a gift that are used for purposes of this
		  paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961
		  shall be made available only for micro- and small enterprise programs, urban
		  programs, and other programs which further the purposes of part I of such Act: 
		  Provided further, That
		  such costs, including the cost of modifying such direct and guaranteed loans,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  funds made available by this paragraph may be used for the cost of modifying
		  any such guaranteed loans under this Act or prior Acts, and funds used for such
		  costs shall be subject to the regular notification procedures of the Committees
		  on Appropriations: 
		  Provided further, That
		  the provisions of section 107A(d) (relating to general provisions applicable to
		  the Development Credit Authority) of the Foreign Assistance Act of 1961, as
		  contained in section 306 of H.R. 1486 as reported by the House Committee on
		  International Relations on May 9, 1997, shall be applicable to direct loans and
		  loan guarantees provided under this heading, except that the principal amount
		  of loans made or guaranteed under this heading with respect to any single
		  country shall not exceed $300,000,000: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any portion of
		  which is to be guaranteed, of up to
		  $2,000,000,000.In addition, for administrative expenses to
		  carry out credit programs administered by the United States Agency for
		  International Development, $8,200,000, which may
		  be transferred to, and merged with, funds made available under the heading
		  Operating Expenses in title II of this Act: 
		  Provided, That funds made available
		  under this heading shall remain available until September 30,
		  2016.
			Economic support
		  fund
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapter 4 of part II of the Foreign Assistance Act of 1961,
		  $3,589,895,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the funds
		  appropriated under this heading, up to
		  $250,000,000 should be made available for
		  assistance for Egypt and not less than
		  $360,000,000 shall be available for assistance
		  for Jordan: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $135,000,000 shall be apportioned directly to
		  the United States Agency for International Development for alternative
		  development/institution building and local governance programs in
		  Colombia.
			Democracy
		  fund
				For necessary expenses to carry out the
			 provisions of the Foreign Assistance Act of
			 1961 for the promotion of democracy globally,
			 $130,500,000, to remain available until
			 September 30, 2015, of which $70,500,000 shall
			 be made available for the Human Rights and Democracy Fund of the Bureau of
			 Democracy, Human Rights, and Labor, Department of State, and
			 $60,000,000 shall be made available for the
			 Bureau for Democracy, Conflict, and Humanitarian Assistance, United States
			 Agency for International Development.
				department of
		  state
			Migration and refugee
		  assistanceFor necessary
		  expenses not otherwise provided for, to enable the Secretary of State to carry
		  out the provisions of section 2(a) and (b) of the Migration and Refugee
		  Assistance Act of 1962, and other activities to meet refugee and migration
		  needs; salaries and expenses of personnel and dependents as authorized by the
		  Foreign Service Act of 1980; allowances as authorized by sections 5921 through
		  5925 of title 5, United States Code; purchase and hire of passenger motor
		  vehicles; and services as authorized by section 3109 of title 5, United States
		  Code, $1,387,000,000, to remain available until
		  expended, of which not less than $35,000,000
		  shall be made available to respond to small-scale emergency humanitarian
		  requirements: 
		  Provided, That
		  $15,000,000 of the funds appropriated under this
		  heading in this Act or prior Acts making appropriations for the Department of
		  State, foreign operations, and related programs shall be made available for
		  refugees resettling in Israel: 
		  Provided further, That
		  no amounts in the previous proviso may be made available from amounts that were
		  designated by Congress as an emergency requirement pursuant to a concurrent
		  resolution on the budget or the Balanced Budget and Emergency Deficit Control
		  Act of 1985.
			united states emergency refugee and
		  migration assistance fundFor
		  necessary expenses to carry out the provisions of section 2(c) of the Migration
		  and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)),
		  $50,000,000, to remain available until
		  expended.
			Complex foreign crises
		  fund
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Foreign Assistance Act of 1961 to address complex foreign
		  challenges and crises, including to prevent or respond to emerging or
		  unforeseen complex crises, support political transitions in the Middle East and
		  North Africa, and address instability caused by conflict in Syria,
		  $40,000,000, to remain available until expended:
		  
		  Provided, That funds appropriated
		  under this heading may be made available notwithstanding any other provision of
		  law, except for section 620M of the Foreign Assistance Act of 1961, as amended
		  by this Act: 
		  Provided further, That
		  none of such funds may be made available for lethal assistance or to respond to
		  natural disasters: 
		  Provided further, That
		  the Secretary of State shall be responsible for the uses of funds appropriated
		  under this heading: 
		  Provided further, That
		  funds appropriated under this heading—
				(1)may be used for administrative expenses of
			 departments and agencies implementing, managing, and conducting oversight of
			 programs funded under this heading, in addition to funds otherwise made
			 available for such purposes: 
			 Provided, That such expenses may
			 not exceed 5 percent of the funds appropriated under this heading;
				(2)may be made available, notwithstanding any
			 provision of this Act, for assistance for a country, program, project, or
			 activity in excess of any limitation on such amount in this Act;
				(3)may be made available to finance enterprise
			 funds for Egypt, Tunisia, and Jordan: 
			 Provided, That the first, third
			 and fifth provisos under section 7041(b) of division I of Public Law 112–74
			 shall apply to funds appropriated under this heading for an enterprise fund or
			 funds to the same extent and in the manner as such provision of law applied to
			 funds made available under such section (except that the clause excluding
			 subsection (d)(3) of section 201 of the SEED Act shall not apply): 
			 Provided further,
			 That the authority of any such enterprise fund or funds to provide assistance
			 shall cease to be effective on December 31, 2024;
				(4)may be made available for the costs, as
			 defined in section 502 of the Congressional Budget Act of 1974, of loan
			 guarantees for Egypt, Tunisia, and Jordan, which are authorized to be
			 provided;
				(5)may be transferred to, and merged with,
			 funds appropriated by this Act under the heading Conflict Stabilization
			 Operations, and may be used for the purposes of and pursuant to the
			 authorities relating to funds made available under the headings
			 Contributions for International Peacekeeping Activities and
			 Nonproliferation, Anti-terrorism, Demining and Related Programs:
			 
			 Provided, That any such transfer
			 and use shall be subject to prior consultation with the appropriate
			 congressional committees;
				(6)shall be subject to prior consultation with
			 the appropriate congressional committees, and the regular notification
			 procedures of the Committees on Appropriations, except that such notifications
			 shall be transmitted at least 5 days prior to the obligation of funds.
				independent
		  agencies
			Peace corps
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase
		  of not to exceed five passenger motor vehicles for administrative purposes for
		  use outside of the United States, $385,000,000,
		  of which $5,150,000 is for the Office of
		  Inspector General, to remain available until September 30, 2015: 
		  Provided, That the Director of the
		  Peace Corps may transfer to the Foreign Currency Fluctuations Account, as
		  authorized by 22 U.S.C. 2515, an amount not to exceed
		  $5,000,000: 
		  Provided further, That
		  funds transferred pursuant to the previous proviso may not be derived from
		  amounts made available for Peace Corps overseas operations: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $104,000 may be available for representation
		  expenses, of which not to exceed $4,000 may be
		  made available for entertainment expenses: 
		  Provided further, That
		  any decision to open, close, significantly reduce, or suspend a domestic or
		  overseas office or country program shall be subject to prior consultation with,
		  and the regular notification procedures of, the Committees on Appropriations,
		  except that prior consultation and regular notification procedures may be
		  waived when there is a substantial security risk to volunteers or other Peace
		  Corps personnel, pursuant to section 7015(e) of this Act: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be used to pay for
		  abortions: 
		  Provided further, That
		  notwithstanding the previous proviso, section 614 of division C of Public Law
		  112–74 shall apply to funds appropriated under this
		  heading.
			Millennium challenge
		  corporation
			For necessary expenses to carry out the
		  provisions of the Millennium Challenge Act of 2003 (MCA),
		  $899,000,000, to remain available until
		  expended: 
		  Provided, That of the funds
		  appropriated under this heading, up to
		  $105,000,000 may be available for administrative
		  expenses of the Millennium Challenge Corporation (the Corporation): 
		  Provided further, That
		  up to 5 percent of the funds appropriated under this heading may be made
		  available to carry out the purposes of section 616 of the MCA for fiscal year
		  2014: 
		  Provided further, That
		  section 605(e) of the MCA shall apply to funds appropriated under this heading:
		  
		  Provided further, That
		  funds appropriated under this heading may be made available for a Millennium
		  Challenge Compact entered into pursuant to section 609 of the MCA only if such
		  Compact obligates, or contains a commitment to obligate subject to the
		  availability of funds and the mutual agreement of the parties to the Compact to
		  proceed, the entire amount of the United States Government funding anticipated
		  for the duration of the Compact: 
		  Provided further, That
		  the Chief Executive Officer of the Corporation shall notify the Committees on
		  Appropriations not later than 15 days prior to commencing negotiations for any
		  country compact or threshold country program; signing any such compact or
		  threshold program; or terminating or suspending any such compact or threshold
		  program: 
		  Provided further, That
		  funds appropriated under this heading by this Act and prior Acts making
		  appropriations for the Department of State, foreign operations, and related
		  programs that are available to implement section 609(g) of the MCA shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  no country shall be eligible for a threshold program after such country has
		  completed a country compact, and no country shall be eligible for a second
		  compact unless its score under the Control of Corruption indicator since
		  signing a first compact has significantly improved: 
		  Provided further, That
		  any funds that are deobligated from a Millennium Challenge Compact shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations prior to re-obligation: 
		  Provided further, That
		  notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate
		  country for purposes of eligibility for assistance for the fiscal year if the
		  country has a per capita income equal to or below the World Bank's lower middle
		  income country threshold for the fiscal year and is among the 75 lowest per
		  capita income countries as identified by the World Bank; and the country meets
		  the requirements of section 606(a)(1)(B) of the MCA: 
		  Provided further, That
		  notwithstanding section 606(b)(1) of the MCA, in addition to countries
		  described in the preceding proviso, a country shall be a candidate country for
		  purposes of eligibility for assistance for the fiscal year if the country has a
		  per capita income equal to or below the World Bank's lower middle income
		  country threshold for the fiscal year and is not among the 75 lowest per capita
		  income countries as identified by the World Bank; and the country meets the
		  requirements of section 606(a)(1)(B) of the MCA: 
		  Provided further, That
		  any Millennium Challenge Corporation candidate country under section 606 of the
		  MCA with a per capita income that changes in the fiscal year such that the
		  country would be reclassified from a low income country to a lower middle
		  income country or from a lower middle income country to a low income country
		  shall retain its candidacy status in its former income classification for the
		  fiscal year and the 2 subsequent fiscal years:
			 Provided further, That publication in the Federal Register
		  of a notice of availability of a copy of a Compact on the Millennium Challenge
		  Corporation Web site shall be deemed to satisfy the requirements of section
		  610(b)(2) of the MCA for such Compact: Provided
			 further, That of the funds appropriated under this heading,
		  not to exceed $100,000 may be available for
		  representation and entertainment expenses, of which not to exceed
		  $5,000 may be available for entertainment
		  expenses.
			Inter-american foundationFor necessary expenses to carry out the
		  functions of the Inter-American Foundation in accordance with the provisions of
		  section 401 of the Foreign Assistance Act of 1969,
		  $22,500,000, to remain available until September
		  30, 2015: 
		  Provided, That of the funds
		  appropriated under this heading, not to exceed
		  $2,000 may be available for representation
		  expenses.
			United States African development
		  foundationFor necessary
		  expenses to carry out title V of the International Security and Development
		  Cooperation Act of 1980 (Public Law 96–533),
		  $30,000,000, to remain available until September
		  30, 2015, of which not to exceed $2,000 may be
		  available for representation expenses:
			 Provided, That section 503(a) of the African Development
		  Foundation Act (Public Law 96–533; 22 U.S.C. 290h–1(a)) is hereby amended by
		  inserting United States before African
		  Development: 
		  Provided further, That
		  funds made available to grantees may be invested pending expenditure for
		  project purposes when authorized by the Board of Directors of the United States
		  African Development Foundation (USADF): 
		  Provided further, That
		  interest earned shall be used only for the purposes for which the grant was
		  made: 
		  Provided further, That
		  notwithstanding section 505(a)(2) of the African Development Foundation Act, in
		  exceptional circumstances the Board of Directors of the USADF may waive the
		  $250,000 limitation contained in that section
		  with respect to a project and a project may exceed the limitation by up to 10
		  percent if the increase is due solely to foreign currency fluctuation: 
		  Provided further, That
		  the USADF shall provide a report to the Committees on Appropriations after each
		  time such waiver authority is exercised.
			department of the
		  treasury
			international affairs technical
		  assistanceFor necessary
		  expenses to carry out the provisions of section 129 of the Foreign Assistance
		  Act of 1961, $23,500,000, to remain available
		  until September 30, 2016, which shall be available notwithstanding any other
		  provision of law.
			IVInternational security assistance
			Department of
		  State
			International narcotics control and law
		  enforcement
			For necessary expenses to carry out section
		  481 of the Foreign Assistance Act of 1961,
		  $1,025,000,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the funds
		  appropriated under this heading in this Act, not less than
		  $550,000,000 shall be made available for rule of
		  law programs: Provided
			 further, That up to 10 percent of funds appropriated under
		  this heading may be made available for program development and support: Provided further, That the provision
		  of assistance by any other United States Government department or agency which
		  is comparable to assistance made available under this heading but which is
		  provided under any other provision of law, shall be administered in accordance
		  with the provisions of sections 481(b) and 622(c) of the Foreign Assistance Act
		  of 1961: Provided further,
		  That of the funds appropriated under this heading, not less than
		  $5,000,000 shall be made available to combat
		  piracy of United States copyright materials, consistent with the requirements
		  of section 688(a) and (b) of the Department of State, Foreign Operations, and
		  Related Programs Appropriations Act, 2008 (division J of Public Law
		  110–161): Provided further,
		  That the reporting requirements contained in section 1404 of Public Law 110–252
		  shall apply to funds made available by this Act, including a description of
		  modifications, if any, to the Palestinian Authority's security
		  strategy: Provided further,
		  That funds appropriated under this heading shall be made available for rule of
		  law programs for transitional and post-conflict states, and for activities to
		  coordinate rule of law programs among foreign governments, international and
		  nongovernmental organizations, and other United States Government
		  agencies: Provided further,
		  That the Department of State may use the authority of section 608 of the
		  Foreign Assistance Act of 1961, without regard to its restrictions, to receive
		  excess property from an agency of the United States Government for the purpose
		  of providing such property to a foreign country or international organization
		  under chapter 8 of part I of that Act, subject to the regular notification
		  procedures of the Committees on Appropriations: 
		  Provided further, That
		  funds appropriated under this heading that are made available for the
		  International Police Peacekeeping Operations Support Program shall only be made
		  available on a cost-matching basis from sources other than the United States
		  Government: 
		  Provided further, That
		  section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds
		  appropriated under this heading, except that any funds made available
		  notwithstanding such section shall be subject to the regular notification
		  procedures of the Committees on Appropriations.
			Nonproliferation, anti-terrorism, demining
		  and related programsFor
		  necessary expenses for nonproliferation, anti-terrorism, demining and related
		  programs and activities, $700,000,000, to remain
		  available until September 30, 2015, to carry out the provisions of chapter 8 of
		  part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance,
		  chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the
		  FREEDOM Support Act, section 23 of the Arms Export Control Act or the Foreign
		  Assistance Act of 1961 for demining activities, the clearance of unexploded
		  ordnance, the destruction of small arms, and related activities,
		  notwithstanding any other provision of law, including activities implemented
		  through nongovernmental and international organizations, and section 301 of the
		  Foreign Assistance Act of 1961 for a voluntary contribution to the
		  International Atomic Energy Agency (IAEA), and for a United States contribution
		  to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: 
		  Provided, That for the clearance of
		  unexploded ordnance, the Secretary of State should prioritize those areas where
		  such ordnance was caused by the United States: 
		   Provided further,
		  That funds made available under this heading for the Nonproliferation and
		  Disarmament Fund shall be available notwithstanding any other provision of law
		  and subject to prior consultation with, and the regular notification procedures
		  of, the Committees on Appropriations, to promote bilateral and multilateral
		  activities relating to nonproliferation, disarmament and weapons destruction,
		  and shall remain available until expended: 
		  Provided further, That
		  such funds may also be used for such countries other than the Independent
		  States of the former Soviet Union and international organizations when it is in
		  the national security interest of the United States to do so: 
		  Provided further, That
		  funds appropriated under this heading may be made available for the IAEA unless
		  the Secretary of State determines that Israel is being denied its right to
		  participate in the activities of that Agency: 
		  Provided further, That
		  funds made available for conventional weapons destruction programs, including
		  demining and related activities, in addition to funds otherwise available for
		  such purposes, may be used for administrative expenses related to the operation
		  and management of such programs and activities: 
		  Provided further, That
		  funds appropriated under this heading that are available for
		  Anti-terrorism Assistance and Export Control and Border
		  Security shall remain available until September 30,
		  2015.
			Peacekeeping
		  operations
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of section 551 of the Foreign Assistance Act of 1961,
		  $250,900,000: 
		  Provided, That funds appropriated
		  under this heading may be used, notwithstanding section 660 of such Act, to
		  provide assistance to enhance the capacity of foreign civilian security forces,
		  including gendarmes, to participate in peacekeeping operations: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $36,000,000 shall be made available for a United
		  States contribution to the Multinational Force and Observers mission in the
		  Sinai, of which of up to $8,000,000 may be made
		  available to address force protection requirements: 
		  Provided further, That
		  funds transferred to, or otherwise made available under this heading, may be
		  used to pay assessed expenses of international peacekeeping activities in
		  Somalia: 
		  Provided further, That
		  funds appropriated under this Act should not be used to support any military
		  training or operations that include child soldiers: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be obligated except as
		  provided through the regular notification procedures of the Committees on
		  Appropriations.
			funds appropriated to the
		  president
			international military education and
		  trainingFor necessary
		  expenses to carry out the provisions of section 541 of the Foreign Assistance
		  Act of 1961, $105,000,000, of which up to
		  $4,000,000 may remain available until September
		  30, 2015, and may only be provided through the regular notification procedures
		  of the Committees on Appropriations: 
		  Provided, That the civilian
		  personnel for whom military education and training may be provided under this
		  heading may include civilians who are not members of a government whose
		  participation would contribute to improved civil-military relations, civilian
		  control of the military, or respect for human rights: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $55,000 may be available for entertainment
		  expenses.
			Foreign military financing
		  program
			(including transfer of
		  funds)
			For necessary expenses for grants to enable
		  the President to carry out the provisions of section 23 of the Arms Export
		  Control Act, $5,365,000,000: 
		  Provided, That to expedite the
		  provision of assistance to foreign countries and international organizations,
		  the Secretary of State, following consultation with the Committees on
		  Appropriations and subject to the regular notification procedures of such
		  Committees, may use the funds appropriated under this heading to procure
		  defense articles and services to enhance the capacity of foreign security
		  forces: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $3,100,000,000 shall be available for grants
		  only for Israel, and up to $1,300,000,000 should
		  be available for grants only for Egypt: 
		  Provided further, That
		  the funds appropriated under this heading for assistance for Israel shall be
		  disbursed within 30 days of enactment of this Act: 
		  Provided further, That
		  to the extent that the Government of Israel requests that funds be used for
		  such purposes, grants made available for Israel under this heading shall, as
		  agreed by the United States and Israel, be available for advanced weapons
		  systems, of which not less than $815,300,000
		  shall be available for the procurement in Israel of defense articles and
		  defense services, including research and development: 
		  Provided further, That
		  funds appropriated under this heading estimated to be outlayed for Egypt during
		  fiscal year 2014 may be transferred to an interest bearing account for Egypt in
		  the Federal Reserve Bank of New York: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $300,000,000 shall be made available for
		  assistance for Jordan: 
		  Provided further, That
		  none of the funds made available under this heading shall be made available to
		  support or continue any program initially funded under the authority of section
		  1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
		  109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with
		  the Secretary of Defense, has justified such program to the Committees on
		  Appropriations: 
		  Provided further, That
		  funds appropriated or otherwise made available under this heading shall be
		  nonrepayable notwithstanding any requirement in section 23 of the Arms Export
		  Control Act: 
		  Provided further, That
		  funds made available under this heading shall be obligated upon apportionment
		  in accordance with paragraph (5)(C) of title 31, United States Code, section
		  1501(a).
			None of the funds made available under this
		  heading shall be available to finance the procurement of defense articles,
		  defense services, or design and construction services that are not sold by the
		  United States Government under the Arms Export Control Act unless the foreign
		  country proposing to make such procurement has first signed an agreement with
		  the United States Government specifying the conditions under which such
		  procurement may be financed with such funds: 
		  Provided, That all country and
		  funding level increases in allocations shall be submitted through the regular
		  notification procedures of section 7015 of this Act: 
		   Provided further,
		  That funds made available under this heading may be used, notwithstanding any
		  other provision of law, for demining, the clearance of unexploded ordnance, and
		  related activities, and may include activities implemented through
		  nongovernmental and international organizations: 
		  Provided further, That
		  only those countries for which assistance was justified for the Foreign
		  Military Sales Financing Program in the fiscal year 1989 congressional
		  presentation for security assistance programs may utilize funds made available
		  under this heading for procurement of defense articles, defense services or
		  design and construction services that are not sold by the United States
		  Government under the Arms Export Control Act: 
		  Provided further, That
		  funds appropriated under this heading shall be expended at the minimum rate
		  necessary to make timely payment for defense articles and services: 
		  Provided further, That
		  not more than $60,000,000 of the funds
		  appropriated under this heading may be obligated for necessary expenses,
		  including the purchase of passenger motor vehicles for replacement only for use
		  outside of the United States, for the general costs of administering military
		  assistance and sales, except that this limitation may be exceeded only through
		  the regular notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  not less than 0.1 percent of the funds appropriated by this Act for assistance
		  for the security forces of foreign countries shall be transferred to and merged
		  with funds appropriated by this Act under the heading Diplomatic and
		  Consular Programs, except that this proviso shall not be applied to
		  reduce mandatory funding directives under this heading: 
		  Provided further, That
		  such transferred funds shall be used for necessary expenses to enable the
		  Bureau of Democracy, Human Rights and Labor, Department of State to carry out
		  the requirements of section 620M of the Foreign Assistance Act of 1961: Provided further, That such funds
		  shall remain available until expended and are in addition to amounts otherwise
		  available for such purposes: 
		  Provided further, That
		  of the funds made available under this heading for general costs of
		  administering military assistance and sales, not to exceed
		  $4,000 may be available for entertainment
		  expenses and not to exceed $130,000 may be
		  available for representation expenses: 
		  Provided further, That
		  not more than $885,000,000 of funds realized
		  pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated
		  for expenses incurred by the Department of Defense during fiscal year 2013
		  pursuant to section 43(b) of the Arms Export Control Act, except that this
		  limitation may be exceeded only through the regular notification procedures of
		  the Committees on Appropriations.
			VMultilateral assistance
			Funds appropriated to the
		  president
			International organizations and
		  programsFor necessary
		  expenses to carry out the provisions of section 301 of the Foreign Assistance
		  Act of 1961, and of section 2 of the United Nations Environment Program
		  Participation Act of 1973, $355,700,000: 
		  Provided, That section 307(a) of
		  the Foreign Assistance Act of 1961 shall not apply to contributions to the
		  United Nations Democracy Fund: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated under this
		  heading for international contributions for scientific, educational, and
		  cultural activities may be made available only to the World Heritage
		  Fund.
			International financial
		  institutions
			Global environment facilityFor payment to the International Bank for
		  Reconstruction and Development as trustee for the Global Environment Facility
		  by the Secretary of the Treasury, $143,750,000,
		  to remain available until expended.
			Contribution to the international
		  development association
			For payment to the International Development
		  Association by the Secretary of the Treasury,
		  $1,358,500,000, to remain available until
		  expended: 
		  Provided, That of the funds
		  appropriated under this heading, $50,000,000 may
		  not be obligated until the Secretary of the Treasury reports to the Committees
		  on Appropriations that the World Bank has agreed to allocate the equivalent of
		  the total amount of interest and other fees received in connection with loans
		  for the construction of the Chixoy Hydroelectric Dam to implement the April
		  2010 Reparations Plan.For
		  payment to the International Development Association by the Secretary of the
		  Treasury to satisfy commitments made by the United States to support the
		  Multilateral Debt Relief Initiative, including through generation of early
		  encashment credits, $145,300,000, to remain
		  available until expended.
			CONTRIBUTION TO THE INTERNATIONAL BANK FOR
		  RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for
		  Reconstruction and Development by the Secretary of the Treasury for the United
		  States share of the paid-in portion of the increases in capital stock,
		  $186,956,866, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONsThe United
		  States Governor of the International Bank for Reconstruction and Development
		  may subscribe without fiscal year limitation to the callable capital portion of
		  the United States share of increases in capital stock in an amount not to
		  exceed
		  $2,928,990,899.
			Contribution to the clean technology
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the Clean
		  Technology Fund by the Secretary of the Treasury,
		  $215,700,000, to remain available until
		  expended.
			Contribution to the strategic climate
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the
		  Strategic Climate Fund by the Secretary of the Treasury,
		  $68,000,000, to remain available until
		  expended.
			Global agriculture and food security
		  programFor payment to the
		  Global Agriculture and Food Security Program by the Secretary of the Treasury,
		  $135,000,000, to remain available until
		  expended.
			Contribution to the inter-american
		  development bank
			For payment to the Inter-American
		  Development Bank by the Secretary of the Treasury for the United States share
		  of the paid-in portion of the increase in capital stock,
		  $102,020,448, to remain available until
		  expended: 
		  Provided, That of the funds
		  appropriated under this heading, $25,000,000 may
		  not be obligated until the Secretary of the Treasury reports to the Committees
		  on Appropriations that the Inter-American Development Bank has agreed to
		  allocate the equivalent of the total amount of interest and other fees received
		  in connection with loans for the construction of the Chixoy Hydroelectric Dam
		  to implement the April 2010 Reparations Plan.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the Inter-American Development Bank may subscribe without
		  fiscal year limitation to the callable capital portion of the United States
		  share of such capital stock in an amount not to exceed
		  $4,098,794,833.
			CONTRIBUTION TO THE ENTERPRISE FOR THE
		  AMERICAS MULTILATERAL INVESTMENT FUND For payment to the Enterprise for the
		  Americas Multilateral Investment Fund by the Secretary of the Treasury,
		  $6,298,000, to remain available until
		  expended.
			Contribution to the asian development
		  bankFor payment to the Asian
		  Development Bank by the Secretary of the Treasury for the United States share
		  of the paid-in portion of increase in capital stock,
		  $106,585,848, to remain available until
		  expended.
			Limitation on callable capital
		  subscriptionsThe United
		  States Governor of the Asian Development Bank may subscribe without fiscal year
		  limitation to the callable capital portion of the United States share of such
		  capital stock in an amount not to exceed
		  $2,558,048,769.
			Contribution to the asian development
		  fundFor payment to the Asian
		  Development Bank’s Asian Development Fund by the Secretary of the Treasury,
		  $115,250,000, to remain available until
		  expended.
			Contribution to the african development
		  bankFor payment to the
		  African Development Bank by the Secretary of the Treasury for the United States
		  share of the paid-in portion of the increase in capital stock,
		  $32,417,720, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the African Development Bank may subscribe without fiscal
		  year limitation to the callable capital portion of the United States share of
		  such capital stock in an amount not to exceed
		  $507,860,808.
			Contribution to the african development
		  fundFor payment to the
		  African Development Fund by the Secretary of the Treasury,
		  $195,000,000, to remain available until
		  expended.For payment to the
		  African Development Fund by the Secretary of the Treasury to satisfy
		  commitments made by the United States to support the Multilateral Debt Relief
		  Initiative, including through generation of early encashment credits,
		  $30,000,000, to remain available until
		  expended.
			Contribution to the international fund for
		  agricultural developmentFor
		  payment to the International Fund for Agricultural Development by the Secretary
		  of the Treasury, $30,000,000, to remain
		  available until expended.
			International Monetary
		  Programs
			United States Quota, International Monetary
		  FundFor an increase in the
		  United States quota in the International Monetary Fund, the dollar equivalent
		  of 40,871,800,000 Special Drawing Rights, to remain available until expended: 
		  Provided, That notwithstanding the
		  provisos under the heading International Assistance
		  Programs—International Monetary Programs—United States Quota, International
		  Monetary Fund in Public Law 111–32, the costs of the amounts provided
		  under this heading in this Act and in Public Law 111–32 shall be estimated on a
		  present value basis, excluding administrative costs and any incidental effects
		  on governmental receipts or outlays: 
		  Provided further, That
		  for purposes of the previous proviso, the discount rate for purposes of the
		  present value calculation shall be the appropriate interest rate on marketable
		  Treasury securities: 
		  Provided further, That
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985, as amended, shall not apply to amounts under this
		  heading.
			Loans to international monetary
		  fund
			(including rescission of
		  funds)
			Of the amounts provided under the heading
		  International Assistance Programs—International Monetary Programs—Loans
		  to International Monetary Fund in Public Law 111–32, the dollar
		  equivalent of 40,871,800,000 Special Drawing Rights is rescinded as of the date
		  when the rollback of the U.S. credit arrangement in the IMF’s New Arrangements
		  to Borrow is effective, but no earlier than when the increase of the United
		  States quota authorized in section 72 of the Bretton Woods Agreements Act (22
		  U.S.C. 286 et seq.) becomes effective: 
		  Provided, That notwithstanding the
		  second through fourth provisos under the heading International
		  Assistance Programs—International Monetary Programs—Loans to International
		  Monetary Fund in Public Law 111–32, the costs of the amounts under this
		  heading in this Act and in Public Law 111–32 shall be estimated on a present
		  value basis, excluding administrative costs and any incidental effects on
		  governmental receipts or outlays: 
		  Provided further, That
		  for purposes of the previous proviso, the discount rate for purposes of the
		  present value calculation shall be the appropriate interest rate on marketable
		  Treasury securities: 
		  Provided further, That
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985, as amended, shall not apply to amounts under this
		  heading.
			VIExport and Investment Assistance
			Export-Import bank of the united
		  states
			Inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $5,100,000, to remain
		  available until September 30, 2015.
			Program accountThe Export-Import Bank (the Bank) of the
		  United States is authorized to make such expenditures within the limits of
		  funds and borrowing authority available to such corporation, and in accordance
		  with law, and to make such contracts and commitments without regard to fiscal
		  year limitations, as provided by section 104 of the Government Corporation
		  Control Act, as may be necessary in carrying out the program for the current
		  fiscal year for such corporation: 
		  Provided, That none of the funds
		  available during the current fiscal year may be used to make expenditures,
		  contracts, or commitments for the export of nuclear equipment, fuel, or
		  technology to any country, other than a nuclear-weapon state as defined in
		  Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible
		  to receive economic or military assistance under this Act, that has detonated a
		  nuclear explosive after the date of the enactment of this Act: 
		  Provided further, That
		  not less than 20 percent of the aggregate loan, guarantee, and insurance
		  authority available to the Bank under this Act shall be used to finance exports
		  directly by small business concerns (as defined under section 3 of the Small
		  Business Act): 
		  Provided further, That
		  the Bank shall work within the Organization for Economic Cooperation and
		  Development (OECD) to establish carbon emissions requirements for new
		  coal-fired power plants that reflect best practices in the United States and
		  other OECD countries: 
		  Provided further, That
		  the use of the aggregate loan, guarantee, and insurance authorities available
		  to the Bank in fiscal year 2014 shall not result in greenhouse gas emissions
		  from the extraction or production of fossil fuels or the use of fossil fuels in
		  electricity generation that exceed the average of the total emissions in the
		  previous 5 fiscal years resulting from the use of such authorities unless, not
		  less than 15 days prior to each such use of such authorities in fiscal year
		  2014, the Bank posts on its Web site that such use would result in emissions
		  exceeding this amount and indicating the amount of the increase:
			 Provided further, That not less than 10 percent of the
		  aggregate loan, guarantee, and insurance authority available to the Bank under
		  this Act should be used for renewable energy technologies or energy efficiency
		  technologies: 
		   Provided further,
		  That notwithstanding section 1(c) of Public Law 103–428, as amended, sections
		  1(a) and (b) of Public Law 103–428 shall remain in effect through October 1,
		  2014.
			administrative expensesFor administrative expenses to carry out the
		  direct and guaranteed loan and insurance programs, including hire of passenger
		  motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed
		  $30,000 for official reception and
		  representation expenses for members of the Board of Directors, not to exceed
		  $125,000,000, of which
		  $10,500,000 shall remain available until
		  expended: 
		  Provided, That the Export-Import
		  Bank (the Bank) may accept, and use, payment or services provided by
		  transaction participants for legal, financial, or technical services in
		  connection with any transaction for which an application for a loan, guarantee
		  or insurance commitment has been made: 
		  Provided further, That
		  notwithstanding subsection (b) of section 117 of the Export Enhancement Act of
		  1992, subsection (a) thereof shall remain in effect until September 30, 2015: 
		  Provided further, That
		  the Bank shall charge fees for necessary expenses (including special services
		  performed on a contract or fee basis, but not including other personal
		  services) in connection with the collection of moneys owed the Bank,
		  repossession or sale of pledged collateral or other assets acquired by the Bank
		  in satisfaction of moneys owed the Bank, or the investigation or appraisal of
		  any property, or the evaluation of the legal, financial, or technical aspects
		  of any transaction for which an application for a loan, guarantee or insurance
		  commitment has been made, or systems infrastructure directly supporting
		  transactions: 
		  Provided further,
		  That, in addition to other funds appropriated for administrative expenses, such
		  fees shall be credited to this account, to remain available until
		  expended.
			Receipts collectedReceipts collected pursuant to the
		  Export-Import Bank Act of 1945, as
		  amended, and the Federal Credit Reform Act of
		  1990, as amended, in an amount not to exceed the amount appropriated
		  herein, shall be credited as offsetting collections to this account: 
		  Provided, That the sums herein
		  appropriated from the General Fund shall be reduced on a dollar-for-dollar
		  basis by such offsetting collections so as to result in a final fiscal year
		  appropriation from the General Fund estimated at
		  $0: 
		  Provided further, That
		  amounts collected in fiscal year 2014 in excess of obligations, up to
		  $10,000,000, shall become available on September
		  1, 2014, and shall remain available until September 30,
		  2017.
			Overseas private investment
		  corporation
			Noncredit accountThe Overseas Private Investment Corporation
		  is authorized to make, without regard to fiscal year limitations, as provided
		  by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds
		  available to it and in accordance with law as may be necessary: 
		  Provided, That the amount available
		  for administrative expenses to carry out the credit and insurance programs
		  (including an amount for official reception and representation expenses which
		  shall not exceed $35,000) shall not exceed
		  $71,800,000: 
		  Provided further, That
		  project-specific transaction costs, including direct and indirect costs
		  incurred in claims settlements, and other direct costs associated with services
		  provided to specific investors or potential investors pursuant to section 234
		  of the Foreign Assistance Act of
		  1961, shall not be considered administrative expenses for the
		  purposes of this heading.
			Program accountFor the cost of direct and guaranteed loans,
		  $31,000,000, as authorized by section 234 of the
		  Foreign Assistance Act of 1961, to
		  be derived by transfer from the Overseas Private Investment Corporation
		  Noncredit Account: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  such sums shall be available for direct loan obligations and loan guaranty
		  commitments incurred or made during fiscal years 2014, 2015, and 2016: 
		  Provided further, That
		  funds so obligated in fiscal year 2014 remain available for disbursement
		  through 2022; funds obligated in fiscal year 2015 remain available for
		  disbursement through 2023; and funds obligated in fiscal year 2016 remain
		  available for disbursement through 2024: 
		  Provided further, That
		  notwithstanding any other provision of law, the Overseas Private Investment
		  Corporation is authorized to undertake any program authorized by title IV of
		  chapter 2 of part I of the Foreign Assistance
		  Act of 1961 in Iraq: 
		  Provided further, That
		  funds made available pursuant to the authority of the previous proviso shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations.
			In addition, such sums as may be necessary
		  for administrative expenses to carry out the credit program may be derived from
		  amounts available for administrative expenses to carry out the credit and
		  insurance programs in the Overseas Private Investment Corporation Noncredit
		  Account and merged with said account.
			Trade and development agencyFor necessary expenses to carry out the
		  provisions of section 661 of the Foreign
		  Assistance Act of 1961, $62,662,000,
		  to remain available until September 30, 2015: 
		  Provided, That of the funds
		  appropriated under this heading, not more than
		  $4,000 may be available for representation and
		  entertainment expenses.
			VIIGeneral Provisions
			allowances and
		  differentials
			7001.Funds appropriated under title I of this
			 Act shall be available, except as otherwise provided, for allowances and
			 differentials as authorized by subchapter 59 of title 5, United States Code;
			 for services as authorized by 5 U.S.C. 3109; and for hire of passenger
			 transportation pursuant to 31 U.S.C. 1343(b).
				Unobligated balances
		  report
				7002.Any department or agency of the United
			 States Government to which funds are appropriated or otherwise made available
			 by this Act shall provide to the Committees on Appropriations a quarterly
			 accounting of cumulative unobligated balances and obligated, but unexpended,
			 balances by program, project, and activity, and Treasury Account Fund Symbol of
			 all funds received by such department or agency in fiscal year 2014 or any
			 previous fiscal year, disaggregated by fiscal year: 
			 Provided, That the report
			 required by this section should specify by account the amount of funds
			 obligated pursuant to bilateral agreements which have not been further
			 sub-obligated.
				Consulting
		  services
				7003.The expenditure of any appropriation under
			 title I of this Act for any consulting service through procurement contract,
			 pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such
			 expenditures are a matter of public record and available for public inspection,
			 except where otherwise provided under existing law, or under existing Executive
			 Order issued pursuant to existing law.
				diplomatic
		  facilities
				7004.(a)Of funds provided under title I of this
			 Act, except as provided in subsection (b), a project to construct a diplomatic
			 facility of the United States may not include office space or other
			 accommodations for an employee of a Federal agency or department if the
			 Secretary of State determines that such department or agency has not provided
			 to the Department of State the full amount of funding required by subsection
			 (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act
			 of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by
			 section 629 of the Departments of Commerce, Justice, and State, the Judiciary,
			 and Related Agencies Appropriations Act, 2005.
				(b)Notwithstanding the prohibition in
			 subsection (a), a project to construct a diplomatic facility of the United
			 States may include office space or other accommodations for members of the
			 United States Marine Corps.
				(c)For the purposes of calculating the fiscal
			 year 2014 costs of providing new United States diplomatic facilities in
			 accordance with section 604(e) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in
			 consultation with the Director of the Office of Management and Budget, shall
			 determine the annual program level and agency shares in a manner that is
			 proportional to the Department of State’s contribution for this purpose.
				(d)Funds appropriated
			 by this Act, and any prior Act making appropriations for the Department of
			 State, foreign operations, and related programs, which may be made available
			 for the acquisition of property for diplomatic facilities in Afghanistan,
			 Pakistan, and Iraq, shall be subject to prior consultation with, and the
			 regular notification procedures of, the Committees on Appropriations.
				(e)The reporting
			 requirement contained in section 7004(f)(2) of division I of Public Law 112–74
			 shall remain in effect.
				(f)(1)Of the funds
			 appropriated by this Act under the headings Diplomatic and Consular
			 Programs and Embassy Security, Construction, and
			 Maintenance (from proceeds of sale only), not less than
			 $25,000,000 shall be made available to address
			 security vulnerabilities at expeditionary, interim, and temporary facilities
			 abroad, including physical security upgrades and local guard staffing: 
			 Provided, That the uses of such
			 funds shall be the responsibility of the Assistant Secretary of State for the
			 Bureau of Diplomatic Security and Foreign Missions, in consultation with the
			 Director of the Bureau of Overseas Buildings Operations: 
			 Provided further,
			 That such funds shall be subject to prior consultation with the appropriate
			 congressional committees.
					(2)Not later than 90 days after
			 enactment of this Act, the Secretary of State shall submit a report to the
			 appropriate congressional committees detailing the policies, standards, and
			 procedures for the construction and operation of expeditionary, interim, and
			 temporary diplomatic facilities, including any waiver of security requirements
			 and accommodation of temporary surges in personnel or programs: 
			 Provided, That such report shall
			 include a list of all expeditionary, interim, and temporary diplomatic
			 facilities and the number of personnel and security costs for each such
			 facility: 
			 Provided further,
			 That the report required by this paragraph may be submitted in classified form
			 if necessary.
					(3)Notwithstanding any other provision
			 of law, the opening, closure, or any modification to an expeditionary, interim,
			 or temporary diplomatic facility shall be subject to prior consultation with
			 the appropriate congressional committees and the regular notification
			 procedures of the Committees on Appropriations, except that such consultation
			 and notification may be waived if there is a security risk to personnel.
					Personnel
		  actions
			7005.Any costs incurred by a department or
			 agency funded under title I of this Act resulting from personnel actions taken
			 in response to funding reductions included in this Act shall be absorbed within
			 the total budgetary resources available under title I to such department or
			 agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 7015 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
				LOCAL GUARD
		  CONTRACTS
				7006.In evaluating proposals for local guard
			 contracts, the Secretary of State shall award contracts in accordance with
			 section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to
			 award such contracts on the basis of best value as determined by a
			 cost-technical tradeoff analysis (as described in Federal Acquisition
			 Regulation part 15.101), notwithstanding subsection (c)(3) of such section: 
			 Provided, That the authority in
			 this section shall apply to any options for renewal that may be exercised under
			 such contracts.
				Prohibition against direct funding for
		  certain countries
				7007.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance or reparations for the
			 Governments of North Korea, Iran, or Syria: 
			 Provided, That for purposes of
			 this section, the prohibition on obligations or expenditures shall include
			 direct loans, credits, insurance and guarantees of the Export-Import Bank or
			 its agents.
				coups
		  d'état
				7008.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance to the government of any country
			 whose duly elected head of government is deposed by military coup d'état or
			 decree or, after the date of enactment of this Act, a coup d'état or decree in
			 which the military plays a decisive role: 
			 Provided, That assistance may be
			 resumed to such government if the President certifies to the Committees on
			 Appropriations that subsequent to the termination of assistance a
			 democratically elected government has taken office: 
			 Provided further,
			 That the provisions of this section shall not apply to assistance to promote
			 democratic elections or public participation in democratic processes: 
			 Provided further,
			 That funds made available pursuant to the previous provisos shall be subject to
			 the regular notification procedures of the Committees on Appropriations.
				Transfer
		  authority
				7009.(a)Department of state and broadcasting board
			 of governors
					(1)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 State under title I of this Act may be transferred between, and merged with,
			 such appropriations, but no such appropriation, except as otherwise
			 specifically provided, shall be increased by more than 10 percent by any such
			 transfers.
					(2)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Broadcasting
			 Board of Governors under title I of this Act may be transferred between, and
			 merged with, such appropriations, but no such appropriation, except as
			 otherwise specifically provided, shall be increased by more than 10 percent by
			 any such transfers.
					(3)Any transfer pursuant to this section shall
			 be treated as a reprogramming of funds under section 7015(a) and (b) of this
			 Act and shall not be available for obligation or expenditure except in
			 compliance with the procedures set forth in that section.
					(b)Export financing transfer
			 authoritiesNot to exceed 5
			 percent of any appropriation other than for administrative expenses made
			 available for fiscal year 2014, for programs under title VI of this Act may be
			 transferred between such appropriations for use for any of the purposes,
			 programs, and activities for which the funds in such receiving account may be
			 used, but no such appropriation, except as otherwise specifically provided,
			 shall be increased by more than 25 percent by any such transfer: 
			 Provided, That the exercise of
			 such authority shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(c)Limitation on transfers between
			 agencies
					(1)None of the funds made available under
			 titles II through V of this Act may be transferred to any department, agency,
			 or instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriations Act.
					(2)Notwithstanding
			 paragraph (1), in addition to transfers made by, or authorized elsewhere in,
			 this Act, funds appropriated by this Act to carry out the purposes of the
			 Foreign Assistance Act of 1961 may be allocated or transferred to agencies of
			 the United States Government pursuant to the provisions of sections 109, 610,
			 and 632 of the Foreign Assistance Act of 1961.
					(3)Any agreement
			 entered into by the United States Agency for International Development (USAID)
			 or the Department of State with any department, agency, or instrumentality of
			 the United States Government pursuant to section 632(b) of the Foreign
			 Assistance Act of 1961 valued in excess of
			 $1,000,000 and any agreement made pursuant to
			 section 632(a) of such Act, with funds appropriated by this Act and prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs under the headings Global Health Programs,
			 Development Assistance, and Economic Support Fund
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations: 
			 Provided, That the requirement in
			 the previous sentence shall not apply to agreements entered into between USAID
			 and the Department of State.
					(d)Transfers
			 Between AccountsNone of the funds made available under titles II
			 through V of this Act may be obligated under an appropriation account to which
			 such funds were not appropriated, except for transfers specifically provided
			 for in this Act, unless the President, not less than 5 days prior to the
			 exercise of any authority contained in the Foreign Assistance Act of 1961 to
			 transfer funds, consults with and provides a written policy justification to
			 the Committees on Appropriations.
				(e)Audit of
			 Inter-agency TransfersAny agreement for the transfer or
			 allocation of funds appropriated by this Act, or prior Acts, entered into
			 between the Department of State or USAID and another agency of the United
			 States Government under the authority of section 632(a) of the Foreign
			 Assistance Act of 1961 or any comparable provision of law, shall expressly
			 provide that the Inspector General (IG) for the agency receiving the transfer
			 or allocation of such funds, or other entity with audit responsibility if the
			 receiving agency does not have an IG, shall perform periodic program and
			 financial audits of the use of such funds: 
			 Provided, That such audits shall
			 be transmitted to the Committees on Appropriations: 
			 Provided further,
			 That funds transferred under such authority may be made available for the cost
			 of such audits.
				reporting
		  requirement
			7010.The Secretary of State shall provide the
			 Committees on Appropriations, not later than April 1, 2014, and for each fiscal
			 quarter, a report in writing on the uses of funds made available under the
			 headings Foreign Military Financing Program,
			 International Military Education and Training, and
			 Peacekeeping Operations: 
			 Provided, That such report shall
			 include a description of the obligation and expenditure of funds, and the
			 specific country in receipt of, and the use or purpose of, the assistance
			 provided by such funds.
				Availability of
		  funds
				7011.No part of any appropriation contained in
			 this Act shall remain available for obligation after the expiration of the
			 current fiscal year unless expressly so provided in this Act: 
			 Provided, That funds appropriated
			 for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6,
			 8, and 9 of part II of the Foreign Assistance
			 Act of 1961, section 23 of the Arms
			 Export Control Act, and funds provided under the heading
			 Development Credit Authority shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially obligated before the
			 expiration of their respective periods of availability contained in this Act: 
			 Provided further,
			 That notwithstanding any other provision of this Act, any funds made available
			 for the purposes of chapter 1 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961 which
			 are allocated or obligated for cash disbursements in order to address balance
			 of payments or economic policy reform objectives, shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially allocated or obligated
			 before the expiration of their respective periods of availability contained in
			 this Act: 
			  Provided further,
			 That the Secretary of State shall provide a report to the Committees on
			 Appropriations at the beginning of each fiscal year, detailing by account and
			 source year, the use of this authority during the previous fiscal year.
				Limitation on assistance to countries in
		  default
				7012.No part of any appropriation provided under
			 titles III through VI in this Act shall be used to furnish assistance to the
			 government of any country which is in default during a period in excess of 1
			 calendar year in payment to the United States of principal or interest on any
			 loan made to the government of such country by the United States pursuant to a
			 program for which funds are appropriated under this Act unless the President
			 determines, following consultations with the Committees on Appropriations, that
			 assistance for such country is in the national interest of the United
			 States.
				prohibition on taxation of united states
		  assistance
				7013.(a)prohibition on taxationNone of the funds appropriated under titles
			 III through VI of this Act may be made available to provide assistance for a
			 foreign country under a new bilateral agreement governing the terms and
			 conditions under which such assistance is to be provided unless such agreement
			 includes a provision stating that assistance provided by the United States
			 shall be exempt from taxation, or reimbursed, by the foreign government, and
			 the Secretary of State shall expeditiously seek to negotiate amendments to
			 existing bilateral agreements, as necessary, to conform with this
			 requirement.
				(b)reimbursement of foreign
			 taxesAn amount equivalent to
			 200 percent of the total taxes assessed during fiscal year 2014 on funds
			 appropriated by this Act by a foreign government or entity against United
			 States assistance programs for which funds are appropriated by this Act, either
			 directly or through grantees, contractors, and subcontractors shall be withheld
			 from obligation from funds appropriated for assistance for fiscal year 2015 and
			 allocated for the central government of such country and for the West Bank and
			 Gaza program to the extent that the Secretary of State certifies and reports in
			 writing to the Committees on Appropriations that such taxes have not been
			 reimbursed to the Government of the United States.
				(c)de minimis exceptionForeign taxes of a de minimis nature shall
			 not be subject to the provisions of subsection (b).
				(d)reprogramming of fundsFunds withheld from obligation for each
			 country or entity pursuant to subsection (b) shall be reprogrammed for
			 assistance for countries which do not assess taxes on United States assistance
			 or which have an effective arrangement that is providing substantial
			 reimbursement of such taxes, and that can reasonably accommodate such
			 assistance in a programmatically responsible manner.
				(e)determinations
					(1)The provisions of this section shall not
			 apply to any country or entity the Secretary of State determines—
						(A)does not assess taxes on United States
			 assistance or which has an effective arrangement that is providing substantial
			 reimbursement of such taxes; or
						(B)the foreign policy interests of the United
			 States outweigh the purpose of this section to ensure that United States
			 assistance is not subject to taxation.
						(2)The Secretary of State shall consult with
			 the Committees on Appropriations at least 15 days prior to exercising the
			 authority of this subsection with regard to any country or entity.
					(f)implementationThe Secretary of State shall issue rules,
			 regulations, or policy guidance, as appropriate, to implement the prohibition
			 against the taxation of assistance contained in this section.
				(g)definitionsAs used in this section—
					(1)the term ‘‘bilateral agreement’’ refers to
			 a framework bilateral agreement between the Government of the United States and
			 the government of the country receiving assistance that describes the
			 privileges and immunities applicable to United States foreign assistance for
			 such country generally, or an individual agreement between the Government of
			 the United States and such government that describes, among other things, the
			 treatment for tax purposes that will be accorded the United States assistance
			 provided under that agreement;
					(2)the term
			 taxes and taxation shall include value added taxes and customs
			 duties but shall not include individual income taxes assessed to local staff or
			 personal services contractors.
					(h)ReportThe
			 head of each Department or agency administering funds appropriated under titles
			 III through VI of this Act shall submit a report to the Committees on
			 Appropriations not later than 90 days after the enactment of this Act detailing
			 steps taken by such Department or agency to comply with the requirements
			 provided in subsections (a) and (f).
				reservations of
		  funds
			7014.(a)Funds appropriated under titles II through
			 VI of this Act which are specifically designated may be reprogrammed for other
			 programs within the same account notwithstanding the designation if compliance
			 with the designation is made impossible by operation of any provision of this
			 or any other Act: 
			 Provided, That any such
			 reprogramming shall be subject to the regular notification procedures of the
			 Committees on Appropriations: 
			 Provided further,
			 That assistance that is reprogrammed pursuant to this subsection shall be made
			 available under the same terms and conditions as originally provided.
				(b)In addition to the
			 authority contained in subsection (a), the original period of availability of
			 funds appropriated for economic assistance by this Act that are specifically
			 designated for particular programs or activities by this or any other Act shall
			 be extended for an additional fiscal year if the Secretary of State or the
			 Administrator of the United States Agency for International Development, as
			 appropriate, determines and reports promptly to the Committees on
			 Appropriations that the termination of assistance to a country or a significant
			 change in circumstances makes it unlikely that such designated funds can be
			 obligated during the original period of availability: 
			 Provided, That such designated
			 funds that continue to be available for an additional fiscal year shall be
			 obligated only for the purpose of such designation.
				(c)Ceilings and
			 specifically designated funding levels contained in this Act shall not be
			 applicable to funds or authorities appropriated or otherwise made available by
			 any subsequent Act unless such Act specifically so directs: 
			 Provided, That specifically
			 designated funding levels or minimum funding requirements contained in any
			 other Act shall not be applicable to funds appropriated by this Act.
				Notification
		  requirements
			7015.(a)None of the funds made available in titles
			 I and II of this Act, or in prior appropriations Acts to the agencies and
			 departments funded by this Act that remain available for obligation or
			 expenditure in fiscal year 2014, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees or of currency reflows
			 or other offsetting collections, or made available by transfer, to the agencies
			 and departments funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)closes or opens a mission or post;
					(6)creates, closes, reorganizes, or renames
			 bureaus, centers, or offices;
					(7)reorganizes programs or activities;
			 or
					(8)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;
					unless the Committees on Appropriations are notified
			 15 days in advance of such reprogramming of funds: 
			 Provided, That unless previously
			 justified to the Committees on Appropriations, the requirements of this
			 subsection shall apply to all obligations of funds appropriated under titles I
			 and II of this Act for paragraphs (5) and (6) of this subsection.(b)None of the funds provided under titles I
			 and II of this Act, or provided under previous appropriations Acts to the
			 agency or department funded under titles I and II of this Act that remain
			 available for obligation or expenditure in fiscal year 2014, or provided from
			 any accounts in the Treasury of the United States derived by the collection of
			 fees available to the agency or department funded under title I of this Act,
			 shall be available for obligation or expenditure for activities, programs, or
			 projects through a reprogramming of funds in excess of
			 $1,000,000 or 10 percent, whichever is less,
			 that—
					(1)augments existing programs, projects, or
			 activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
					(3)results from any general savings, including
			 savings from a reduction in personnel, which would result in a change in
			 existing programs, activities, or projects as approved by Congress; unless the
			 Committees on Appropriations are notified 15 days in advance of such
			 reprogramming of funds.
					(c)None of the funds made available under
			 titles III through VI of this Act under the headings Global Health
			 Programs, Development Assistance, International
			 Organizations and Programs, Trade and Development
			 Agency, International Narcotics Control and Law
			 Enforcement, Economic Support Fund, Democracy
			 Fund, Peacekeeping Operations, Conflict
			 Stabilization Operations, Nonproliferation, Anti-terrorism,
			 Demining and Related Programs, Millennium Challenge
			 Corporation, Foreign Military Financing Program,
			 International Military Education and Training, and Peace
			 Corps, shall be available for obligation for activities, programs,
			 projects, type of materiel assistance, countries, or other operations not
			 justified or in excess of the amount justified to the Committees on
			 Appropriations for obligation under any of these specific headings unless the
			 Committees on Appropriations are notified 15 days in advance: 
			 Provided, That the President
			 shall not enter into any commitment of funds appropriated for the purposes of
			 section 23 of the Arms Export Control Act for the provision of major defense
			 equipment, other than conventional ammunition, or other major defense items
			 defined to be aircraft, ships, missiles, or combat vehicles, not previously
			 justified to Congress or 20 percent in excess of the quantities justified to
			 Congress unless the Committees on Appropriations are notified 15 days in
			 advance of such commitment: 
			 Provided further,
			 That requirements of this subsection or any similar provision of this or any
			 other Act shall not apply to any reprogramming for an activity, program, or
			 project for which funds are appropriated under titles III through VI of this
			 Act of less than 10 percent of the amount previously justified to the Congress
			 for obligation for such activity, program, or project for the current fiscal
			 year.
				(d)Notwithstanding
			 any other provision of law, with the exception of funds transferred to, and
			 merged with, funds appropriated under title I of this Act, funds transferred by
			 the Department of Defense to the Department of State and the United States
			 Agency for International Development for assistance for foreign countries and
			 international organizations, and funds made available for programs authorized
			 by section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163), shall be subject to the regular notification procedures
			 of the Committees on Appropriations.
				(e)The requirements of this section or any
			 similar provision of this Act or any other Act, including any prior Act
			 requiring notification in accordance with the regular notification procedures
			 of the Committees on Appropriations, may be waived if failure to do so would
			 pose a substantial risk to human health or welfare: 
			 Provided, That in case of any
			 such waiver, notification to the Committees on Appropriations shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable, in the context of
			 the circumstances necessitating such waiver: 
			 Provided further,
			 That any notification provided pursuant to such a waiver shall contain an
			 explanation of the emergency circumstances.
				(f)None of the funds appropriated under titles
			 III through VI of this Act shall be obligated or expended for assistance for
			 Afghanistan, Bahrain, Burma, Cambodia, Cuba, Egypt, Guatemala, Haiti, Honduras,
			 Iran, Iraq, Lebanon, Libya, Pakistan, the Russian Federation, Somalia, Sri
			 Lanka, South Sudan, Sudan, Syria, Tunisia, Uzbekistan, Yemen, or Zimbabwe
			 except as provided through the regular notification procedures of the
			 Committees on Appropriations.
				notification on excess defense
		  equipment
			7016.Prior to providing excess Department of
			 Defense articles in accordance with section 516(a) of the Foreign Assistance
			 Act of 1961, the Department of Defense shall notify the Committees on
			 Appropriations to the same extent and under the same conditions as other
			 committees pursuant to subsection (f) of that section: 
			 Provided, That before issuing a
			 letter of offer to sell excess defense articles under the Arms Export Control
			 Act, the Department of Defense shall notify the Committees on Appropriations in
			 accordance with the regular notification procedures of such Committees if such
			 defense articles are significant military equipment (as defined in section
			 47(9) of the Arms Export Control Act) or are valued (in terms of original
			 acquisition cost) at $7,000,000 or more, or if
			 notification is required elsewhere in this Act for the use of appropriated
			 funds for specific countries that would receive such excess defense articles: 
			 Provided further,
			 That such Committees shall also be informed of the original acquisition cost of
			 such defense articles.
				Limitation on availability of funds for
		  international organizations and programs
				7017.Subject to the regular notification
			 procedures of the Committees on Appropriations, funds appropriated under titles
			 III through VI of this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, which are
			 returned or not made available for organizations and programs because of the
			 implementation of section 307(a) of the Foreign Assistance Act of 1961 or
			 section 7049(a) of this Act, shall remain available for obligation until
			 September 30, 2015: 
			 Provided, That section 307(a) of
			 the Foreign Assistance Act of 1961 is amended by striking
			 Burma,.
				Prohibition on funding for abortions and
		  involuntary sterilization
				7018.None of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be used to
			 pay for the performance of abortions as a method of family planning or to
			 motivate or coerce any person to practice abortions. None of the funds made
			 available to carry out part I of the Foreign Assistance Act of 1961, as
			 amended, may be used to pay for the performance of involuntary sterilization as
			 a method of family planning or to coerce or provide any financial incentive to
			 any person to undergo sterilizations. None of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be used to
			 pay for any biomedical research which relates in whole or in part, to methods
			 of, or the performance of, abortions or involuntary sterilization as a means of
			 family planning. None of the funds made available to carry out part I of the
			 Foreign Assistance Act of 1961, as amended, may be obligated or expended for
			 any country or organization if the President certifies that the use of these
			 funds by any such country or organization would violate any of the above
			 provisions related to abortions and involuntary sterilizations.
				allocations
				7019.(a)Funds provided in this Act shall be made
			 available for programs and countries in the amounts contained in the respective
			 tables included in the report accompanying this Act.
				(b)For the purposes
			 of implementing this section and only with respect to the tables included in
			 the report accompanying this Act, the Secretary of State, the Administrator of
			 the United States Agency for International Development, and the Broadcasting
			 Board of Governors, as appropriate, may propose deviations to the amounts
			 referenced in subsection (a), subject to the regular notification procedures of
			 the Committees on Appropriations.
				Representation and Entertainment
		  Expenses
			7020.(a)Each Federal department, agency, or entity
			 funded in titles I and II of this Act, and the Department of the Treasury and
			 independent agencies funded in titles III and VI of this Act, shall take steps
			 to ensure that domestic and overseas representation and entertainment expenses
			 further official agency business and United States foreign policy interests and
			 are—
					(1)primarily for
			 fostering relations outside of the Executive Branch;
					(2)principally for
			 meals and events of a protocol nature;
					(3)not for
			 employee-only events; and
					(4)do not include
			 activities that are substantially of a recreational character.
					(b)None of the funds appropriated or otherwise
			 made available by this Act under the headings International Military
			 Education and Training or Foreign Military Financing
			 Program for Informational Program activities or under the headings
			 Global Health Programs, Development Assistance,
			 and Economic Support Fund may be obligated or expended to pay
			 for—
					(1)alcoholic beverages; or
					(2)entertainment expenses for activities that
			 are substantially of a recreational character, including but not limited to
			 entrance fees at sporting events, theatrical and musical productions, and
			 amusement parks.
					prohibition on assistance to
		  governments supporting international terrorism
			7021.(a)Lethal Military
			 Equipment Exports
					(1)None of the funds appropriated or otherwise
			 made available by titles III through VI of this Act may be available to any
			 foreign government which provides lethal military equipment to a country the
			 government of which the Secretary of State has determined supports
			 international terrorism for purposes of section 6(j) of the Export
			 Administration Act of 1979: 
			 Provided, That the prohibition
			 under this section with respect to a foreign government shall terminate 12
			 months after that government ceases to provide such military equipment: 
			 Provided further,
			 That this section applies with respect to lethal military equipment provided
			 under a contract entered into after October 1, 1997.
					(2)Assistance
			 restricted by paragraph (1) or any other similar provision of law, may be
			 furnished if the President determines that to do so is important to the
			 national interests of the United States.
					(3)Whenever the
			 President makes a determination pursuant to paragraph (2), the President shall
			 submit to the Committees on Appropriations a report with respect to the
			 furnishing of such assistance, including a detailed explanation of the
			 assistance to be provided, the estimated dollar amount of such assistance, and
			 an explanation of how the assistance furthers United States national
			 interests.
					(b)Bilateral
			 Assistance
					(1)Funds appropriated for bilateral assistance
			 in titles III through VI of this Act and funds appropriated under any such
			 title in prior acts making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be made available to any foreign
			 government which the President determines—
						(A)grants sanctuary
			 from prosecution to any individual or group which has committed an act of
			 international terrorism;
						(B)otherwise supports
			 international terrorism; or
						(C)is controlled by
			 an organization designated as a terrorist organization under section 219 of the
			 Immigration and Nationality Act.
						(2)The President may
			 waive the application of paragraph (1) to a government if the President
			 determines that national security or humanitarian reasons justify such waiver: 
			 Provided, That the President
			 shall publish each such waiver in the Federal Register and, at least 15 days
			 before the waiver takes effect, shall notify the Committees on Appropriations
			 of the waiver (including the justification for the waiver) in accordance with
			 the regular notification procedures of the Committees on Appropriations.
					Authorization
		  requirements
			7022.Funds appropriated by this Act, except
			 funds appropriated under the heading Trade and Development
			 Agency, may be obligated and expended notwithstanding section 10 of
			 Public Law 91–672, section 15 of the State
			 Department Basic Authorities Act of 1956, section 313 of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(1)).
				definition of program, project,
		  and activity
				7023.For the purpose of titles II through VI of
			 this Act program, project, and activity shall be defined at the
			 appropriations Act account level and shall include all appropriations and
			 authorizations Acts funding directives, ceilings, and limitations with the
			 exception that for the following accounts: Economic Support Fund
			 and Foreign Military Financing Program, program, project,
			 and activity shall also be considered to include country, regional, and
			 central program level funding within each such account; and for the development
			 assistance accounts of the United States Agency for International Development,
			 program, project, and activity shall also be considered to
			 include central, country, regional, and program level funding, either
			 as—
				(1)justified to the
			 Congress; or
				(2)allocated by the
			 executive branch in accordance with a report, to be provided to the Committees
			 on Appropriations within 30 days of the enactment of this Act, as required by
			 section 653(a) of the Foreign Assistance Act of 1961.
				Authorities for the peace corps,
		  inter-american foundation and united states african development
		  foundation
			7024.Unless expressly provided to the contrary,
			 provisions of this or any other Act, including provisions contained in prior
			 Acts authorizing or making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be construed to prohibit activities
			 authorized by or conducted under the Peace Corps Act, the Inter-American
			 Foundation Act or the African Development Foundation Act: 
			 Provided, That prior to
			 conducting activities in a country for which assistance is prohibited, the
			 agency shall consult with the Committees on Appropriations and report to such
			 Committees within 15 days of taking such action.
				commerce, trade and surplus
		  commodities
				7025.(a)None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for direct assistance
			 and none of the funds otherwise made available to the Export-Import Bank and
			 the Overseas Private Investment Corporation shall be obligated or expended to
			 finance any loan, any assistance or any other financial commitments for
			 establishing or expanding production of any commodity for export by any country
			 other than the United States, if the commodity is likely to be in surplus on
			 world markets at the time the resulting productive capacity is expected to
			 become operative and if the assistance will cause substantial injury to United
			 States producers of the same, similar, or competing commodity: 
			 Provided, That such prohibition
			 shall not apply to the Export-Import Bank if in the judgment of its Board of
			 Directors the benefits to industry and employment in the United States are
			 likely to outweigh the injury to United States producers of the same, similar,
			 or competing commodity, and the Chairman of the Board so notifies the
			 Committees on Appropriations: 
			 Provided further,
			 That this subsection shall not prohibit—
					(1)activities in a
			 country that is eligible for assistance from the International Development
			 Association, is not eligible for assistance from the International Bank for
			 Reconstruction and Development, and does not export on a consistent basis the
			 agricultural commodity with respect to which assistance is furnished; or
					(2)activities in a
			 country the Secretary of State determines is recovering from widespread
			 conflict, a humanitarian crisis, or a complex emergency.
					(b)None of the funds
			 appropriated by this or any other Act to carry out chapter 1 of part I of the
			 Foreign Assistance Act of 1961 shall be available for any testing or breeding
			 feasibility study, variety improvement or introduction, consultancy,
			 publication, conference, or training in connection with the growth or
			 production in a foreign country of an agricultural commodity for export which
			 would compete with a similar commodity grown or produced in the United States: 
			 Provided, That this subsection
			 shall not prohibit—
					(1)activities
			 designed to increase food security in developing countries where such
			 activities will not have a significant impact on the export of agricultural
			 commodities of the United States;
					(2)research
			 activities intended primarily to benefit American producers;
					(3)activities in a
			 country that is eligible for assistance from the International Development
			 Association, is not eligible for assistance from the International Bank for
			 Reconstruction and Development, and does not export on a consistent basis the
			 agricultural commodity with respect to which assistance is furnished; or
					(4)activities in a
			 country the Secretary of State determines is recovering from widespread
			 conflict, a humanitarian crisis, or a complex emergency.
					(c)The Secretary of the Treasury shall
			 instruct the United States Executive Directors of the international financial
			 institutions, as defined in section 7029(f) of this Act, to use the voice and
			 vote of the United States to oppose any assistance by such institutions, using
			 funds appropriated or made available by this Act, for the production or
			 extraction of any commodity or mineral for export, if it is in surplus on world
			 markets and if the assistance will cause substantial injury to United States
			 producers of the same, similar, or competing commodity.
				separate
		  accounts
			7026.(a)Separate Accounts for
			 Local Currencies
					(1)If assistance is furnished to the
			 government of a foreign country under chapters 1 and 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of 1961 under agreements which result
			 in the generation of local currencies of that country, the Administrator of the
			 United States Agency for International Development (USAID) shall—
						(A)require that local
			 currencies be deposited in a separate account established by that
			 government;
						(B)enter into an
			 agreement with that government which sets forth—
							(i)the amount of the
			 local currencies to be generated; and
							(ii)the terms and
			 conditions under which the currencies so deposited may be utilized, consistent
			 with this section; and
							(C)establish by
			 agreement with that government the responsibilities of USAID and that
			 government to monitor and account for deposits into and disbursements from the
			 separate account.
						(2)Uses of local
			 currenciesAs may be agreed upon with the foreign government,
			 local currencies deposited in a separate account pursuant to subsection (a), or
			 an equivalent amount of local currencies, shall be used only—
						(A)to carry out
			 chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act
			 of 1961 (as the case may be), for such purposes as—
							(i)project and sector
			 assistance activities; or
							(ii)debt and deficit
			 financing; or
							(B)for the
			 administrative requirements of the United States Government.
						(3)Programming
			 accountabilityUSAID shall take all necessary steps to ensure
			 that the equivalent of the local currencies disbursed pursuant to subsection
			 (a)(2)(A) from the separate account established pursuant to subsection (a)(1)
			 are used for the purposes agreed upon pursuant to subsection (a)(2).
					(4)Termination of
			 assistance programsUpon termination of assistance to a country
			 under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign
			 Assistance Act of 1961 (as the case may be), any unencumbered balances of funds
			 which remain in a separate account established pursuant to subsection (a) shall
			 be disposed of for such purposes as may be agreed to by the government of that
			 country and the United States Government.
					(5)Reporting
			 requirementThe USAID Administrator shall report on an annual
			 basis as part of the justification documents submitted to the Committees on
			 Appropriations on the use of local currencies for the administrative
			 requirements of the United States Government as authorized in subsection
			 (a)(2)(B), and such report shall include the amount of local currency (and
			 United States dollar equivalent) used and/or to be used for such purpose in
			 each applicable country.
					(b)Separate
			 Accounts for Cash Transfers
					(1)If assistance is made available to the
			 government of a foreign country, under chapter 1 or 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance
			 or as nonproject sector assistance, that country shall be required to maintain
			 such funds in a separate account and not commingle them with any other
			 funds.
					(2)Applicability of
			 other provisions of lawSuch funds may be obligated and expended
			 notwithstanding provisions of law which are inconsistent with the nature of
			 this assistance including provisions which are referenced in the Joint
			 Explanatory Statement of the Committee of Conference accompanying House Joint
			 Resolution 648 (House Report No. 98–1159).
					(3)NotificationAt
			 least 15 days prior to obligating any such cash transfer or nonproject sector
			 assistance, the President shall submit a notification through the regular
			 notification procedures of the Committees on Appropriations, which shall
			 include a detailed description of how the funds proposed to be made available
			 will be used, with a discussion of the United States interests that will be
			 served by the assistance (including, as appropriate, a description of the
			 economic policy reforms that will be promoted by such assistance).
					(4)ExemptionNonproject
			 sector assistance funds may be exempt from the requirements of subsection
			 (b)(1) only through the regular notification procedures of the Committees on
			 Appropriations.
					eligibility for
		  assistance
			7027.(a)Assistance through nongovernmental
			 organizationsRestrictions
			 contained in this or any other Act with respect to assistance for a country
			 shall not be construed to restrict assistance in support of programs of
			 nongovernmental organizations from funds appropriated by this Act to carry out
			 the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II
			 of the Foreign Assistance Act of 1961: 
			 Provided, That before using the
			 authority of this subsection to furnish assistance in support of programs of
			 nongovernmental organizations, the President shall notify the Committees on
			 Appropriations under the regular notification procedures of those committees,
			 including a description of the program to be assisted, the assistance to be
			 provided, and the reasons for furnishing such assistance: 
			 Provided further,
			 That nothing in this subsection shall be construed to alter any existing
			 statutory prohibitions against abortion or involuntary sterilizations contained
			 in this or any other Act.
				(b)Public
			 law 480During fiscal year
			 2014, restrictions contained in this or any other Act with respect to
			 assistance for a country shall not be construed to restrict assistance under
			 the Food for Peace Act (Public Law 83–480), as amended: 
			 Provided, That none of the funds
			 appropriated to carry out title I of such Act and made available pursuant to
			 this subsection may be obligated or expended except as provided through the
			 regular notification procedures of the Committees on Appropriations.
				(c)ExceptionThis section shall not apply—
					(1)with respect to section 620A of the Foreign
			 Assistance Act of 1961 or any comparable provision of law prohibiting
			 assistance to countries that support international terrorism; or
					(2)with respect to section 116 of the Foreign
			 Assistance Act of 1961 or any comparable provision of law prohibiting
			 assistance to the government of a country that violates internationally
			 recognized human rights.
					impact on jobs in the united
		  states
			7028.None of the funds appropriated under titles
			 III through VI of this Act may be obligated or expended to provide—
				(1)any financial
			 incentive to a business enterprise currently located in the United States for
			 the purpose of inducing such an enterprise to relocate outside the United
			 States if such incentive or inducement is likely to reduce the number of
			 employees of such business enterprise in the United States because United
			 States production is being replaced by such enterprise outside the United
			 States; or
				(2)assistance for any
			 program, project, or activity that contributes to the violation of
			 internationally recognized workers rights, as defined in section 507(4) of the
			 Trade Act of 1974, of workers in the recipient country, including any
			 designated zone or area in that country: 
			 Provided, That the application of
			 section 507(4) (D) and (E) of such Act should be commensurate with the level of
			 development of the recipient country and sector, and shall not preclude
			 assistance for the informal sector in such country, micro and small-scale
			 enterprise, and smallholder agriculture.
				International financial
		  institutions
			7029.(a)None of the funds appropriated under title
			 V of this Act may be made as payment to any international financial institution
			 while the United States executive director to such institution is compensated
			 by the institution at a rate which, together with whatever compensation such
			 executive director receives from the United States, is in excess of the rate
			 provided for an individual occupying a position at level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, or while any
			 alternate United States executive director to such institution is compensated
			 by the institution at a rate in excess of the rate provided for an individual
			 occupying a position at level V of the Executive Schedule under section 5316 of
			 title 5, United States Code.
				(b)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to oppose any loan, grant, strategy or policy of such institution
			 that would require user fees or service charges on poor people for primary
			 education or primary healthcare, including maternal and child health, and the
			 prevention, care and treatment of HIV/AIDS, malaria, and tuberculosis in
			 connection with such institution's financing programs.
				(c)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (IMF) to use the voice and vote of the United States to oppose any loan,
			 project, agreement, memorandum, instrument, plan, or other program of the IMF
			 to a Heavily Indebted Poor Country that imposes budget caps or restraints that
			 do not allow the maintenance of or an increase in governmental spending on
			 healthcare or education; and to promote government spending on healthcare,
			 education, agriculture and food security, or other critical safety net programs
			 in all of the IMF’s activities with respect to Heavily Indebted Poor
			 Countries.
				(d)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to seek to ensure that each such institution responds to the
			 findings and recommendations of its accountability mechanisms by providing just
			 compensation or other appropriate redress to individuals and communities that
			 suffer violations of human rights, including forced displacement, resulting
			 from any loan, grant, strategy or policy of such institution.
				(e)For the purposes of this Act
			 international financial institutions shall mean the
			 International Bank for Reconstruction and Development, the International
			 Development Association, the International Finance Corporation, the
			 Inter-American Development Bank, the International Monetary Fund, the Asian
			 Development Bank, the Asian Development Fund, the Inter-American Investment
			 Corporation, the North American Development Bank, the European Bank for
			 Reconstruction and Development, the African Development Bank, and the African
			 Development Fund.
				debt-for-development
			7030.In order to enhance the continued
			 participation of nongovernmental organizations in economic assistance
			 activities and debt-for-development and debt-for-nature exchanges, a
			 nongovernmental organization which is a grantee or contractor of the United
			 States Agency for International Development may place in interest bearing
			 accounts local currencies which accrue to that organization as a result of
			 economic assistance provided under title III of this Act and, subject to the
			 regular notification procedures of the Committees on Appropriations, any
			 interest earned on such investment shall be used for the purpose for which the
			 assistance was provided to that organization.
				FINANCIAL MANAGEMENT AND BUDGET
		  TRANSPARENCY
				7031.(a)Limitation on direct
			 government-to-Government assistance
					(1)Funds appropriated by this Act may be made
			 available for direct government-to-government assistance only if—
						(A)each implementing agency or ministry to
			 receive assistance has been assessed and is considered to have the systems
			 required to manage such assistance and any identified vulnerabilities or
			 weaknesses of such agency or ministry have been addressed; and
							(i)the recipient agency or ministry employs
			 and utilizes staff with the necessary technical, financial, and management
			 capabilities;
							(ii)the recipient agency or ministry has
			 adopted competitive procurement policies and systems;
							(iii)effective monitoring and evaluation systems
			 are in place to ensure that such assistance is used for its intended purposes;
			 and
							(iv)no level of acceptable fraud is
			 assumed.
							(B)the recipient
			 government is in compliance with the principles set forth in section 7013 of
			 this Act;
						(C)the recipient
			 agency or ministry is not headed or controlled by an organization designated as
			 a foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act; and
						(D)the Government of
			 the United States and the government of the recipient country have agreed, in
			 writing, on clear and achievable objectives for the use of such assistance,
			 which should be made available on a cost-reimbursable basis.
						(2)In addition to
			 the requirements in subsection (a), no funds may be made available for direct
			 government-to-government assistance without prior consultation with, and
			 notification of, the Committees on Appropriations: 
			 Provided, That such notification
			 shall contain an explanation of how the proposed activity meets the
			 requirements of paragraph (1): 
			 Provided further,
			 That the requirements of this paragraph shall only apply to direct
			 government-to-government assistance in excess of
			 $10,000,000 and all funds available for cash
			 transfer, budget support, and cash payments to individuals.
					(3)The Administrator
			 of the United States Agency for International Development (USAID) or the
			 Secretary of State, as appropriate, shall suspend any direct
			 government-to-government assistance if the Administrator or the Secretary has
			 credible information of material misuse of such assistance, unless the
			 Administrator or the Secretary reports to the Committees on Appropriations that
			 it is in the national interest of the United States to continue such
			 assistance, including a justification.
					(4)The Secretary of
			 State shall submit to the Committees on Appropriations, concurrent with the
			 fiscal year 2015 congressional budget justification materials, amounts planned
			 for assistance described in subsection (a) by country, proposed funding amount,
			 source of funds, and type of assistance.
					(5)Not later than 6
			 months after the enactment of this Act, the USAID Administrator shall submit to
			 the Committees on Appropriations a report that—
						(A)details all
			 assistance described in subsection (a) provided during the previous 6-month
			 period by country, funding amount, source of funds, and type of such
			 assistance; and
						(B)the type of
			 procurement instrument or mechanism utilized and whether the assistance was
			 provided on a reimbursable basis.
						(b)National budget and contract
			 transparency
					(1)Minimum Requirements of Fiscal
			 TransparencyNot later than
			 90 days after enactment of this Act, the Secretary of State, in consultation
			 with the heads of other relevant Federal agencies, shall develop for each
			 government receiving assistance appropriated by this Act, minimum
			 requirements of fiscal transparency which shall be updated and
			 strengthened, as appropriate, to reflect best practices.
					(2)DefinitionFor purposes of paragraph (1),
			 minimum requirements of fiscal transparency are requirements
			 consistent with those in subsection (a)(1), and the public disclosure of
			 national budget information (to include receipts and expenditures by ministry)
			 and government contracts and licenses for natural resource extraction (to
			 include bidding and concession allocation practices).
					(3)Determination and ReportFor each government identified pursuant to
			 paragraph (1), the Secretary of State, not later than 180 days after enactment
			 of this Act, shall make a determination of significant progress
			 or no significant progress in meeting the minimum requirements
			 of fiscal transparency, and make such determinations publicly available in an
			 annual Fiscal Transparency Report to be posted on the Department
			 of State’s Web site: 
			 Provided, That the Secretary
			 shall identify the significant progress made by each such government to
			 publicly disclose national budget information which is additional to such
			 information disclosed in previous fiscal years, and include specific
			 recommendations of steps such government should take to improve budget
			 transparency.
					(4)AssistanceFunds appropriated under title III of this
			 Act should be made available for programs and activities to assist governments
			 identified pursuant to paragraph (1) to improve budget transparency and to
			 support civil society organizations in such countries that promote budget
			 transparency: 
			 Provided, That such sums shall be
			 in addition to funds otherwise made available for such purposes.
					(c)Anti-Kleptocracy and Human Rights
					(1)Officials of foreign governments and their
			 immediate family members who the Secretary of State has credible information
			 have been involved in significant corruption, including corruption related to
			 the extraction of natural resources, or a gross violation of human rights shall
			 be ineligible for entry into the United States.
					(2)Individuals shall not be ineligible if
			 entry into the United States would further important United States law
			 enforcement objectives or is necessary to permit the United States to fulfill
			 its obligations under the United Nations Headquarters Agreement: 
			 Provided, That nothing in
			 paragraph (1) shall be construed to derogate from United States Government
			 obligations under applicable international agreements.
					(3)The Secretary may waive the application of
			 paragraph (1) if the Secretary determines that the waiver would serve a
			 compelling national interest or that the circumstances which caused the
			 individual to be ineligible have changed sufficiently.
					(4)Not later than 6 months after enactment of
			 this Act, the Secretary of State shall submit a report, including a classified
			 annex if necessary, to the Committees on Appropriations describing the
			 information relating to corruption or violation of human rights concerning each
			 of the individuals found ineligible in the previous 12 months pursuant to
			 paragraph (1), or who would be ineligible but for the application of paragraph
			 (2), a list of any waivers provided under paragraph (3), and the justification
			 for each waiver.
					(5)Any unclassified portion of the report
			 required under paragraph (4) shall be posted on the Department of State’s Web
			 site, without regard to the requirements of section 222(f) of the Immigration
			 and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of
			 records pertaining to the issuance or refusal of visas or permits to enter the
			 United States.
					(d)Foreign assistance web siteFunds appropriated by this Act under titles
			 I and III may be made available to support the provision of additional
			 information on United States Government foreign assistance on the Department of
			 State's foreign assistance Web site: 
			 Provided, That all Federal
			 agencies funded under this Act shall provide such information on foreign
			 assistance, upon request, to the Department of State.
				Democracy
		  Programs
			7032.(a)Of the funds appropriated by this Act, not
			 less than $2,854,595,000 should be made
			 available for democracy programs, as defined in subsection (c).
				(b)Funds made available by this Act for
			 democracy programs may be made available notwithstanding any other provision of
			 law, and with regard to the National Endowment for Democracy (NED), any
			 regulation.
				(c)For purposes of funds appropriated by this
			 Act, the term democracy programs means programs that support good
			 governance, credible and competitive elections, freedom of expression,
			 association, assembly, and religion, human rights, labor rights, independent
			 media, and the rule of law, and that otherwise strengthen the capacity of
			 democratic political parties, governments, nongovernmental organizations and
			 institutions, and citizens to support the development of democratic states, and
			 institutions that are responsive and accountable to citizens: 
			 Provided, That such term shall
			 also include programs to rescue scholars from countries denying freedom of
			 expression.
				(d)With respect to the provision of assistance
			 for democracy, human rights, and governance activities in this Act, the
			 organizations implementing such assistance, the specific nature of that
			 assistance, and the participants in such programs shall not be subject to the
			 prior approval by the government of any foreign country: 
			 Provided, That the Secretary of
			 State, in coordination with the Administrator of the United States Agency for
			 International Development (USAID), shall report to the Committees on
			 Appropriations, not later than 120 days after enactment of this Act, detailing
			 steps taken by the Department of State and USAID to comply with the
			 requirements of this subsection.
				(e)Funds appropriated by this Act that are
			 made available for democracy programs shall be made available to support
			 freedom of religion, including in the Middle East and North Africa.
				(f)Any funds made available by this Act for a
			 business and human rights program in the People’s Republic of China shall be
			 made available on a cost-matching basis from sources other than the United
			 States Government.
				(g)The Bureau for Democracy, Human Rights, and
			 Labor, Department of State (DRL) and the Bureau for Democracy, Conflict and
			 Humanitarian Assistance, USAID, shall regularly communicate their planned
			 programs to the NED.
				(h)Funds appropriated by this Act under the
			 heading Democracy Fund that are made available to DRL shall be
			 made available to establish and maintain a database of prisons and gulags in
			 North Korea, including a list of political prisoners, and such database shall
			 be regularly updated and made publicly available on the Internet, as
			 appropriate.
				(i)Of the funds appropriated by this Act under
			 the headings Economic Support Fund and Democracy
			 Fund that are made available for democracy programs, up to
			 $4,000,000 may be used for the administrative
			 costs of democracy programs.
				Multi-year
		  pledges
			7033.None of the funds appropriated by this Act
			 may be used to make any pledge for future year funding for any multilateral or
			 bilateral program funded in titles III through VI of this Act unless such
			 pledge was—
				(1)previously justified, including the
			 projected future year costs, in a congressional budget justification;
				(2)included in an Act making appropriations
			 for the Department of State, foreign operations, and related programs or
			 previously authorized by an Act of Congress;
				(3)notified in accordance with the regular
			 notification procedures of the Committees on Appropriations, including the
			 projected future year costs; or
				(4)the subject of prior consultation with the
			 Committees on Appropriations and such consultation was conducted at least 7
			 days in advance of the pledge.
				special
		  provisions
			7034.(a)Victims of war, displaced children, and
			 displaced burmeseFunds
			 appropriated in titles III and VI of this Act that are made available for
			 victims of war, displaced children, displaced Burmese, and to combat
			 trafficking in persons and assist victims of such trafficking, may be made
			 available notwithstanding any other provision of law.
				(b)Reconstituting civilian police
			 authorityIn providing
			 assistance with funds appropriated by this Act under section 660(b)(6) of the
			 Foreign Assistance Act of 1961, support for a nation emerging from instability
			 may be deemed to mean support for regional, district, municipal, or other
			 sub-national entity emerging from instability, as well as a nation emerging
			 from instability.
				(c)World food programFunds managed by the Bureau for Democracy,
			 Conflict, and Humanitarian Assistance, United States Agency for International
			 Development (USAID), from this or any other Act, may be made available as a
			 general contribution to the World Food Program, notwithstanding any other
			 provision of law.
				(d)Disarmament, demobilization and
			 reintegrationNotwithstanding
			 any other provision of law, regulation or Executive order, funds appropriated
			 by this Act and prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the headings Economic
			 Support Fund, Peacekeeping Operations,
			 International Disaster Assistance, Complex Foreign Crises
			 Fund , and Transition Initiatives may be made available
			 to support programs to disarm, demobilize, and reintegrate into civilian
			 society former members of foreign terrorist organizations: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations prior to the
			 obligation of funds pursuant to this subsection: 
			 Provided further,
			 That for the purposes of this subsection the term foreign terrorist
			 organization means an organization designated as a terrorist
			 organization under section 219 of the Immigration and Nationality Act.
				(e)Protections and Remedies for Employees of
			 Diplomatic Missions and International OrganizationsThe Secretary of State shall implement
			 section 203(a)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (Public Law 110–457): 
			 Provided, That in determining
			 whether to suspend the issuance of A–3 or G–5 visas under such section, the
			 Secretary should consider the following as credible evidence:
			 (1) a final court judgment (including a default judgment) issued against a
			 current or former employee of such mission or organization (for which the time
			 period for appeal has expired); (2) the issuance of a T-visa to the victim; or
			 (3) a request by the Department of State to the sending state that immunity of
			 individual diplomats or family members be waived to permit criminal
			 prosecution: 
			 Provided further,
			 That the Secretary should assist in obtaining payment of final court judgments
			 awarded to A–3 and G–5 visa holders, including encouraging the sending states
			 to provide compensation directly to victims: 
			 Provided further,
			 That the Secretary shall include in the Trafficking in Persons annual report a
			 concise summary of each trafficking case involving an A–3 or G–5 visa holder
			 which meets one or more of the items in the first proviso of this
			 subsection.
				(f)Modification of amendmentSection 620M of the
			 Foreign Assistance Act of 1961
			 (Limitation on Assistance to Security Forces) is amended in subsection (d)(5)
			 by inserting , equipment, or other types of assistance after
			 training.
				(g)Extension of authorities
					(1)Section 1(b)(2) of the Passport Act of June
			 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September
			 30, 2014 for September 30, 2010.
					(2)The authority provided by section 301(a)(3)
			 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C.
			 4831(a)(3)) shall remain in effect for facilities in Iraq and Afghanistan
			 through September 30, 2014, except that the notification and reporting
			 requirements contained in such section shall include the Committees on
			 Appropriations.
					(3)The authority contained in section 1115(d)
			 of Public Law 111–32 shall remain in effect through September 30, 2014.
					(4)Section 824(g) of the Foreign Service Act
			 of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September
			 30, 2014 for October 1, 2010 in paragraph (2).
					(5)Section 61(a) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting
			 September 30, 2014 for October 1, 2010 in
			 paragraph (2).
					(6)Section 625(j)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting
			 September 30, 2014 for October 1, 2010 in
			 subparagraph (B).
					(7)(A)Subject to the limitation described in
			 subparagraph (B), the authority provided by section 1113 of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904) shall remain in
			 effect through September 30, 2014.
						(B)The authority described in subparagraph (A)
			 may not be used to pay an eligible member of the Foreign Service (as defined in
			 section 1113(b) of the Supplemental Appropriations Act, 2009) a locality-based
			 comparability payment (stated as a percentage) that exceeds two-thirds of the
			 amount of the locality-based comparability payment (stated as a percentage)
			 that would be payable to such member under section 5304 of title 5, United
			 States Code, if such member’s official duty station were in the District of
			 Columbia.
						(8)The Foreign Operations, Export Financing,
			 and Related Programs Appropriations Act, 1990 (Public Law 101–167) is
			 amended—
						(A)In section 599D (8 U.S.C. 1157
			 note)—
							(i)in subsection (b)(3), by striking
			 and 2013 and inserting 2013, and 2014; and
							(ii)in subsection (e), by striking
			 2013 each place it appears and inserting 2014;
			 and
							(B)in section 599E (8 U.S.C. 1255 note) in
			 subsection (b)(2), by striking 2013 and inserting
			 2014.
						(9)The authorities provided in section 1015(b)
			 of Public Law 111–212 shall remain in effect through September 30, 2014.
					(h)Government ExpendituresFunds appropriated under title III and
			 under the heading International Narcotics Control and Law
			 Enforcement in this Act should not be made available for assistance for
			 any government for programs or activities in fiscal year 2014 if such
			 government has reduced its own expenditures for such programs or activities as
			 a result of assistance provided in prior fiscal years and for reasons that are
			 inconsistent with the purposes of such assistance.
				(i)Crowd control
			 itemsFunds appropriated by this Act may not be used for tear
			 gas, small arms, light weapons, ammunition, or other items for crowd control
			 purposes for foreign security forces that use excessive force to repress
			 peaceful expression, association, or assembly in countries undergoing
			 democratic transition.
				(j)Extension of
			 rewardsSection 36 of the State Department Basic Authorities Act
			 of 1956 (22 U.S.C. 2708) is amended—
					(1)in subsection
			 (a)(2), by inserting serious violations of international humanitarian
			 law, transnational organized crime, after international
			 narcotics trafficking,; and
					(2)by adding at the
			 end the following new paragraph:
						
							(8)the arrest or
				conviction in any country, or the transfer to or conviction by an international
				criminal tribunal (including a hybrid or mixed tribunal), of any foreign
				national accused of war crimes, crimes against humanity, or genocide, as
				defined under the statute of such
				tribunal.
							.
					(k)Extensions
					(1)Section 1244 of
			 Public Law 110–181, as amended, is further amended by adding at the end of
			 subsection (c)(3)(B) the following new subparagraph:
						
							(C)Fiscal year
				2014Any unused balance of the total number of principal aliens
				who may be provided special immigrant status under this subsection in fiscal
				years 2008 through 2013 may be carried forward and provided through the end of
				fiscal year 2014, notwithstanding the provisions of subparagraphs (A) and (B),
				and consistent with relevant terms of subsection (b), except that the one year
				period during which an alien must have been employed in accordance with
				subsection (b)(1) shall be the period from March 20, 2003 through September 30,
				2013, and except that the principal alien seeking special immigrant status
				under this subparagraph shall apply to the Chief of Mission in accordance with
				subsection (b)(4) no later than September 30,
				2014.
							.
					(2)Section 602(b) of
			 Public Law 111–8 is amended by adding at the end of subsection
			 602(b)(3)(C):
						
							(D)Fiscal year
				2015For fiscal year 2015, the total number of principal aliens
				who may be provided special immigrant status under this section may not exceed
				3,000 per year, except that any unused balance of the total number of principal
				aliens who may be provided special immigrant status in fiscal year 2015, in
				addition to any unused balance of the total number of principal aliens who may
				be provided special immigrant status under paragraph (A) of this subsection in
				fiscal years 2009 through 2013, may be carried forward and provided through the
				end of fiscal year 2015, notwithstanding the provisions of paragraph (C),
				except that the alien must have been employed in accordance with subsection
				(b)(2)(A)(ii) on or after October 7, 2001 for not less than 1 year, and except
				that the principal alien seeking special immigrant status under this
				subparagraph shall apply to the Chief of Mission in accordance with subsection
				(b)(2)(D) no later than September 30,
				2014.
							.
					(l)Department of
			 state working capital fundFunds appropriated by this Act or
			 otherwise made available to the Department of State for payments to the Working
			 Capital Fund may only be used for the activities and in the amounts allowed in
			 the President’s fiscal year 2014 budget: 
			 Provided, That Federal agency
			 components shall be charged only for their direct usage of each Working Capital
			 Fund service: 
			 Provided further,
			 That Federal agency components may only pay for Working Capital Fund services
			 that are consistent with the component’s purpose and authorities: 
			 Provided further,
			 That the Working Capital Fund shall be paid in advance or reimbursed at rates
			 which will return the full cost of each service: 
			 Provided further,
			 That the Working Capital Fund shall be subject to the requirements of section
			 7015 of this Act.
				(m)ContingenciesDuring
			 fiscal year 2014, the President may use up to
			 $100,000,000 under the authority of section 451
			 of the Foreign Assistance Act of 1961, notwithstanding any other provision of
			 law.
				(n)Limitations
					(1)(A)None of the funds
			 appropriated under the heading Economic Support Fund in this Act
			 may be made available for assistance for the Palestinian Authority, if after
			 the date of enactment of this Act—
							(i)the Palestinians obtain the same
			 standing as member states or full membership as a state in the United Nations
			 or any specialized agency thereof outside an agreement negotiated between
			 Israel and the Palestinians; or
							(ii)the Palestinians initiate an
			 International Criminal Court judicially authorized investigation, or actively
			 support such an investigation, that subjects Israeli nationals to an
			 investigation for alleged crimes against Palestinians.
							(B)The Secretary of State may waive the
			 restrictions in subparagraph (A) if the Secretary certifies to the Committees
			 on Appropriations that to do so is in the national security interest of the
			 United States, and submits a report to such Committees detailing how the waiver
			 and the continuation of assistance would assist in furthering Middle East
			 peace.
						(2)(A)The President may waive
			 the provisions of section 1003 of Public Law 100–204 if the President certifies
			 in writing to the Speaker of the House of Representatives, the President pro
			 tempore of the Senate, and the Committees on Appropriations that the
			 Palestinians have not, after the date of enactment of this Act, obtained in the
			 United Nations or any specialized agency thereof the same standing as member
			 states or full membership as a state outside an agreement negotiated between
			 Israel and the Palestinians.
						(B)Not less than 90 days after the
			 President is unable to make the certification pursuant to subparagraph (A), the
			 President may waive section 1003 of Public Law 100–204 if the President
			 certifies in writing to the Speaker of the House of Representatives, the
			 President pro tempore of the Senate, and the Committees on Appropriations that
			 the Palestinians have entered into direct and meaningful negotiations with
			 Israel: 
			 Provided, That any waiver of the
			 provisions of section 1003 of Public Law 100–204 under subparagraph (A) of this
			 paragraph or under previous provisions of law must expire before the waiver
			 under the preceding sentence may be exercised.
						(C)Any waiver pursuant to this paragraph
			 shall be effective for no more than a period of 6 months at a time and shall
			 not apply beyond 12 months after the enactment of this Act.
						(o)Global Women's
			 IssuesIn furtherance of the Presidential Memorandum of January
			 30, 2013, there is hereby established an Office of Global Women’s Issues headed
			 by a Coordinator for Global Women’s Issues designated by the Secretary of
			 State, who may also be appointed as an Ambassador-at-Large, and who shall, to
			 the extent the Secretary may direct, provide guidance and direction on
			 assistance provided for these or related purposes, in consultation, as
			 appropriate, with the USAID Senior Coordinator for Gender Equality and Women’s
			 Empowerment.
				(p)Microenterprise
			 and microfinance
					(1)Notwithstanding
			 the requirements of section 245(a)(1) and (2) of the Foreign Assistance Act of
			 1961, the USAID Administrator may certify, pursuant to section 254(a)(3) of
			 such Act, poverty assessment tools developed by an organization other than
			 USAID.
					(2)Section 258(b) of
			 the Foreign Assistance Act of 1961 is amended as follows:
						(A)by striking
			 paragraph (1) and paragraphs (6) through (11); and
						(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively.
						(q)Property
			 managementSection 585(a) of Public Law 101–513 is amended by
			 inserting and for maintenance after of that
			 Act.
				(r)Evaluations of
			 assistanceFunds appropriated by this Act that are available for
			 monitoring and evaluation of assistance funded under the headings
			 International Disaster Assistance, Complex Foreign Crises
			 Fund, and Migration and Refugee Assistance should be
			 made available for the independent and systematic collection and reporting of
			 information obtained directly from beneficiaries of such assistance regarding
			 the quality and utility of such assistance, for the purpose of maximizing its
			 cost effectiveness: 
			 Provided, That the Department of
			 State and USAID, as appropriate, shall post summaries of such information on
			 their Web sites.
				(s)International
			 cooperative administrative support servicesThe Secretary of
			 State shall develop a process by which any agency participating in the
			 International Cooperative Administrative Support Services (ICASS) program shall
			 provide a cost analysis and justification for the agency's decision to opt out,
			 in whole or in part, of ICASS services: 
			 Provided, That such process shall
			 be developed in coordination with the ICASS Service Center and participating
			 agencies to ensure that the process is not overly burdensome: 
			 Provided further,
			 That the Secretary of State shall conduct a review of ICASS services provided
			 by the Department of State to identify options for cost savings and program
			 efficiencies, including reevaluating the number of United States officials
			 overseas needed to provide ICASS services, the ICASS services currently
			 provided at post that would be more cost-effective if provided by the
			 Department of State from its offices in the United States, and the Department’s
			 implementation of recommendations for such cost-savings and efficiencies in the
			 Office of Inspector General’s audits and inspections issued since October 1,
			 2012: 
			 Provided further,
			 That the Secretary shall submit a report to the Committees on Appropriations
			 not later than 90 days after enactment of this Act, detailing the results of
			 the review and steps taken to implement this subsection.
				(t)Science and
			 technologyOf the amounts made available by this or any other Act
			 under the heading Diplomatic and Consular Programs, up to
			 $1,000,000 may be made available for grants
			 pursuant to section 504 of Public Law 95–426 (22 U.S.C. 2656d), including to
			 facilitate collaboration with indigenous communities.
				(u)Fraud
			 prevention and detection feesIn addition to the uses permitted
			 pursuant to section 286(v)(2)(A) of the Immigration and Nationality Act (8
			 U.S.C. 1356(v)(2)(A)), the Secretary of State may also use fees deposited into
			 the Fraud Prevention and Detection Account for programs and activities: (i) to
			 increase the number of personnel assigned to the function of preventing and
			 detecting visa fraud; and (ii) to purchase, lease, construct, and staff
			 facilities used for the processing of the class of visas described in
			 subparagraphs (H)(i), (H)(ii), or (L) of section 101(a)(15) of that Act.
				(v)Prize
			 authorityFunds appropriated in this Act may be made available
			 for prizes in accordance with section 24 of the Stevenson-Wydler Technology
			 Innovation Act of 1980, except that foreign citizens and foreign private
			 entities may be eligible for such prizes notwithstanding section 24(g)(3) of
			 such Act.
				(w)HIV/AIDS
			 Working capital fundFunds available in the HIV/AIDS Working
			 Capital Fund (in this section referred to as the Fund)
			 established pursuant to section 525(b)(1) of the Foreign Operations, Export
			 Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477)
			 may be made available for pharmaceuticals and other products for other global
			 health and child survival activities to the same extent as HIV/AIDS
			 pharmaceuticals and other products, subject to the terms and conditions in such
			 section: 
			 Provided, That the authority in
			 section 525(b)(5) of the Foreign Operations, Export Financing, and Related
			 Programs Appropriations Act, 2005 (Public Law 108–477) shall not be exercised
			 by the Coordinator of United States Activities to Combat HIV/AIDS Globally with
			 respect to funds deposited for non-HIV/AIDS pharmaceuticals and other
			 products.
				(x)Working Capital
			 Fund
					(1)The USAID
			 Administrator (the Administrator) is authorized to establish a Working Capital
			 Fund (the Fund).
					(2)Funds deposited
			 in the Fund during any fiscal year shall be available without fiscal year
			 limitation and used, in addition to other funds available for such purposes,
			 for agency procurement reform efforts and related administrative costs: 
			 Provided, That such expenses may
			 include: (A) personal and non-personal services; (B) training; (C) supplies;
			 and (D) other administrative costs related to procurement reform and management
			 of the Fund.
					(3)There may be
			 deposited during any fiscal year in the Fund up to 1 percent of the total value
			 of obligations entered into by the USAID from appropriations available to USAID
			 and any appropriation made available for the purpose of providing capital: 
			 Provided, That receipts from the
			 disposal of, or repayments for the loss or damage to, property held in the
			 Fund, rebates, reimbursements, refunds and other credits applicable to the
			 operation of the Fund may be deposited into the Fund.
					(4)Not later than 45
			 days after enactment of this Act and any subsequent Act making appropriations
			 for the Department of State, foreign operations, and related programs, the
			 Administrator shall submit to the Committees on Appropriations an operating
			 plan for funds deposited in the Fund, which shall include the percentage to be
			 charged for the current fiscal year.
					(5)At the close of
			 fiscal year 2014 and at the close of each fiscal year thereafter, the
			 Administrator shall determine the amounts in excess of the needs of the Fund
			 for that fiscal year and shall transfer out of the Fund any excess amounts to
			 any of the original appropriation accounts from which deposits were made: 
			 Provided, That such transferred
			 funds shall remain available without fiscal year limitation: 
			 Provided further,
			 That the Administrator shall report to the Committees on Appropriations the
			 excess amounts and to which appropriation accounts the excess funds will be
			 transferred: 
			 Provided further,
			 That such transfers shall be subject to the regular notification procedures of
			 the Committees on Appropriations.
					(y)Definitions(1)Unless otherwise
			 defined in this Act, for purposes of this Act the term appropriate
			 congressional committees shall mean the Committees on Appropriations
			 and Foreign Relations of the Senate and the Committees on Appropriations and
			 Foreign Affairs of the House of Representatives.
					(2)Unless otherwise defined in this Act,
			 for purposes of this Act the term funds appropriated in this Act and
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs shall mean funds that remain available
			 for obligation, and have not expired.
					Arab league boycott of
		  israel
			7035.It is the sense of the Congress
			 that—
				(1)the Arab League boycott of Israel, and the
			 secondary boycott of American firms that have commercial ties with Israel, is
			 an impediment to peace in the region and to United States investment and trade
			 in the Middle East and North Africa;
				(2)the Arab League boycott, which was
			 regrettably reinstated in 1997, should be immediately and publicly terminated,
			 and the Central Office for the Boycott of Israel immediately disbanded;
				(3)all Arab League states should normalize
			 relations with their neighbor Israel;
				(4)the President and the Secretary of State
			 should continue to vigorously oppose the Arab League boycott of Israel and find
			 concrete steps to demonstrate that opposition by, for example, taking into
			 consideration the participation of any recipient country in the boycott when
			 determining to sell weapons to said country; and
				(5)the President should report to Congress
			 annually on specific steps being taken by the United States to encourage Arab
			 League states to normalize their relations with Israel to bring about the
			 termination of the Arab League boycott of Israel, including those to encourage
			 allies and trading partners of the United States to enact laws prohibiting
			 businesses from complying with the boycott and penalizing businesses that do
			 comply.
				Palestinian
		  statehood
			7036.(a)Limitation on assistanceNone of the funds appropriated under titles
			 III through VI of this Act may be provided to support a Palestinian state
			 unless the Secretary of State determines and certifies to the appropriate
			 congressional committees that—
					(1)the governing entity of a new Palestinian
			 state—
						(A)has demonstrated a firm commitment to
			 peaceful co-existence with the State of Israel; and
						(B)is taking appropriate measures to counter
			 terrorism and terrorist financing in the West Bank and Gaza, including the
			 dismantling of terrorist infrastructures, and is cooperating with appropriate
			 Israeli and other appropriate security organizations; and
						(2)the Palestinian Authority (or the governing
			 entity of a new Palestinian state) is working with other countries in the
			 region to vigorously pursue efforts to establish a just, lasting, and
			 comprehensive peace in the Middle East that will enable Israel and an
			 independent Palestinian state to exist within the context of full and normal
			 relationships, which should include—
						(A)termination of all claims or states of
			 belligerency;
						(B)respect for and acknowledgment of the
			 sovereignty, territorial integrity, and political independence of every state
			 in the area through measures including the establishment of demilitarized
			 zones;
						(C)their right to live in peace within secure
			 and recognized boundaries free from threats or acts of force;
						(D)freedom of navigation through international
			 waterways in the area; and
						(E)a framework for achieving a just settlement
			 of the refugee problem.
						(b)Sense of congressIt is the sense of Congress that the
			 governing entity should enact a constitution assuring the rule of law, an
			 independent judiciary, and respect for human rights for its citizens, and
			 should enact other laws and regulations assuring transparent and accountable
			 governance.
				(c)WaiverThe President may waive subsection (a) if
			 the President determines that it is important to the national security
			 interests of the United States to do so.
				(d)ExemptionThe restriction in subsection (a) shall not
			 apply to assistance intended to help reform the Palestinian Authority and
			 affiliated institutions, or the governing entity, in order to help meet the
			 requirements of subsection (a), consistent with the provisions of section 7040
			 of this Act (Limitation on Assistance for the Palestinian
			 Authority).
				Restrictions concerning the palestinian
		  authority
			7037.None of the funds appropriated under titles
			 II through VI of this Act may be obligated or expended to create in any part of
			 Jerusalem a new office of any department or agency of the United States
			 Government for the purpose of conducting official United States Government
			 business with the Palestinian Authority over Gaza and Jericho or any successor
			 Palestinian governing entity provided for in the Israel-PLO Declaration of
			 Principles: 
			 Provided, That this restriction
			 shall not apply to the acquisition of additional space for the existing
			 Consulate General in Jerusalem: 
			 Provided further,
			 That meetings between officers and employees of the United States and officials
			 of the Palestinian Authority, or any successor Palestinian governing entity
			 provided for in the Israel-PLO Declaration of Principles, for the purpose of
			 conducting official United States Government business with such authority
			 should continue to take place in locations other than Jerusalem: 
			 Provided further,
			 That as has been true in the past, officers and employees of the United States
			 Government may continue to meet in Jerusalem on other subjects with
			 Palestinians (including those who now occupy positions in the Palestinian
			 Authority), have social contacts, and have incidental discussions.
				Prohibition on assistance to the
		  palestinian broadcasting corporation
				7038.None of the funds appropriated or otherwise
			 made available by this Act may be used to provide equipment, technical support,
			 consulting services, or any other form of assistance to the Palestinian
			 Broadcasting Corporation.
				assistance for the west bank and
		  gaza
				7039.(a)OversightFor fiscal year 2014, 30 days prior to the
			 initial obligation of funds for the bilateral West Bank and Gaza Program, the
			 Secretary of State shall certify to the Committees on Appropriations that
			 procedures have been established to assure the Comptroller General of the
			 United States will have access to appropriate United States financial
			 information in order to review the uses of United States assistance for the
			 Program funded under the heading Economic Support Fund for the
			 West Bank and Gaza.
				(b)VettingPrior
			 to the obligation of funds appropriated by this Act under the heading
			 Economic Support Fund for assistance for the West Bank and Gaza,
			 the Secretary of State shall take all appropriate steps to ensure that such
			 assistance is not provided to or through any individual, private or government
			 entity, or educational institution that the Secretary knows or has reason to
			 believe advocates, plans, sponsors, engages in, or has engaged in, terrorist
			 activity nor, with respect to private entities or educational institutions,
			 those that have as a principal officer of the entity's governing board or
			 governing board of trustees any individual that has been determined to be
			 involved in, or advocating terrorist activity or determined to be a member of a
			 designated foreign terrorist organization: 
			 Provided, That the Secretary of
			 State shall, as appropriate, establish procedures specifying the steps to be
			 taken in carrying out this subsection and shall terminate assistance to any
			 individual, entity, or educational institution which the Secretary has
			 determined to be involved in or advocating terrorist activity.
				(c)Prohibition
					(1)None of the funds appropriated under titles
			 III through VI of this Act for assistance under the West Bank and Gaza Program
			 may be made available for the purpose of recognizing or otherwise honoring
			 individuals who commit, or have committed acts of terrorism.
					(2)Notwithstanding
			 any other provision of law, none of the funds made available by this or prior
			 appropriations Acts, including funds made available by transfer, may be made
			 available for obligation for security assistance for the West Bank and Gaza
			 until the Secretary of State reports to the Committees on Appropriations on the
			 benchmarks that have been established for security assistance for the West Bank
			 and Gaza and reports on the extent of Palestinian compliance with such
			 benchmarks.
					(d)Audits
					(1)The Administrator of the United States
			 Agency for International Development shall ensure that Federal or non-Federal
			 audits of all contractors and grantees, and significant subcontractors and
			 sub-grantees, under the West Bank and Gaza Program, are conducted at least on
			 an annual basis to ensure, among other things, compliance with this
			 section.
					(2)Of the funds
			 appropriated by this Act up to $500,000 may be
			 used by the Office of Inspector General of the United States Agency for
			 International Development for audits, inspections, and other activities in
			 furtherance of the requirements of this subsection: 
			 Provided, That such funds are in
			 addition to funds otherwise available for such purposes.
					(e)Subsequent to the
			 certification specified in subsection (a), the Comptroller General of the
			 United States shall conduct an audit and an investigation of the treatment,
			 handling, and uses of all funds for the bilateral West Bank and Gaza Program,
			 including all funds provided as cash transfer assistance, in fiscal year 2014
			 under the heading Economic Support Fund, and such audit shall
			 address—
					(1)the extent to
			 which such Program complies with the requirements of subsections (b) and (c);
			 and
					(2)an examination of
			 all programs, projects, and activities carried out under such Program,
			 including both obligations and expenditures.
					(f)Funds made
			 available in this Act for West Bank and Gaza shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
				(g)Not later than 180
			 days after enactment of this Act, the Secretary of State shall submit a report
			 to the Committees on Appropriations updating the report contained in section
			 2106 of chapter 2 of title II of Public Law 109–13.
				Limitation on assistance for the
		  palestinian authority
			7040.(a)Prohibition of fundsNone of the funds appropriated by this Act
			 to carry out the provisions of chapter 4 of part II of the Foreign Assistance
			 Act of 1961 may be obligated or expended with respect to providing funds to the
			 Palestinian Authority.
				(b)WaiverThe prohibition included in subsection (a)
			 shall not apply if the President certifies in writing to the Speaker of the
			 House of Representatives, the President pro tempore of the Senate, and the
			 Committees on Appropriations that waiving such prohibition is important to the
			 national security interests of the United States.
				(c)Period of application of
			 waiverAny waiver pursuant to
			 subsection (b) shall be effective for no more than a period of 6 months at a
			 time and shall not apply beyond 12 months after the enactment of this
			 Act.
				(d)ReportWhenever the waiver authority pursuant to
			 subsection (b) is exercised, the President shall submit a report to the
			 Committees on Appropriations detailing the justification for the waiver, the
			 purposes for which the funds will be spent, and the accounting procedures in
			 place to ensure that the funds are properly disbursed: 
			 Provided, That the report shall
			 also detail the steps the Palestinian Authority has taken to arrest terrorists,
			 confiscate weapons and dismantle the terrorist infrastructure.
				(e)CertificationIf the President exercises the waiver
			 authority under subsection (b), the Secretary of State must certify and report
			 to the Committees on Appropriations prior to the obligation of funds that the
			 Palestinian Authority has established a single treasury account for all
			 Palestinian Authority financing and all financing mechanisms flow through this
			 account, no parallel financing mechanisms exist outside of the Palestinian
			 Authority treasury account, and there is a single comprehensive civil service
			 roster and payroll.
				(f)Prohibition to Hamas and the Palestine
			 Liberation Organization
					(1)None of the funds appropriated in titles
			 III through VI of this Act may be obligated for salaries of personnel of the
			 Palestinian Authority located in Gaza or may be obligated or expended for
			 assistance to Hamas or any entity effectively controlled by Hamas, any
			 power-sharing government of which Hamas is a member, or that results from an
			 agreement with Hamas and over which Hamas exercises undue influence.
					(2)Notwithstanding the limitation of paragraph
			 (1), assistance may be provided to a power-sharing government only if the
			 President certifies and reports to the Committees on Appropriations that such
			 government, including all of its ministers or such equivalent, has publicly
			 accepted and is complying with the principles contained in section 620K(b)(1)
			 (A) and (B) of the Foreign Assistance Act of 1961, as amended.
					(3)The President may exercise the authority in
			 section 620K(e) of the Foreign Assistance Act of 1961, as added by the
			 Palestine Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this
			 subsection.
					(4)Whenever the certification pursuant to
			 paragraph (2) is exercised, the Secretary of State shall submit a report to the
			 Committees on Appropriations within 120 days of the certification and every
			 quarter thereafter on whether such government, including all of its ministers
			 or such equivalent are continuing to comply with the principles contained in
			 section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as
			 amended: 
			 Provided, That the report shall
			 also detail the amount, purposes and delivery mechanisms for any assistance
			 provided pursuant to the abovementioned certification and a full accounting of
			 any direct support of such government.
					(5)None of the funds appropriated under titles
			 III through VI of this Act may be obligated for assistance for the Palestine
			 Liberation Organization.
					Middle East and north
		  africa
			7041.(a)Egypt
					(1)Funds
			 appropriated by this Act that are available for assistance for the Government
			 of Egypt may only be obligated in the following manner—
						(A)25 percent of
			 such funds may be made available after enactment of this Act;
						(B)25 percent of
			 such funds may be made available if the Secretary of State certifies to the
			 appropriate congressional committees that the Government of Egypt is supporting
			 inclusive political processes and institutions, including permitting
			 pro-democracy and other civil society organizations to operate freely, has
			 released political prisoners, and is not prosecuting political cases in
			 military courts;
						(C)25 percent of
			 such funds may be made available if the Secretary of State certifies to the
			 appropriate congressional committees that credible elections have been
			 conducted in Egypt and a democratically elected government is in place;
			 and
						(D)25 percent of
			 such funds may be made available if the Secretary of State certifies to the
			 appropriate congressional committees that the newly elected Government of Egypt
			 is taking steps to govern democratically and protect human rights and the rule
			 of law (including the rights of women and religious minorities).
						(2)None of the funds
			 appropriated by this Act that are available for assistance for the Government
			 of Egypt may be made available if such government is not abiding by the 1979
			 Egypt-Israel Peace Treaty.
					(3)The President
			 shall submit to the appropriate congressional committees, concurrent with the
			 fiscal year 2015 budget request, a comprehensive and strategic review of
			 military and economic assistance for Egypt: 
			 Provided, That in conducting such
			 review, the President shall consult with relevant Government of Egypt officials
			 and representatives of civil society, and the appropriate congressional
			 committees: 
			 Provided further,
			 That such review shall include a detailed description of the purposes of such
			 assistance, and the specific goals and objectives of furthering political,
			 military, and economic reforms in Egypt, including:
						(A)supporting
			 democratic institutions (including an independent legislature and judiciary),
			 an inclusive political process, and regular conduct of free and fair elections
			 at all levels of government;
						(B)promoting the
			 rule of law (including equal access to justice, protection of the rights of
			 women and religious minorities, and anti-corruption efforts);
						(C)supporting
			 economic reforms (including transparent and accountable governance, private
			 sector-led growth and job creation, and trade expansion);
						(D)fostering a
			 vibrant civil society (including free and independent media);
						(E)supporting
			 security sector reform (including civilian police forces); and
						(F)combating
			 terrorism (including eliminating smuggling networks between Egypt and Gaza in
			 the Sinai).
						(4)Notwithstanding
			 any provision of this Act, the Secretary of State shall reduce the amount of
			 assistance for Egypt under the heading Economic Support Fund by
			 an amount the Secretary determines is equivalent to that expended by the United
			 States Government for bail, and by nongovernmental organizations for legal and
			 court fees, associated with democracy-related trials in Egypt.
					(5)(A)The Secretary of State
			 may waive the requirements of paragraph (1)(B) not earlier than 3 months after
			 enactment of this Act if the Secretary of State certifies to the appropriate
			 congressional committees that to do so is important to the national security
			 interests of the United States.
						(B)The Secretary of State may waive the
			 requirements of paragraph (1)(C) not earlier than 6 months after enactment of
			 this Act if the Secretary certifies to such committees that to do so is
			 important to the national security interests of the United States.
						(b)Iran
					(1)Funds
			 appropriated under titles I and III of this Act shall be made available for the
			 promotion of democracy and human rights in Iran, including for the activities
			 described in section 1243 of Public Law 112–239.
					(2)Prior to the
			 obligation of funds made available by this subsection, the Secretary of State
			 shall consult with the appropriate congressional committees on the policy and
			 strategy of the United States to promote democracy and human rights in Iran,
			 including any contingency plans arising from a broadening of conflict in the
			 Near East region and a change in Iran’s domestic political situation.
					(3)The terms and
			 conditions of section 7041(c) in division I of Public Law 112–74 shall continue
			 in effect during fiscal year 2014 as if part of this Act, except that the date
			 in paragraph (3) shall be deemed to be September 30,
			 2014.
					(c)Iraq
					(1)Of the funds
			 appropriated by this Act under the heading Economic Support Fund
			 for assistance for Iraq, not less than
			 $25,000,000 shall be made available for
			 democracy programs, which shall be the responsibility of the Assistant
			 Secretary of State for Democracy, Human Rights, and Labor, in consultation with
			 the Chief of Mission.
					(2)Funds
			 appropriated by this Act under the headings International Narcotics
			 Control and Law Enforcement and Nonproliferation,
			 Anti-terrorism, Demining, and Related Programs that are available for
			 assistance for Iraq shall only be made available if matched by sources other
			 than the United States Government.
					(3)For the purposes
			 of funds appropriated by this Act and subsequent Acts for assistance for Iraq,
			 section 620(t) of the Foreign Assistance Act of 1961 shall not apply on account
			 of events that transpired prior to 2004.
					(4)(A)Funds appropriated by title I of this Act
			 that are made available for Consulate Basrah shall not be made available for
			 obligation until the Secretary of State submits a report to the appropriate
			 congressional committees assessing cost effective, operational alternatives for
			 such facility, including closure of the Consulate and coverage of Basrah from
			 Embassy Baghdad: 
			 Provided, That should the
			 Secretary of State determine that the closure of Consulate Basrah is a cost
			 effective alternative, funds made available by this Act under the heading
			 Diplomatic and Consular Programs for such diplomatic facility
			 may be transferred to, and merged with, funds made available by this Act under
			 the heading Embassy Security, Construction, and Maintenance to
			 increase security at expeditionary diplomatic facilities abroad.
						(B)Of the funds appropriated under title
			 I of this Act that are made available for the costs of operations at Embassy
			 Baghdad, 10 percent may not be obligated until the Secretary of State reports
			 to the appropriate congressional committees on all active diplomatic facility
			 construction projects in Iraq since October 1, 2011, including the status of
			 each project, the amount obligated and expended for each project, the savings
			 from completed or terminated projects, and how such savings were reprogrammed: 
			 Provided, That none of the funds
			 appropriated by title I of this Act may be made available for construction,
			 rehabilitation, or other improvements to facilities in Iraq on property for
			 which no land-use agreement has been entered into by the Governments of the
			 United States and Iraq: 
			 Provided further,
			 That the restrictions in this subparagraph shall not apply if such funds are
			 necessary to protect United States Government facilities or the security,
			 health, and welfare of United States personnel.
						(d)Lebanon
					(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program for assistance for
			 Lebanon may be made available only to professionalize the Lebanese Armed Forces
			 (LAF) and to strengthen border security and combat terrorism, including
			 training and equipping the LAF to secure Lebanon's borders, interdicting arms
			 shipments, preventing the use of Lebanon as a safe haven for terrorist groups,
			 and to implement United Nations Security Council Resolution 1701: 
			 Provided, That funds may not be
			 made available for obligation for assistance for the LAF until the Secretary of
			 State submits a detailed spend plan, including actions to be taken to ensure
			 that equipment provided to the LAF is used only for the intended purposes, to
			 the Committees on Appropriations, except such plan may not be considered as
			 meeting the notification requirements under section 7015 of this Act or under
			 section 634A of the Foreign Assistance Act of 1961, and shall be submitted not
			 later than September 1, 2014.
					(2)Funds appropriated by this Act under the
			 heading Economic Support Fund for assistance for Lebanon may be
			 made available notwithstanding any other provision of law, except for the
			 provisions of this Act and section 620M of the Foreign Assistance Act of 1961,
			 as amended by this Act.
					(e)LibyaNone of the funds appropriated by this Act
			 may be made available for assistance for Libya for infrastructure projects,
			 except on a loan basis with terms favorable to the United States, and only
			 following consultation with the Committees on Appropriations.
				(f)Syria
					(1)Funds
			 appropriated under titles III and IV of this Act may be made available for
			 assistance for Syria, notwithstanding any other provision of law.
					(2)In addition to
			 other activities, such programs should seek to—
						(A)establish
			 governance in Syria that is representative, inclusive, and accountable;
						(B)develop and
			 implement political processes that are democratic, transparent, and adhere to
			 the rule of law;
						(C)further the
			 legitimacy of the Syrian opposition through cross-border programs;
						(D)develop civil
			 society and an independent media in Syria;
						(E)promote economic
			 development in Syria;
						(F)document,
			 investigate, and prosecute human rights violations in Syria, including through
			 transitional justice programs and support for nongovernmental organizations;
			 and
						(G)counter extremist
			 ideologies.
						(3)Funds appropriated under titles III and IV
			 of this Act for programs in Syria may only be made available after the
			 Secretary of State, in consultation with the heads of relevant United States
			 Government agencies, submits, in classified form if necessary, a comprehensive
			 strategy to the appropriate congressional committees, which shall include a
			 clear mission statement, achievable objectives and timelines, and a description
			 of inter-agency and donor coordination and implementation of such strategy: 
			 Provided, That such strategy
			 shall also include a description of oversight mechanism and vetting procedures
			 to prevent the misuse of funds.
					(4)Funds made
			 available pursuant to this subsection may only be made available following
			 consultation with the appropriate congressional committees, and shall be
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
					Africa 
			(including transfer of
		  funds)
			7042.(a)Central
			 AfricaOf the funds
			 appropriated by this Act under the heading Economic Support
			 Fund, not less than $10,000,000 shall be
			 made available for programs and activities in areas affected by the Lord's
			 Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army
			 Disarmament and Northern Uganda Recovery Act (Public Law 111–172), including to
			 improve physical access, telecommunications infrastructure, and early-warning
			 mechanisms and to support the disarmament, demobilization, and reintegration of
			 former LRA combatants, especially child soldiers.
				(b)Counterterrorism programs
					(1)Of the funds appropriated by this Act, not
			 less than $53,000,000 should be made available
			 for the Trans-Sahara Counterterrorism Partnership program, and not less than
			 $24,000,000 should be made available for the
			 Partnership for Regional East Africa Counterterrorism program.
					(2)Of the funds appropriated by this Act under
			 the heading Economic Support Fund,
			 $10,000,000 shall be made available for programs
			 to counter extremism in East Africa, in addition to such sums that may
			 otherwise be made available for such purposes.
					(c)Crisis ResponseNotwithstanding any other provision of law,
			 up to $10,000,000 of the funds appropriated by
			 this Act under the heading Global Health Programs for HIV/AIDS
			 activities may be transferred to, and merged with, funds appropriated under the
			 headings Economic Support Fund and Transition
			 Initiatives to respond to unanticipated crises in Africa, except that
			 funds shall not be transferred unless the Secretary of State certifies to the
			 Committees on Appropriations that no individual currently on anti-retroviral
			 therapy supported by such funds shall be negatively impacted by the transfer of
			 such funds: 
			 Provided, That the authority of
			 this subsection shall be subject to prior consultation with the Committees on
			 Appropriations.
				(d)Ethiopia
					(1)Funds appropriated by this Act that are
			 available for assistance for Ethiopian military and police forces shall not be
			 made available unless the Secretary of State—
						(A)certifies to the Committees on
			 Appropriations that the Government of Ethiopia is implementing policies
			 to—
							(i)protect judicial independence; freedom of
			 expression, association, assembly, and religion; the right of political
			 opposition parties, civil society organizations, and journalists to operate
			 without harassment or interference; and due process of law; and
							(ii)permit access to human rights and
			 humanitarian organizations to the Somali region of Ethiopia; and
							(B)submits a report to the Committees on
			 Appropriations on the types and amounts of United States training and equipment
			 proposed to be provided to the Ethiopian military and police including steps to
			 ensure that such assistance is not provided to military or police personnel or
			 units that have violated human rights, and steps taken by the Government of
			 Ethiopia to investigate and prosecute members of the Ethiopian military and
			 police who have been credibly alleged to have violated such rights.
						(2)The restriction in paragraph (1) shall not
			 apply to IMET assistance, assistance to Ethiopian military efforts in support
			 of international peacekeeping operations, counterterrorism along the border
			 with Somalia, and for assistance to the Ethiopian Defense Command and Staff
			 College.
					(3)Funds
			 appropriated by this Act under the headings Development
			 Assistance and Economic Support Fund that are available
			 for assistance in the lower Omo and Gambella regions of Ethiopia shall not be
			 made available unless the Administrator of the United States Agency for
			 International Development certifies to the Committees on Appropriations that
			 such funds will—
						(A)not be used to
			 support activities that involve forced evictions or other violations of human
			 rights;
						(B)support
			 initiatives of local communities to improve their livelihoods; and
						(C)be subject to
			 prior consultation with affected populations.
						(4)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to oppose financing for any activities that involve forced
			 evictions or other violations of human rights in Ethiopia.
					(e)Expanded international military education
			 and training
					(1)Funds appropriated under the heading
			 International Military Education and Training (IMET) in this Act
			 that are made available for assistance for Angola, Cameroon, Chad, Côte
			 d’Ivoire, Guinea, Somalia, Sri Lanka and Zimbabwe may be made available only
			 for training related to international peacekeeping operations and expanded
			 IMET: 
			 Provided, That the limitation
			 included in this paragraph shall not apply to courses that support training in
			 maritime security for Angola and Cameroon.
					(2)None of the funds appropriated under the
			 heading International Military Education and Training in this
			 Act may be made available for assistance for Equatorial Guinea or the Central
			 African Republic.
					(f)Pilot
			 programs
					(1)Of the funds
			 appropriated by this Act under the headings Global Health
			 Programs, Complex Foreign Crises Fund, and
			 Economic Support Fund, not less than
			 $7,000,000 shall be made available for a pilot
			 program to address health and development challenges in Africa and promote
			 increased economic opportunities with the United States.
					(2)Of the funds
			 appropriated by this Act under the heading Economic Support Fund
			 and International Narcotics Control and Law Enforcement, not
			 less than $8,000,000 shall be made available for
			 a pilot program to address security challenges in Africa.
					(3)Funds made
			 available under paragraphs (1) and (2) shall be programmed in a manner that
			 leverages a United States Government-wide approach to addressing shared
			 challenges and mutually beneficial opportunities, and shall be the
			 responsibility of United States Chiefs of Mission in countries in Africa
			 seeking enhanced partnerships with the United States in areas of trade,
			 investment, development, health, and security: 
			 Provided, That funds made
			 available under this subsection shall be matched to the maximum extent
			 practicable by sources other than the United States Government: 
			 Provided further,
			 That not later than 90 days after enactment of this Act and prior to the
			 initial obligation of funds, the Secretary of State shall consult with the
			 Committees on Appropriations on the establishment of such programs, including
			 specific evaluation criteria: 
			 Provided further,
			 That up to 5 percent of the funds made available by paragraphs (1) and (2),
			 respectively, may be made available, in addition to funds otherwise available
			 for such purposes, for the administrative costs of the Department of State and
			 United States Agency for International Development in implementing the pilot
			 programs established by this subsection.
					(g)Somalia
					(1)Funds
			 appropriated by this Act under the heading Economic Support Fund
			 that are made available for assistance for Somalia shall be used to promote
			 dialogue and reconciliation between the central government and Somali regions,
			 and shall be provided in an impartial manner that is based on need and
			 institutional capacity and does not exacerbate clan and ethnic violence.
					(2)None of the funds
			 appropriated by this Act may be made available for lethal assistance for Somali
			 security forces.
					(h)South AfricaNot later than 90 days after enactment of
			 this Act, and following consultation with the Government of South Africa, the
			 Secretary of State shall submit a transition strategy to the Committees on
			 Appropriations for the President’s Emergency Plan for AIDS Relief in South
			 Africa, including projected trajectories for levels and types of United States
			 assistance.
				(i)SudanNone of the funds appropriated by this Act
			 may be made available for assistance for the Government of Sudan, except that
			 the provisions of section 7043(f)(3) of division I of Public Law 112–74 shall
			 apply to funds appropriated by this Act.
				(j)South Sudan
					(1)Funds appropriated by this Act may be made
			 available for assistance for South Sudan, including to increase agricultural
			 productivity, prevent and respond to gender-based violence, promote women's
			 leadership, expand educational opportunities especially for girls, strengthen
			 democratic institutions and the rule of law, and enhance the capacity of the
			 Federal Legislative Assembly to conduct oversight over government processes,
			 revenues, and expenditures.
					(2)Of the funds appropriated by this Act that
			 are available for assistance for the central Government of South Sudan, 15
			 percent may not be obligated until the Secretary of State reports to the
			 Committees on Appropriations that such government is—
						(A)implementing policies to support freedom of
			 expression and association, establish democratic institutions including an
			 independent judiciary, parliament, and security forces that are accountable to
			 civilian authority;
						(B)investigating and punishing members of
			 security forces who have violated human rights; and
						(C)implementing the September 2012 security
			 arrangements with the Government of Sudan.
						(3)The Secretary of State shall seek to obtain
			 regular audits of the financial accounts of the Government of South Sudan to
			 ensure transparency and accountability of funds, including revenues from the
			 extraction of oil and gas, and the timely, public disclosure of such audits: 
			 Provided, That the Secretary
			 should assist the Government of South Sudan in conducting such audits, and
			 provide technical assistance to enhance the capacity of the National Auditor
			 Chamber to carry out its responsibilities, and shall submit a report not later
			 than 90 days after enactment of this Act to the Committees on Appropriations
			 detailing steps that will be taken by the Government of South Sudan, which are
			 additional to those taken in the previous fiscal year, to improve resource
			 management and ensure transparency and accountability of funds.
					(k)Trafficking in Conflict Minerals, Wildlife,
			 and Other Contraband
					(1)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program may be made
			 available for assistance for Rwanda or Uganda unless the Secretary of State
			 certifies to the Committees on Appropriations that the Governments of Rwanda
			 and Uganda are taking steps to cease political, military and/or financial
			 support to armed groups in the Democratic Republic of the Congo (DRC),
			 including M23, that have violated human rights or are involved in the illegal
			 exportation of minerals, wildlife, or other contraband out of the DRC.
					(2)The restriction in paragraph (1) shall not
			 apply to assistance to improve border controls to prevent the illegal
			 exportation of minerals, wildlife, and other contraband out of the DRC by such
			 groups, to protect humanitarian relief efforts, or to support the training and
			 deployment of members of the Rwandan or Ugandan militaries in international
			 peacekeeping operations, or to conduct operations against the Lord's Resistance
			 Army.
					(l)War Crimes,
			 Crimes Against Humanity and Genocide in AfricaFunds appropriated by this Act may be made
			 available for the International Criminal Tribunal for Rwanda and the Residual
			 Special Court for Sierra Leone to bring to justice individuals responsible for
			 war crimes and crimes against humanity, and for the International Criminal
			 Court to bring to justice individuals responsible for genocide in Sudan.
				(m)Zimbabwe
					(1)None of the funds appropriated by this Act
			 shall be made available for assistance for the central Government of Zimbabwe,
			 and the Secretary of the Treasury shall instruct the United States executive
			 director of each international financial institution to vote against any loans
			 or grants to such government, except to meet basic human needs or to promote
			 democracy, unless the Secretary of State submits to the Committees on
			 Appropriations the report on Zimbabwe required under such heading in the report
			 accompanying this Act.
					(2)Notwithstanding
			 paragraph (1), funds may be made available for macroeconomic growth assistance
			 for the central Government of Zimbabwe if the Secretary of State reports to the
			 Committees on Appropriations that such government is implementing transparent
			 fiscal policies, including public disclosure of revenues from the extraction of
			 natural resources.
					East Asia and the
		  Pacific
			7043.(a)Asia
			 rebalancing
					(1)Prior to the initial obligation of funds
			 appropriated by this Act that are designated for a rebalancing of United States
			 policy, programs, and operations in Asia as identified in the fiscal year 2014
			 Congressional Budget Justification, the Secretary of State shall certify to the
			 Committees on Appropriations that such funds support a comprehensive,
			 multi-year strategy that advances United States national interests in that
			 region, and that such strategy is coordinated with relevant Federal agencies,
			 including the United States Agency for International Development and the
			 Department of Defense: 
			 Provided, That the Secretary of
			 State shall submit such strategy to the Committees on Appropriations, in
			 classified form if necessary, concurrently with such certification.
					(2)Funds
			 appropriated by title III of this Act that are designated for implementation of
			 the strategy described in paragraph (1) shall support the advancement of
			 democracy and human rights in Asia, including for democratic political parties,
			 civil society, and groups and individuals seeking to advance transparency,
			 accountability, and the rule of law: 
			 Provided, That such funds shall
			 also be made available, on a competitive basis, to nongovernmental networks and
			 alliances that seek to promote democracy, human rights, and the rule of law
			 throughout Asia.
					(3)Funds
			 appropriated by this Act that are designated for the implementation of the
			 strategy described in paragraph (1) shall be matched, to the maximum extent
			 practicable and as appropriate, by sources other than the United States
			 Government: 
			 Provided, That the Secretary of
			 State shall periodically report to the Committees on Appropriations on such
			 cost-matching efforts.
					(b)Burma
					(1)Funds
			 appropriated by this Act under the heading Economic Support Fund
			 may be made available for assistance for Burma notwithstanding any other
			 provision of law, except that no funds shall be made available to any successor
			 or affiliated organization of the State Peace and Development Council (SPDC)
			 controlled by former SPDC members that promote the repressive policies of the
			 SPDC.
					(2)Funds
			 appropriated under title III of this Act for assistance for Burma—
						(A)may not be made
			 available for budget support for the Government of Burma;
						(B)shall be provided
			 to strengthen civil society organizations in Burma, including as core support
			 for such organizations;
						(C)shall be made
			 available for rehabilitation programs for former political prisoners, including
			 for health, education, and vocational training activities;
						(D)shall be made
			 available for community-based organizations operating in Thailand to provide
			 food, medical, and other humanitarian assistance to internally displaced
			 persons in eastern Burma, in addition to assistance for Burmese refugees from
			 funds appropriated by this Act under the heading Migration and Refugee
			 Assistance;
						(E)shall be made
			 available for ethnic and religious reconciliation programs; and
						(F)shall be made
			 available for programs to strengthen the rule of law and judicial independence
			 in Burma.
						(3)Notwithstanding
			 any other provision of law, the Assistant Secretary of State for Democracy,
			 Human Rights and Labor (the Assistant Secretary), in consultation with USAID
			 and the Chief of Mission, shall be responsible for the use of funds made
			 available for democracy and human rights programs in Burma under title III of
			 this Act and prior acts making appropriations for the Department of State,
			 foreign operations, and related programs: 
			 Provided, That not later than 90
			 days after enactment of this Act, the Assistant Secretary shall submit to the
			 appropriate congressional committees a strategy for the promotion of democracy
			 and human rights in Burma, which shall include support for civil society,
			 former prisoners, monks, students, and democratic parliamentarians.
					(4)Funds
			 appropriated under title IV of this Act may be made available for assistance
			 for the armed forces of Burma only if the Secretary of State reports to the
			 appropriate congressional committees that the Government of Burma is taking
			 concrete steps to establish civilian oversight of the armed forces and the
			 armed forces have terminated military relations with the Democratic People’s
			 Republic of Korea: 
			 Provided, That the limitations of
			 this paragraph shall not apply to consultation with, and basic training on
			 human rights and disaster response for, the armed forces of Burma: 
			 Provided further,
			 That not later than 180 days after enactment of this Act, the Secretary of
			 State, in consultation with the heads of relevant United States Government
			 agencies and representatives from the democratic opposition and ethnic groups
			 in Burma, shall submit a strategy to further security sector reform in
			 Burma.
					(5)Any new program
			 or activity in Burma initiated in fiscal year 2014 shall be subject to prior
			 consultation with the appropriate congressional committees.
					(c)Cambodia
					(1)Of the funds
			 appropriated under title III of this Act for assistance for Cambodia, 20
			 percent may not be obligated until the Secretary of State submits to the
			 Committees on Appropriations the report on Cambodia required under such heading
			 in the report accompanying this Act.
					(2)None of the funds
			 appropriated by titles III and IV of this Act may be made available for
			 assistance for the central Government of Cambodia unless the Secretary of State
			 certifies to the Committees on Appropriations that such Government has taken
			 steps to support credible parliamentary elections in accordance with
			 international standards, to include the participation of Cambodia’s political
			 opposition: 
			 Provided, That the requirements
			 of this paragraph shall not apply to humanitarian demining programs or programs
			 to enhance the maritime security capabilities of the Cambodian navy, except
			 that any such programs shall be subject to the regular notification procedures
			 of the Committees on Appropriations.
					(3)None of the funds
			 appropriated by this act for a United States contribution to a Khmer Rouge
			 tribunal may be made available unless the Secretary of State certifies to the
			 Committees on Appropriations that the Government of Cambodia has provided, or
			 otherwise secured, funding for the national side of such tribunal.
					(4)The Secretary of
			 the Treasury shall instruct the United States executive director of the World
			 Bank to vote against any loan, agreement, or other financial support for
			 Cambodia unless the Boeung Kak Lake families who were harmed by the Land
			 Management and Administration Project, as determined by the World Bank
			 Inspection Panel, have received appropriate redress from the World Bank and the
			 Government of Cambodia.
					(d)North Korea
					(1)Of the funds made available under the
			 heading International Broadcasting Operations in title I of this
			 Act, not less than $8,938,000 shall made
			 available for broadcasts into North Korea.
					(2)Funds appropriated by this Act under the
			 heading Migration and Refugee Assistance shall be made available
			 for assistance for refugees from North Korea, including for protection
			 activities in the People’s Republic of China.
					(3)None of the funds made available by this
			 Act under the heading Economic Support Fund may be made
			 available for assistance for the government of North Korea.
					(e)People's Republic of China
					(1)None of the funds appropriated under the
			 heading Diplomatic and Consular Programs in this Act may be
			 obligated or expended for processing licenses for the export of satellites of
			 United States origin (including commercial satellites and satellite components)
			 to the People's Republic of China unless, at least 15 days in advance, the
			 Committees on Appropriations are notified of such proposed action.
					(2)The terms and requirements of section
			 620(h) of the Foreign Assistance Act of
			 1961 shall apply to foreign assistance projects or activities of the
			 People's Liberation Army (PLA) of the People's Republic of China, to include
			 such projects or activities by any entity that is owned or controlled by, or an
			 affiliate of, the PLA: 
			 Provided, That none of the funds
			 appropriated or otherwise made available pursuant to this Act may be used to
			 finance any grant, contract, or cooperative agreement with the PLA, or any
			 entity that the Secretary of State has reason to believe is owned or controlled
			 by, or an affiliate of, the PLA.
					(3)Funds appropriated by this Act for public
			 diplomacy under title I and for assistance under titles III and IV shall be
			 made available to counter the strategic influence of the People’s Republic of
			 China: 
			 Provided, That the Secretary of
			 State shall consult with other relevant United States Government agencies in
			 the development of a coordinated diplomacy and assistance strategy that
			 counters such influence: 
			 Provided further,
			 That the Secretary of State shall consult with the Committees on Appropriations
			 on such strategy prior to the initial obligation of funds for such purposes,
			 and such strategy may be submitted to the Committees in classified form if
			 necessary.
					(f)PhilippinesFunds appropriated by this Act under the
			 heading Foreign Military Financing Program that are available
			 for assistance for the Philippines may be made available for assistance for the
			 Philippine army only in accordance with the procedures and requirements
			 specified under such heading in the report accompanying this Act: 
			 Provided, That all funds
			 appropriated under such heading for assistance for the Philippines shall be
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				(g)Tibet
					(1)The Secretary of the Treasury should
			 instruct the United States executive director of each international financial
			 institution to use the voice and vote of the United States to support financing
			 in Tibet if such projects do not provide incentives for the migration and
			 settlement of non-Tibetans into Tibet or facilitate the transfer of ownership
			 of Tibetan land and natural resources to non-Tibetans, are based on a thorough
			 needs-assessment, foster self-sufficiency of the Tibetan people and respect
			 Tibetan culture and traditions, and are subject to effective monitoring.
					(2)Notwithstanding any other provision of law,
			 funds appropriated by this Act under the heading Economic Support
			 Fund shall be made available to nongovernmental organizations to
			 support activities which preserve cultural traditions and promote sustainable
			 development and environmental conservation in Tibetan communities in the
			 Tibetan Autonomous Region and in other Tibetan communities in China.
					(h)VietnamOf the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $22,000,000 shall be made available for
			 remediation of dioxin contaminated sites in Vietnam and may be made available
			 for assistance for the Government of Vietnam, including the military, for such
			 purposes, and not less than $7,000,000 of the
			 funds appropriated under the heading Development Assistance
			 shall be made available for health/disability activities in areas sprayed or
			 otherwise contaminated with dioxin.
				western
		  hemisphere
			7044.(a)Colombia
					(1)Funds
			 appropriated by this Act and made available to the Department of State for
			 assistance for the Government of Colombia may be used to support a unified
			 campaign against narcotics trafficking, organizations designated as Foreign
			 Terrorist Organizations, and other criminal or illegal armed groups, and to
			 take actions to protect human health and welfare in emergency circumstances,
			 including undertaking rescue operations: 
			 Provided, That the first through
			 fifth provisos of paragraph (1), and paragraph (3) of section 7045(a) of
			 division I of Public Law 112–74 shall continue in effect during fiscal year
			 2014 and shall apply to funds appropriated by this Act and made available for
			 assistance for Colombia as if included in this Act: 
			 Provided further,
			 That funds appropriated by this Act for the Colombian national police for
			 aerial drug eradication programs may be used for the aerial spraying of
			 chemical herbicides only if the Secretary of State certifies to the Committees
			 on Appropriations that the herbicides do not pose unreasonable risks or adverse
			 effects to humans, including pregnant women and children, or the environment,
			 including endemic species: 
			 Provided further,
			 That any complaints of harm to health or licit crops caused by such aerial
			 spraying shall be thoroughly investigated and evaluated, and fair compensation
			 paid in a timely manner for meritorious claims.
					(2)LimitationOf
			 the funds appropriated by this Act under the heading Foreign Military
			 Financing Program, 25 percent may be obligated only in accordance with
			 the procedures and conditions specified under this section in the report
			 accompanying this Act.
					(b)CubaFunds
			 appropriated by this Act under the heading Economic Support Fund
			 that are available for assistance for Cuba may be made available only for
			 humanitarian assistance and to support the development of private businesses: 
			 Provided, That the prohibition on
			 obligations or expenditures in section 7007 of this Act shall apply to the
			 Government of Cuba.
				(c)Guatemala
					(1)Funds
			 appropriated by this Act under the headings International Military
			 Education and Training and Foreign Military Financing
			 Program may be made available for assistance for the Guatemalan army
			 only—
						(A)if the Secretary of State certifies that
			 the Government of Guatemala is taking credible steps to implement the
			 Reparations Plan for Damages Suffered by the Communities Affected by the
			 Construction of the Chixoy Hydroelectric Dam (April 2010); and
						(B)in accordance with the procedures and
			 requirements specified under this section in the report accompanying this
			 Act.
						(2)None of the funds appropriated by this Act
			 may be made available for assistance for the Guatemalan armed forces until the
			 Secretary of State certifies to the Committees on Appropriations that the
			 Government of Guatemala (GoG) has resolved all cases involving Guatemalan
			 children and American adoptive parents pending since December 31, 2007, or that
			 the GoG is making significant progress toward meeting a specific timetable for
			 resolving such cases.
					(d)Haiti
					(1)None of the funds
			 appropriated by this Act may be made available for assistance for the central
			 Government of Haiti until the Secretary of State certifies to the Committees on
			 Appropriations that—
						(A)Haiti has held
			 free and fair parliamentary elections and a new Haitian Parliament has been
			 seated and is functioning;
						(B)the Government of
			 Haiti is respecting the independence of the judiciary; and
						(C)the Government of
			 Haiti is taking effective steps to combat corruption and improve governance,
			 including by prosecuting corrupt officials and implementing financial
			 transparency and accountability requirements for government
			 institutions.
						(2)The Government of Haiti shall be eligible
			 to purchase defense articles and services under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.) for the Coast Guard.
					(e)Honduras
					(1)Funds appropriated by this Act under the
			 headings International Narcotics Control and Law Enforcement and
			 Foreign Military Financing Program may be made available for
			 assistance for the Honduran army and police only in accordance with the
			 procedures and requirements specified under this section in the report
			 accompanying this Act.
					(2)The restriction
			 in paragraph (1) shall not apply to assistance to promote transparency,
			 anti-corruption, and the rule of law within the military and police.
					(f)Mexico
					(1)Of the funds
			 appropriated by this Act under the headings International Narcotics
			 Control and Law Enforcement and Foreign Military Financing
			 Program that are available for assistance for the Mexican army and
			 police, 15 percent may be obligated only in accordance with the procedures and
			 requirements specified under this section in the report accompanying this
			 Act.
					(2)The restriction
			 in paragraph (1) shall not apply to assistance to promote transparency,
			 anti-corruption, and the rule of law within the military and police
			 forces.
					(g)Aircraft operations and
			 maintenanceTo the maximum
			 extent practicable, the costs of operations and maintenance, including fuel, of
			 aircraft funded by this Act should be paid for by the recipient country.
				South and Central Asia
		  
			7045.(a)Afghanistan
					(1)Operations and
			 Report
						(A)Funds
			 appropriated under titles I and II of this Act that are available for the
			 construction and renovation of United States Government facilities in
			 Afghanistan may not be made available if the purpose is to accommodate Federal
			 employee positions or to expand aviation facilities or assets above those
			 notified by the Department of State and the United States Agency for
			 International Development (USAID) to the Committees on Appropriations, or
			 contractors in addition to those in place on the date of enactment of this Act:
			 
			 Provided, That the limitations in
			 this paragraph shall not apply if funds are necessary to protect such
			 facilities or the security, health, and welfare of United States
			 personnel.
						(B)Not later than 90
			 days after enactment of this Act and 180 days thereafter, the Secretary of
			 State shall submit a report to the Committees on Appropriations detailing the
			 personnel requirements at diplomatic facilities throughout Afghanistan, by
			 number and agency.
						(2)AssistanceFunds
			 appropriated under titles III and IV of this Act for assistance for
			 Afghanistan—
						(A)may not be used
			 to initiate any new program, project, or activity for which regular oversight
			 by a United States direct hire or designated Foreign Service National of the
			 Department of State or USAID, as appropriate, is not possible, to include site
			 visits;
						(B)shall only be
			 made available for programs that the Government of Afghanistan (GoA) or other
			 Afghan entity is capable of sustaining, as appropriate and as determined by the
			 Chief of Mission;
						(C)may be made
			 available for independent election bodies;
						(D)may be made
			 available for reconciliation programs and disarmament, demobilization and
			 reintegration activities for former combatants who have renounced violence
			 against the GoA, in accordance with section 7046(a)(2)(B)(ii) of Public Law
			 112–74;
						(E)should not be
			 used to initiate new major infrastructure projects;
						(F)shall be used to
			 implement the United States Embassy Kabul Gender Strategy; and
						(G)may not be made
			 available to any individual or organization that the Secretary of State
			 credibly believes is involved in corrupt practices, including with respect to
			 Kabul Bank.
						(3)Certification
			 requirementOf the funds appropriated under titles III and IV of
			 this Act for assistance for the GoA, 25 percent may not be obligated unless the
			 Secretary of State certifies to the Committees on Appropriations that—
						(A)credible
			 elections in Afghanistan have taken place, and a peaceful transfer of power has
			 occurred;
						(B)the Government of
			 the United States and the GoA have agreed to a Bilateral Security Agreement
			 that further defines the security partnership with Afghanistan, including
			 support for counterterrorism operations;
						(C)the GoA is taking
			 credible steps to protect the rights of Afghan women and girls;
						(D)consistent
			 progress has been made by the GoA in achieving Tokyo Mutual Accountability
			 Framework Hard Deliverables; and
						(E)the GoA is making
			 credible efforts to reduce corruption and recover the stolen assets associated
			 with Kabul Bank.
						(4)On-budget
			 support calculationNotwithstanding any other provision of law or
			 regulation, security-related assistance provided by the United States to the
			 GoA shall be included in the calculation of on-budget assistance provided to
			 the GoA.
					(5)Transfer of
			 fundsNotwithstanding any other provision of law, funds
			 appropriated by this Act under the heading Economic Support Fund
			 that are available for assistance for Afghanistan may be transferred to, and
			 merged with, funds appropriated under the headings International
			 Disaster Assistance and Migration and Refugee
			 Assistance, subject to the regular notification procedures of the
			 Committees on Appropriations.
					(6)Rule of law
			 programsOf the funds appropriated by this Act that are made
			 available for assistance for Afghanistan, not less than
			 $75,000,000 shall be made available for rule of
			 law programs: 
			 Provided, That decisions on the
			 uses of such funds shall be the responsibility of the Coordinator for Rule of
			 Law, in consultation with the Interagency Planning and Implementation Team in
			 Kabul, Afghanistan: 
			 Provided further,
			 That such Coordinator shall be consulted on the uses of all funds appropriated
			 under titles III and IV of this Act for rule of law programs in
			 Afghanistan.
					(7)Transition
			 PlanningNone of the funds appropriated by this Act may be made
			 available for assistance for Afghanistan unless the Secretary of State provides
			 to the appropriate congressional committees a coordinated United States
			 Government interagency transition strategy for Afghanistan following the 2014
			 drawdown of United States Armed Forces.
					(8)Funding
			 reductionFunds appropriated by this Act and prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs that are available for assistance for the GoA shall be reduced by
			 $5 for every $1
			 that the GoA imposes in taxes, duties, penalties, or other fees on the
			 transport of property of the United States Government (including the United
			 States Armed Forces), entering or leaving Afghanistan.
					(9)Notwithstanding
			 authorityFunds appropriated under titles III through VI of this
			 Act that are made available for assistance for Afghanistan may be made
			 available notwithstanding section 7012 of this Act or any similar provision of
			 law and section 660 of the Foreign Assistance Act of 1961.
					(b)BangladeshOf
			 the funds appropriated by this Act under the heading Development
			 Assistance that are available for assistance for Bangladesh, not less
			 than $5,000,000 shall be made available for
			 programs to improve labor conditions by strengthening the capacity of
			 independent workers’ organizations in Bangladesh’s readymade garment, shrimp,
			 and fish export sectors.
				(c)Nepal
					(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program may be made available
			 for assistance for Nepal only if the Secretary of State certifies to the
			 Committees on Appropriations that the Government of Nepal is investigating and
			 prosecuting violations of human rights and the laws of war, and the Nepal army
			 is cooperating fully with civilian judicial authorities, including providing
			 investigators access to witnesses, documents, and other information.
					(2)The conditions in paragraph (1) shall not
			 apply to assistance for humanitarian relief and reconstruction activities in
			 Nepal, or for training to participate in international peacekeeping
			 missions.
					(d)Pakistan
					(1)Certification
						(A)None of the funds appropriated or otherwise
			 made available by this Act under the headings Economic Support
			 Fund, International Narcotics Control and Law
			 Enforcement, and Foreign Military Financing Program for
			 assistance for the Government of Pakistan may be made available unless the
			 Secretary of State certifies to the Committees on Appropriations that the
			 Government of Pakistan is—
							(i)cooperating with the United States in
			 counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban,
			 Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign
			 terrorist organizations, including taking steps to end support for such groups
			 and prevent them from basing and operating in Pakistan and carrying out cross
			 border attacks into neighboring countries;
							(ii)not supporting terrorist activities against
			 United States or coalition forces in Afghanistan, and Pakistan’s military and
			 intelligence agencies are not intervening extra-judicially into political and
			 judicial processes in Pakistan;
							(iii)dismantling improvised explosive device
			 (IED) networks and interdicting precursor chemicals used in the manufacture of
			 IEDs;
							(iv)preventing the proliferation of
			 nuclear-related material and expertise;
							(v)issuing visas in a timely manner for United
			 States visitors engaged in counterterrorism efforts, assistance programs, and
			 Department of State operations in Pakistan; and
							(vi)providing humanitarian organizations access
			 to detainees, internally displaced persons, and other Pakistani civilians
			 affected by the conflict.
							(B)The Secretary of State may waive the
			 requirements of subparagraph (A) if it is important to the national security
			 interests of the United States.
						(2)Assistance
						(A)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program for assistance for
			 Pakistan may be made available only to support counterterrorism and
			 counterinsurgency capabilities in Pakistan.
						(B)Funds appropriated by this Act under the
			 headings Economic Support Fund and Nonproliferation,
			 Anti-terrorism, Demining, and Related Programs that are available for
			 assistance for Pakistan shall be made available to interdict precursor
			 materials from Pakistan to Afghanistan that are used to manufacture improvised
			 explosive devices, including calcium ammonium nitrate; to support programs to
			 train border and customs officials in Pakistan and Afghanistan; and for
			 agricultural extension programs that encourage alternative fertilizer use among
			 Pakistani farmers.
						(C)Funds appropriated by this Act under the
			 heading “Economic Support Fund” that are made available for assistance for
			 infrastructure projects in Pakistan shall be implemented in a manner consistent
			 with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)).
						(D)Funds appropriated by this Act under titles
			 III and IV for assistance for Pakistan may be made available notwithstanding
			 any other provision of law, except for this subsection and section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
						(E)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program and made
			 available for assistance for Pakistan,
			 $33,000,000 shall be withheld from obligation
			 until the Secretary of State reports to the Committees on Appropriations that
			 Dr. Shakil Afridi has been released from prison and cleared of all charges
			 relating to the assistance provided to the United States in locating Osama bin
			 Laden.
						(3)Reports
						(A)(i)The spend plan required by section 7076 of
			 this Act for assistance for Pakistan shall include achievable and sustainable
			 goals, benchmarks for measuring progress, and expected results regarding
			 combating poverty and furthering development in Pakistan, countering extremism,
			 and establishing conditions conducive to the rule of law and transparent and
			 accountable governance: 
			 Provided, That such benchmarks
			 may incorporate those required in title III of Public Law 111–73, as
			 appropriate: 
			 Provided further,
			 That not later than 6 months after submission of such spend plan, and each 6
			 months thereafter until September 30, 2015, the Secretary of State shall submit
			 a report to the Committees on Appropriations on the status of achieving the
			 goals and benchmarks in such plan.
							(ii)The Secretary of State should suspend
			 assistance for the Government of Pakistan if any report required by paragraph
			 (A)(i) indicates that Pakistan is failing to make measurable progress in
			 meeting such goals or benchmarks.
							(B)Not later than 90 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing the costs and objectives associated with significant
			 infrastructure projects supported by the United States in Pakistan, and an
			 assessment of the extent to which such projects achieve such objectives.
						(e)Sri Lanka
					(1)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program or under
			 the Arms Export Control Act may be made available for assistance for Sri Lanka,
			 no defense export license may be issued, and no military equipment or
			 technology shall be sold or transferred to Sri Lanka pursuant to the
			 authorities contained in this Act or any other Act, unless the Secretary of
			 State certifies to the Committees on Appropriations that the Government of Sri
			 Lanka is meeting the conditions that appear under such heading in the report
			 accompanying this Act.
					(2)Paragraph (1) shall not apply to assistance
			 for humanitarian demining, disaster relief, and aerial and maritime
			 surveillance.
					(3)If the Secretary makes the certification
			 required in paragraph (1), funds appropriated under the heading Foreign
			 Military Financing Program that are made available for assistance for
			 Sri Lanka should be used to support the recruitment of Tamils into the Sri
			 Lankan military in an inclusive and transparent manner, Tamil language training
			 for Sinhalese military personnel, and human rights training for all military
			 personnel.
					(4)The Secretary of the Treasury shall
			 instruct the United States executive directors of the international financial
			 institutions to vote against any loan, agreement, or other financial support
			 for Sri Lanka except to meet basic human needs, unless the Secretary of State
			 certifies to the Committees on Appropriations that the Government of Sri Lanka
			 is meeting the conditions that appear under such heading in the report
			 accompanying this Act.
					(f)Regional cross border
			 programsFunds appropriated
			 by this Act under the heading Economic Support Fund for
			 assistance for Afghanistan and Pakistan may be provided, notwithstanding any
			 other provision of law that restricts assistance to foreign countries, for
			 cross border stabilization and development programs between Afghanistan and
			 Pakistan, or between either country and the Central Asian countries.
				Prohibition of payments to united nations
		  members
			7046.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for carrying out the
			 Foreign Assistance Act of 1961, may
			 be used to pay in whole or in part any assessments, arrearages, or dues of any
			 member of the United Nations or, from funds appropriated by this Act to carry
			 out chapter 1 of part I of the Foreign
			 Assistance Act of 1961, the costs for participation of another
			 country's delegation at international conferences held under the auspices of
			 multilateral or international organizations.
				War crimes
		  tribunals
				7047.(a)If the President determines that doing so
			 will contribute to a just resolution of charges regarding genocide or other
			 violations of international humanitarian law, the President may direct a
			 drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to
			 $30,000,000 of commodities and services for the
			 United Nations War Crimes Tribunal established with regard to the former
			 Yugoslavia by the United Nations Security Council or such other tribunals or
			 commissions as the Council may establish or authorize to deal with such
			 violations, without regard to the ceiling limitation contained in paragraph (2)
			 thereof: 
			 Provided, That the determination
			 required under this section shall be in lieu of any determinations otherwise
			 required under section 552(c): 
			 Provided further,
			 That funds made available pursuant to this section shall be made available
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				(b)Notwithstanding any other provision of law,
			 funds appropriated by this Act may be made available for training and technical
			 assistance for, and professional and in-kind support of, the International
			 Criminal Court in its investigations, apprehensions, and prosecutions of Joseph
			 Kony, Omar al-Bashir, Bashar al-Assad, and other such high profile non-allied
			 foreign nationals who are accused of genocide, crimes against humanity, or war
			 crimes: 
			 Provided, That the Secretary of
			 State shall consult with the appropriate congressional committees on the
			 specific types of assistance and support to be provided.
				UNITED
		  NATIONS
			7048.(a)Transparency and
			 accountabilityOf the funds appropriated under title I and under
			 the heading International Organizations and Programs in title V
			 of this Act that are available for contributions to the United Nations, any
			 United Nations agency, or the Organization of American States, 15 percent may
			 not be obligated for such organization or agency until the Secretary of State
			 reports to the Committees on Appropriations that the organization or agency
			 is—
					(1)posting on a
			 publicly available Web site, consistent with privacy regulations and due
			 process, regular financial and programmatic audits of such organization or
			 agency, and providing the United States Government with necessary access to
			 such financial and performance audits; and
					(2)implementing best
			 practices for the protection of whistleblowers from retaliation, including best
			 practices for—
						(A)protection
			 against retaliation for internal and lawful public disclosures;
						(B)legal burdens of
			 proof;
						(C)statutes of
			 limitation for reporting retaliation;
						(D)access to
			 independent adjudicative bodies, including external arbitration; and
						(E)results that
			 eliminate the effects of proven retaliation.
						(b)Organizations
					(1)None of the funds
			 made available under title I of this Act may be used by the Secretary of State
			 as a contribution to any organization, agency, or program within the United
			 Nations system if such organization, agency, commission, or program is chaired
			 or presided over by a country the government of which the Secretary of State
			 has determined, for purposes of section 620A of the Foreign Assistance Act of
			 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export
			 Administration Act of 1979, or any other provision of law, is a government that
			 has repeatedly provided support for acts of international terrorism.
					(2)The Secretary of
			 State may waive the restriction in this subsection if the Secretary reports to
			 the Committees on Appropriations that to do so is in the national interest of
			 the United States.
					(c)United nations human rights
			 councilFunds appropriated by
			 this Act may be made available for voluntary contributions or payments of
			 United States assessments in support of the United Nations Human Rights Council
			 only if the Secretary of State reports to the Committees on Appropriations that
			 participation in the Council is in the national interest of the United
			 States.
				(d)ReportNot
			 later than 45 days after enactment of this Act, the Secretary of State shall
			 submit a report to the Committees on Appropriations detailing the amount of
			 funds available for obligation or expenditure in fiscal year 2014 under the
			 headings Contributions to International Organizations and
			 International Organizations and Programs that are withheld from
			 obligation or expenditure due to any provision of law: 
			 Provided, That the Secretary
			 shall update such report each time additional funds are withheld by operation
			 of any provision of law: 
			 Provided further,
			 That the reprogramming of any withheld funds identified in such report,
			 including updates thereof, shall be subject to prior consultation with, and the
			 regular notification procedures of, the Committees on Appropriations.
				Community-based police
		  assistance
			7049.(a)AuthorityFunds made available by titles III and IV
			 of this Act to carry out the provisions of chapter 1 of part I and chapters 4
			 and 6 of part II of the Foreign Assistance Act of 1961, may be used,
			 notwithstanding section 660 of that Act, to enhance the effectiveness and
			 accountability of civilian police authority through training and technical
			 assistance in human rights, the rule of law, anti-corruption, strategic
			 planning, and through assistance to foster civilian police roles that support
			 democratic governance, including assistance for programs to prevent conflict,
			 respond to disasters, address gender-based violence, and foster improved police
			 relations with the communities they serve.
				(b)NotificationAssistance provided under subsection (a)
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations.
				Enterprise
		  funds
			7050.(a)Prior to the distribution of any assets
			 resulting from any liquidation, dissolution, or winding up of an Enterprise
			 Fund, in whole or in part, the President shall submit to the Committees on
			 Appropriations, in accordance with the regular notification procedures of the
			 Committees on Appropriations, a plan for the distribution of the assets of the
			 Enterprise Fund.
				(b)Funds made available under titles III
			 through VI of this Act for Enterprise Funds shall be expended at the minimum
			 rate necessary to make timely payment for projects and activities and no such
			 funds may be available except through the regular notification procedures of
			 the Committees on Appropriations.
				Conferences
			7051.(a)None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees of agencies or departments of the Government of the United States who
			 are stationed in the United States, at any single international conference
			 occurring outside the United States, unless the Secretary of State reports to
			 the Committees on Appropriations at least 5 days in advance that the additional
			 employees will not perform a redundant function and such attendance is
			 important to the national interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference attended by representatives of the Government of the United States
			 and of foreign governments, international organizations, or nongovernmental
			 organizations.
				(b)The head of any Executive branch
			 department, agency, board, commission, or office funded by this Act shall
			 submit annual reports to the Inspector General or senior ethics official for
			 any entity without an Inspector General, regarding the costs and contracting
			 procedures related to each conference held by any such department, agency,
			 board, commission, or office during fiscal year 2014 for which the cost to the
			 United States Government was more than
			 $100,000.
				(c)Each report
			 submitted shall include, for each conference described in subsection (a) held
			 during the applicable period—
					(1)a description of
			 its purpose;
					(2)the number of
			 United States Government participants attending;
					(3)a detailed
			 statement of the costs to the United States Government, including—
						(A)the cost of any
			 food or beverages;
						(B)the cost of any
			 audio-visual services;
						(C)the cost of
			 employee or contractor travel to and from the conference; and
						(D)a discussion of
			 the methodology used to determine which costs relate to the conference;
			 and
						(4)a description of
			 the contracting procedures used including—
						(A)whether contracts
			 were awarded on a competitive basis; and
						(B)a discussion of
			 any cost comparison conducted by the departmental component or office in
			 evaluating potential contractors for the conference.
						(d)Within 15 days of
			 the date of a conference held by any Executive branch department, agency,
			 board, commission, or office funded by this Act during fiscal year 2014 for
			 which the cost to the United States Government was more than
			 $20,000, the head of any such department,
			 agency, board, commission, or office shall notify the Inspector General or
			 senior ethics official for any entity without an Inspector General, of the
			 date, location, and number of employees attending such conference.
				(e)A grant or
			 contract funded by amounts appropriated by this Act may not be used for the
			 purpose of defraying the costs of a conference described in subsection (a) that
			 is not directly and programmatically related to the purpose for which the grant
			 or contract was awarded, such as a conference held in connection with planning,
			 training, assessment, review, or other routine purposes related to a project
			 funded by the grant or contract.
				(f)None of the funds
			 made available in this Act may be used for travel and conference activities
			 that are not in compliance with Office of Management and Budget Memorandum
			 M–12–12 dated May 11, 2012.
				aircraft transfer and
		  coordination
			7052.(a)Transfer
			 AuthorityNotwithstanding any other provision of law or
			 regulation, aircraft procured with funds appropriated by this Act and prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs under the headings Diplomatic and Consular
			 Programs, International Narcotics Control and Law
			 Enforcement, Andean Counterdrug Initiative and
			 Andean Counterdrug Programs may be used for any other program
			 and in any region, including for the transportation of active and standby
			 Civilian Response Corps personnel and equipment during a deployment: 
			 Provided, That the responsibility
			 for policy decisions and justification for the use of such transfer authority
			 shall be the responsibility of the Secretary of State and the Deputy Secretary
			 of State and this responsibility shall not be delegated.
				(b)Property
			 DisposalThe authority provided in subsection (a) shall apply
			 only after the Secretary of State determines and reports to the Committees on
			 Appropriations that the equipment is no longer required to meet programmatic
			 purposes in the designated country or region: 
			 Provided, That any such transfer
			 shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				(c)Aircraft
			 Coordination
					(1)The uses of
			 aircraft purchased or leased by the Department of State and the United States
			 Agency for International Development (USAID) with funds made available in this
			 Act or prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs shall be coordinated under the authority of
			 the appropriate Chief of Mission: 
			 Provided, That such aircraft may
			 be used to transport, on a reimbursable or non-reimbursable basis, Federal and
			 non-Federal personnel supporting Department of State and USAID programs and
			 activities: 
			 Provided further,
			 That official travel for other agencies for other purposes may be supported on
			 a reimbursable basis, or without reimbursement when traveling on a space
			 available basis: 
			 Provided further,
			 That in fiscal year 2014 and thereafter, funds received by the Department of
			 State for the use of aircraft owned, leased, or chartered by the Department of
			 State may be credited to the Department's Working Capital Fund and shall be
			 available for expenses related to the purchase, lease, maintenance, chartering,
			 or operation of such aircraft.
					(2)The requirement
			 and authorities of this subsection shall only apply to aircraft, the primary
			 purpose of which is the transportation of personnel.
					Parking fines and real property taxes owed
		  by foreign governments
			7053.The terms and conditions of section 7055 of
			 division F of Public Law 111–117 shall apply to this Act: 
			 Provided, That the date
			 September 30, 2009 in subsection (f)(2)(B) shall be deemed to be
			 September 30, 2013.
				landmines and cluster
		  munitions
				7054.(a)LandminesNotwithstanding any other provision of law,
			 demining equipment available to the United States Agency for International
			 Development and the Department of State and used in support of the clearance of
			 landmines and unexploded ordnance for humanitarian purposes may be disposed of
			 on a grant basis in foreign countries, subject to such terms and conditions as
			 the Secretary of State may prescribe.
				(b)Cluster
			 MunitionsNo military assistance shall be furnished for cluster
			 munitions, no defense export license for cluster munitions may be issued, and
			 no cluster munitions or cluster munitions technology shall be sold or
			 transferred, unless—
					(1)the submunitions
			 of the cluster munitions, after arming, do not result in more than 1 percent
			 unexploded ordnance across the range of intended operational environments, and
			 the agreement applicable to the assistance, transfer, or sale of such cluster
			 munitions or cluster munitions technology specifies that the cluster munitions
			 will only be used against clearly defined military targets and will not be used
			 where civilians are known to be present or in areas normally inhabited by
			 civilians; or
					(2)such assistance,
			 license, sale, or transfer is for the purpose of demilitarizing or permanently
			 disposing of such cluster munitions.
					Prohibition on publicity or
		  propaganda
			7055.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes within the United
			 States not authorized before the date of the enactment of this Act by the
			 Congress: 
			 Provided, That not to exceed
			 $25,000 may be made available to carry out the
			 provisions of section 316 of Public Law 96–533.
				Limitation on residence
		  expenses
				7056.Of the funds appropriated or made available
			 pursuant to title II of this Act, not to exceed
			 $100,500 shall be for official residence
			 expenses of the United States Agency for International Development during the
			 current fiscal year.
				United states agency for
		  international development management
				(including transfer of
		  funds)
				7057.(a)AuthorityUp
			 to $93,000,000 of the funds made available in
			 title III of this Act to carry out the provisions of part I of the Foreign
			 Assistance Act of 1961 may be used by the United States Agency for
			 International Development (USAID) to hire and employ individuals in the United
			 States and overseas on a limited appointment basis pursuant to the authority of
			 sections 308 and 309 of the Foreign Service Act of 1980.
				(b)Restrictions
					(1)The number of
			 individuals hired in any fiscal year pursuant to the authority contained in
			 subsection (a) may not exceed 175.
					(2)The authority to
			 hire individuals contained in subsection (a) shall expire on September 30,
			 2015.
					(c)ConditionsThe
			 authority of subsection (a) should only be used to the extent that an
			 equivalent number of positions that are filled by personal services contractors
			 or other non-direct hire employees of USAID, who are compensated with funds
			 appropriated to carry out part I of the Foreign Assistance Act of 1961, are
			 eliminated.
				(d)Program Account
			 ChargedThe account charged for the cost of an individual hired
			 and employed under the authority of this section shall be the account to which
			 such individual's responsibilities primarily relate: 
			 Provided, That funds made
			 available to carry out this section may be transferred to, and merged with,
			 funds appropriated by this Act in title II under the heading Operating
			 Expenses.
				(e)Foreign Service
			 Limited ExtensionsIndividuals hired and employed by USAID, with
			 funds made available in this Act or prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, pursuant to the
			 authority of section 309 of the Foreign Service Act of 1980, may be extended
			 for a period of up to 4 years notwithstanding the limitation set forth in such
			 section.
				(f)Disaster Surge
			 CapacityFunds appropriated under title III of this Act to carry
			 out part I of the Foreign Assistance Act of 1961 may be used, in addition to
			 funds otherwise available for such purposes, for the cost (including the
			 support costs) of individuals detailed to or employed by USAID whose primary
			 responsibility is to carry out programs in response to natural disasters, or
			 man-made disasters subject to the regular notification procedures of the
			 Committees on Appropriations.
				(g)Personal
			 Services ContractorsFunds appropriated by this Act to carry out
			 chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign
			 Assistance Act of 1961, and title II of the Food for Peace Act (Public Law
			 83–480), may be used by USAID to employ up to 40 personal services contractors
			 in the United States, notwithstanding any other provision of law, for the
			 purpose of providing direct, interim support for new or expanded overseas
			 programs and activities managed by the agency until permanent direct hire
			 personnel are hired and trained: 
			 Provided, That not more than 15
			 of such contractors shall be assigned to any bureau or office: 
			 Provided further,
			 That such funds appropriated to carry out title II of the Food for Peace Act
			 (Public Law 83–480), may be made available only for personal services
			 contractors assigned to the Office of Food for Peace.
				(h)Small
			 BusinessIn entering into multiple award indefinite-quantity
			 contracts with funds appropriated by this Act, USAID may provide an exception
			 to the fair opportunity process for placing task orders under such contracts
			 when the order is placed with any category of small or small disadvantaged
			 business.
				(i)Senior Foreign
			 Service Limited AppointmentsIndividuals hired pursuant to the
			 authority provided by section 7059(o) of division F of Public Law 111–117 may
			 be assigned to or support programs in Afghanistan or Pakistan with funds made
			 available in this Act and prior Acts making appropriations for the Department
			 of State, foreign operations, and related programs.
				global health
		  activities
			7058.(a)In
			 generalFunds appropriated by
			 titles III and IV of this Act that are made available for global health
			 activities including activities relating to research on, and the prevention,
			 treatment and control of, HIV/AIDS may be made available notwithstanding any
			 other provision of law except for provisions under the heading Global
			 Health Programs and the United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.),
			 as amended: 
			 Provided, That of the funds
			 appropriated under title III of this Act, not less than
			 $669,500,000 should be made available for family
			 planning/reproductive health, including in areas where population growth
			 exacerbates the impact of climate change on humans, including declines in
			 agricultural productivity and the availability of water, or threatens
			 biodiversity or endangered species.
				(b)Pandemic responseIf the President determines and reports to
			 the Committees on Appropriations that a pandemic virus is efficient and
			 sustained, severe, and is spreading internationally, any funds made available
			 under titles III and IV in this Act and prior Acts making appropriations for
			 the Department of State, foreign operations, and related programs may be made
			 available to combat such virus: 
			 Provided, That funds made
			 available pursuant to the authority of this subsection shall be subject to
			 prior consultation with, and the regular notification procedures of, the
			 Committees on Appropriations.
				(c)Challenge
			 GrantsFunds appropriated by this Act under the heading
			 Global Health Programs that are administered by the Office of
			 the United States Global AIDS Coordinator and made available for programs to
			 combat HIV/AIDS, shall be made available for countries receiving assistance
			 from the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund) for
			 challenge grants: 
			 Provided, That the purpose of
			 such grants shall be to leverage increases in contributions for activities
			 supported by the Global Fund from entities such as other multilateral
			 organizations (including the World Bank, other donor governments, the private
			 sector, and host country governments) to fund a greater percentage of such host
			 country governments’ national health budgets: 
			 Provided further,
			 That not later than 180 days after initiation of such grants program, the
			 Secretary of State shall submit a report to the Committees on Appropriations
			 assessing the ability of such grants to leverage such increases in
			 contributions from sources other than the United States Government and
			 recommendations for improving this effort.
				Gender
		  equality
			7059.(a)Gender
			 EqualityFunds appropriated by this Act shall be made available
			 to promote gender equality in United States Government diplomatic and
			 development efforts by raising the status, increasing the participation, and
			 protecting the rights of women and girls worldwide.
				(b)Women’s
			 leadershipOf the funds appropriated by title III of this Act,
			 not less than $50,000,000 shall be made
			 available to increase leadership opportunities for women in countries where
			 women and girls suffer discrimination due to law, policy, or practice, by
			 strengthening protections for women’s political status, expanding women’s
			 participation in political parties and elections, and increasing women’s
			 opportunities for leadership positions in the public and private sectors at the
			 local, provincial, and national levels.
				(c)Gender-Based
			 violence
					(1)(A)Of the funds
			 appropriated by titles III and IV of this Act, not less than
			 $150,000,000 shall be made available to
			 implement a multi-year strategy to prevent and respond to gender-based violence
			 in countries where it is common in conflict and non-conflict settings.
						(B)Funds appropriated by titles III and
			 IV of this Act that are available to train foreign police, judicial, and
			 military personnel, including for international peacekeeping operations, shall
			 address, where appropriate, prevention and response to gender-based violence
			 and trafficking in persons, and shall promote the integration of women into the
			 police and other security forces.
						(2)Department of
			 State and USAID gender programs shall incorporate coordinated efforts to combat
			 a variety of forms of gender-based violence, including child marriage, rape,
			 female genital cutting and mutilation, and domestic violence, among other forms
			 of gender-based violence in conflict and non-conflict settings.
					(d)Women, peace,
			 and securityNot less than
			 $25,000,000 of the funds appropriated by this
			 Act under the headings Development Assistance, Economic
			 Support Fund, International Narcotics Control and Law
			 Enforcement, Peacekeeping Operations,
			 International Military Education and Training, and
			 Foreign Military Financing Program should be made available to
			 support a multi-year strategy to expand, and improve coordination of, United
			 States Government efforts to empower women as equal partners in conflict
			 prevention, peace building, transitional processes, and reconstruction efforts
			 in countries affected by conflict or in political transition, and to ensure the
			 equitable provision of relief and recovery assistance to women and girls: 
			 Provided, That the uses of such
			 funds shall be the responsibility of the Coordinator for Global Women’s Issues
			 in consultation, as appropriate, with the USAID Senior Coordinator for Gender
			 Equality and Women’s Empowerment.
				SECTOR
		  ALLOCATIONS
			7060.(a)Basic and higher education
					(1)Basic education
						(A)Of the funds appropriated by title III of
			 this Act, not less than $501,500,000 should be
			 made available for assistance for basic education.
						(B)Funds appropriated
			 by title III of this Act for basic education may be made available for a
			 contribution to the Global Partnership for Education.
						(2)Higher education and scholarships
						(A)Of the funds appropriated by title III of
			 this Act, not less than $225,000,000 shall be
			 made available for assistance for higher education, of which not less than
			 $25,000,000 shall be to support such programs in
			 Africa, including for partnerships between higher education institutions in
			 Africa and the United States.
						(B)Of the funds appropriated by this Act under
			 the heading Economic Support Fund that are available for
			 assistance for Egypt, not less than $35,000,000
			 should be made available for higher education programs including not less than
			 $10,000,000 for scholarships at not-for-profit
			 institutions for Egyptian students with high financial need.
						(b)Development grants programOf the funds appropriated in title III of
			 this Act, not less than $45,000,000 shall be
			 made available for the Development Grants Program established pursuant to
			 section 674 of the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2008 (division J of Public Law 110–161), primarily
			 for unsolicited proposals for activities within all sectors, to support grants
			 of not more than $2,000,000 to small
			 nongovernmental organizations, universities, and other small entities: 
			 Provided, That funds made
			 available under this subsection shall remain available until September 30,
			 2016, and are in addition to other funds available for such purposes.
				(c)Environment Programs
					(1)In generalOf the funds appropriated by this Act, not
			 less than $1,153,500,000 should be made
			 available for environment programs.
					(2)Clean energyThe limitation in section 7081(b) of
			 division F of Public Law 111–117 shall continue in effect during fiscal year
			 2014 as if part of this Act: 
			 Provided, That the proviso
			 contained in such section shall not apply.
					(3)Adaptation and mitigationFunds appropriated by this Act may be made
			 available for United States contributions to the Least Developed Countries
			 Fund, the Special Climate Change Fund, the Forest Carbon Partnership Facility,
			 the Green Climate Fund, and other multilateral environmental funds to support
			 adaptation and mitigation programs and activities.
					(4)Sustainable landscapes and
			 biodiversityOf the funds
			 appropriated under title III of this Act, not less than
			 $123,500,000 shall be made available for
			 sustainable landscapes programs and, in addition, not less than
			 $225,000,000 shall be made available to protect
			 biodiversity, and shall not be used to support or promote industrial scale
			 logging or any other industrial scale extractive activity in areas of primary
			 tropical forest: 
			 Provided, That such restriction
			 shall not apply to: (1) such logging or other activity on degraded land; (2)
			 technical assistance to improve forest management and conservation in existing
			 concessions where such logging was already occurring prior to the date of
			 enactment of this Act; (3) activities to strengthen the rule of law in the
			 forest sector; or (4) support for low impact community management of
			 forests: Provided further,
			 That of the funds made available for the Central African Regional Program for
			 the Environment and other tropical forest programs in the Congo Basin, not less
			 than $17,500,000 shall be apportioned directly
			 to the United States Fish and Wildlife Service:
				Provided further, That funds made available for the
			 Department of the Interior (DOI) for programs in the Mayan Biosphere Reserve
			 shall be apportioned directly to the DOI:
				Provided further, That such funds shall also support
			 programs to protect great apes and other endangered species.
					(5)Wildlife
			 Poaching and TraffickingNot less than
			 $45,000,000 of the funds appropriated under
			 title III of this Act should be made available to support a comprehensive
			 strategy to combat the transnational threat of poaching and trafficking in
			 wildlife and wildlife parts in Africa and Asia, including through wildlife
			 protection enforcement networks, law enforcement training, and policy
			 reforms.
					(6)Waste
			 recyclingOf the funds appropriated under title III of this Act,
			 not less than $5,000,000 shall be made available
			 for small grants to support initiatives to recycle waste.
					(7)Toxic
			 pollutionOf the funds appropriated under title III of this Act,
			 not less than $5,000,000 shall be made available
			 for small grants to support initiatives to identify areas severely affected by
			 toxic pollution and to eliminate the threats to health and the environment
			 caused by such pollution.
					(8)AuthorityFunds appropriated by this Act to carry out
			 the provisions of sections 103 through 106, and chapter 4 of part II, of the
			 Foreign Assistance Act of 1961 may be used, notwithstanding any other provision
			 of law except for the provisions of this subsection and subject to the regular
			 notification procedures of the Committees on Appropriations, to support
			 environment programs.
					(9)Extraction of natural resources
						(A)Funds appropriated by this Act shall be
			 made available to promote and support transparency and accountability of
			 expenditures and revenues related to the extraction of natural resources,
			 including by strengthening implementation and monitoring of the Extractive
			 Industries Transparency Initiative, implementing and enforcing section 8204 of
			 Public Law 110–246 and to prevent the sale of conflict diamonds, and provide
			 technical assistance to promote independent audit mechanisms and support civil
			 society participation in natural resource management.
						(B)(i)The Secretary of the Treasury shall inform
			 the managements of the international financial institutions and post on the
			 Department of the Treasury’s Web site that it is the policy of the United
			 States to vote against any assistance by such institutions (including but not
			 limited to any loan, credit, grant, or guarantee) for the extraction and export
			 of a natural resource if the government of the country has in place laws,
			 regulations, or procedures to prevent or limit the public disclosure of company
			 payments as required by section 1504 of Public Law 111–203, and unless such
			 government has adopted laws, regulations, or procedures in the sector in which
			 assistance is being considered for—
								(I)accurately accounting for and public
			 disclosure of payments to the host government by companies involved in the
			 extraction and export of natural resources;
								(II)the
			 independent auditing of accounts receiving such payments and public disclosure
			 of the findings of such audits; and
								(III)public disclosure of such documents as Host
			 Government Agreements, Concession Agreements, and bidding documents, allowing
			 in any such dissemination or disclosure for the redaction of, or exceptions
			 for, information that is commercially proprietary or that would create
			 competitive disadvantage.
								(ii)The requirements of clause (i) shall not
			 apply to assistance for the purpose of building the capacity of such government
			 to meet the requirements of this subparagraph.
							(C)The Secretary of the Treasury or the
			 Secretary of State, as appropriate, shall instruct the United States executive
			 director of each international financial institution and the United States
			 representatives to all forest-related multilateral financing mechanisms and
			 processes that it is the policy of the United States to vote against any
			 financing to support or promote industrial scale logging or any other
			 industrial scale extractive activity in areas of primary tropical forest: 
			 Provided, That such restriction
			 shall not apply to: (1) such logging or other activity on degraded land; (2)
			 technical assistance to improve forest management and conservation in existing
			 concessions where such logging was already occurring prior to the date of
			 enactment of this Act; (3) activities to strengthen the rule of law in the
			 forest sector; or (4) support for low impact community management of
			 forests.
						(D)Not later than 90
			 days after enactment of this Act, the Secretary of the Treasury shall post on
			 the Department of the Treasury’s Web site a report describing for each
			 international financial institution the amount and type of financing provided,
			 by country, for the extraction and export of oil, gas, coal, timber, or other
			 natural resources, and for the construction of large hydroelectric dams, in the
			 preceding 12 months, and whether each institution considered, in its proposal
			 for such financing, the extent to which the country has functioning systems
			 described in section 7060(c)(9)(B)(i).
						(E)The Secretary of
			 the Treasury shall instruct the United States executive director of each
			 international financial institution that it is the policy of the United States
			 to oppose any loan, grant, strategy or policy of such institution to support
			 the construction of any coal-fired power plant or large hydroelectric dam (as
			 defined in Dams and Development: A New Framework for
			 Decision-Making, World Commission on Dams (November 2000)).
						(10)Transfer of
			 fundsThe Secretary of State, after consultation with the
			 Secretary of the Treasury, shall transfer funds made available under the
			 heading Economic Support Fund to funds appropriated by this Act
			 under the headings Multilateral Assistance, Funds Appropriated to the
			 President, International Financial Institutions for additional payments
			 to funds and facilities enumerated under such heading and in a manner
			 consistent with the requirements under such headings in the report accompanying
			 this Act: 
			 Provided, That prior to
			 exercising such transfer authority the Secretary of State shall consult with
			 the Committees on Appropriations.
					(11)Continuation of prior lawSection 7081(g)(2) and (4) of division F of
			 Public Law 111–117 shall continue in effect during fiscal year 2014 as if part
			 of this Act.
					(d)Food security and agriculture
			 developmentOf the funds
			 appropriated by title III of this Act, not less than
			 $1,100,000,000 should be made available for food
			 security and agriculture development programs, of which
			 $32,000,000 shall be made available for the Feed
			 the Future Collaborative Research Innovation Lab: 
			 Provided, That such funds may be
			 made available notwithstanding any other provision of law to address food
			 shortages, and, if authorized, for a United States contribution to the
			 endowment of the Global Crop Diversity Trust.
				(e)Microenterprise and
			 microfinanceOf the funds
			 appropriated by this Act, not less than
			 $250,000,000 should be made available for
			 microenterprise and microfinance development programs for the poor, especially
			 women.
				(f)Reconciliation programsOf
			 the funds appropriated by this Act under the headings Economic Support
			 Fund and Development Assistance,
			 $26,000,000 shall be made available to support
			 people-to-people reconciliation programs which bring together individuals of
			 different ethnic, religious, and political backgrounds from areas of civil
			 strife and war, of which $10,000,000 shall be
			 made available for such programs in the Middle East: 
			 Provided, That the Administrator
			 of the United States Agency for International Development shall consult with
			 the Committees on Appropriations, prior to the initial obligation of funds, on
			 the uses of such funds: Provided
				further, That to the maximum extent practicable, such funds
			 shall be matched by sources other than the United States Government.
				(g)Trafficking in personsOf the funds appropriated by this Act under
			 the headings Development Assistance, Economic Support
			 Fund, and International Narcotics Control and Law
			 Enforcement, not less than $43,679,000
			 shall be made available for activities to combat trafficking in persons
			 internationally.
				(h)Water and sanitationOf the funds appropriated by this Act, not
			 less than $405,000,000 shall be made available
			 for water and sanitation supply projects pursuant to the Senator Paul Simon
			 Water for the Poor Act of 2005 (Public Law 109–121).
				(i)Notification requirementsAuthorized deviations from funding levels
			 contained in this section shall be subject to the regular notification
			 procedures of the Committees on Appropriations.
				Uzbekistan
			7061.The terms and conditions of section 7076 of
			 the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds
			 appropriated by this Act, except that the Secretary of State may waive the
			 application of section 7076(a) for a period of not more than 6 months and every
			 6 months thereafter until September 30, 2015, if the Secretary certifies to the
			 Committees on Appropriations that the waiver is in the national security
			 interest and necessary to obtain access to and from Afghanistan for the United
			 States, and the waiver includes an assessment of progress, if any, by the
			 Government of Uzbekistan in meeting the requirements in section 7076(a): 
			 Provided, That the Secretary of
			 State, in consultation with the Secretary of Defense, shall submit a report to
			 the Committees on Appropriations not later than 12 months after enactment of
			 this Act and 6 months thereafter, on all United States Government assistance
			 provided to the Government of Uzbekistan and expenditures made in support of
			 the Northern Distribution Network in Uzbekistan during the previous 12 months,
			 including any credible information that such assistance or expenditures are
			 being diverted for corrupt purposes: 
			 Provided further,
			 That information provided in the assessment and report required by the previous
			 provisos shall be unclassified but may be accompanied by a classified annex and
			 such annex shall indicate the basis for such classification: 
			 Provided further,
			 That for purposes of the application of section 7076(e) to this Act, the term
			 assistance shall not include expanded international military
			 education and training.
				Requests for
		  documents
				7062.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act shall be available to a
			 nongovernmental organization, including any contractor, which fails to provide
			 upon timely request any document, file, or record necessary to the auditing
			 requirements of the United States Agency for International Development.
				Overseas private investment
		  corporation
				(including transfer of
		  funds)
				7063.(a)Whenever the President determines that it
			 is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total
			 of $20,000,000 of the funds appropriated under
			 title III of this Act may be transferred to, and merged with, funds
			 appropriated by this Act for the Overseas Private Investment Corporation
			 Program Account, to be subject to the terms and conditions of that account: 
			 Provided, That such funds shall
			 not be available for administrative expenses of the Overseas Private Investment
			 Corporation: 
			 Provided further,
			 That designated funding levels in this Act shall not be transferred pursuant to
			 this section: 
			 Provided further,
			 That the exercise of such authority shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
				(b)Notwithstanding section 235(a)(2) of the
			 Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of
			 section 234 of such Act shall remain in effect until September 30, 2014.
				INTERNATIONAL PRISON
		  CONDITIONS
			7064.Not less than
			 $15,000,000 of the funds appropriated under the
			 headings Development Assistance, Economic Support
			 Fund, and International Narcotics Control and Law
			 Enforcement in this Act shall be made available, notwithstanding
			 section 660 of the Foreign Assistance Act of 1961, for assistance to eliminate
			 inhumane conditions in foreign prisons and other detention facilities: 
			 Provided, That decisions
			 regarding the uses of such funds shall be the responsibility of the Assistant
			 Secretary of State for Democracy, Human Rights, and Labor (DRL), in
			 consultation with the Assistant Secretary of State for International Narcotics
			 Control and Law Enforcement Affairs, and the Assistant Administrator for
			 Democracy, Conflict, and Humanitarian Assistance, United States Agency for
			 International Development, as appropriate: 
			 Provided, That the Assistant
			 Secretary of State for DRL shall consult with the Committees on Appropriations
			 prior to the obligation of funds.
				Prohibition on use of
		  torture
				7065.(a)None of the funds made available in this
			 Act may be used to support or justify the use of torture, cruel, or inhumane
			 treatment by any official or contract employee of the United States
			 Government.
				(b)Funds appropriated under title IV of this
			 Act shall be made available, notwithstanding section 660 of the Foreign
			 Assistance Act of 1961 and following consultation with the Committees on
			 Appropriations, for assistance to eliminate torture by foreign police, military
			 or other security forces in countries receiving assistance from funds
			 appropriated by this Act.
				Extradition
			7066.(a)None of the funds appropriated in this Act
			 may be used to provide assistance (other than funds provided under the headings
			 International Disaster Assistance, Complex Foreign Crises
			 Fund, International Narcotics Control and Law
			 Enforcement, Migration and Refugee Assistance,
			 Emergency Migration and Refugee Assistance, and
			 Nonproliferation, Anti-terrorism, Demining and Related
			 Assistance) for the central government of a country which has notified
			 the Department of State of its refusal to extradite to the United States any
			 individual indicted for a criminal offense for which the maximum penalty is
			 life imprisonment without the possibility of parole or for killing a law
			 enforcement officer, as specified in a United States extradition
			 request.
				(b)Subsection (a) shall only apply to the
			 central government of a country with which the United States maintains
			 diplomatic relations and with which the United States has an extradition treaty
			 and the government of that country is in violation of the terms and conditions
			 of the treaty.
				(c)The Secretary of State may waive the
			 restriction in subsection (a) on a case-by-case basis if the Secretary
			 certifies to the Committees on Appropriations that such waiver is important to
			 the national interests of the United States.
				commercial leasing of defense
		  articles
			7067.Notwithstanding any other provision of law,
			 and subject to the regular notification procedures of the Committees on
			 Appropriations, the authority of section 23(a) of the Arms Export Control Act
			 may be used to provide financing to Israel, Egypt, and North Atlantic Treaty
			 Organization (NATO) and major non-NATO allies for the procurement by leasing
			 (including leasing with an option to purchase) of defense articles from United
			 States commercial suppliers, not including Major Defense Equipment (other than
			 helicopters and other types of aircraft having possible civilian application),
			 if the President determines that there are compelling foreign policy or
			 national security reasons for those defense articles being provided by
			 commercial lease rather than by government-to-government sale under such
			 Act.
				Independent states of the former soviet
		  union
				7068.(a)None of the funds appropriated by this Act
			 under the headings Global Health Programs, Economic
			 Support Fund, and International Narcotics Control and Law
			 Enforcement shall be made available for assistance for a government of
			 an Independent State of the former Soviet Union if that government directs any
			 action in violation of the territorial integrity or national sovereignty of any
			 other Independent State of the former Soviet Union, such as those violations
			 included in the Helsinki Final Act: 
			 Provided, That such funds may be
			 made available without regard to the restriction in this subsection if the
			 President determines that to do so is in the national security interest of the
			 United States.
				(b)Funds appropriated by this Act under the
			 heading Economic Support Fund may be made available,
			 notwithstanding any other provision of law, for assistance and related programs
			 for the countries identified in section 3(c) of the Support for Eastern
			 European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 3 of the
			 FREEDOM Support Act (Public Law 102–511) and may be used to carry out the
			 provisions of those Acts: 
			 Provided, That such assistance
			 and related programs from funds appropriated by this Act under the headings
			 Global Health Programs, Economic Support Fund,
			 and International Narcotics Control and Law Enforcement shall be
			 administered in accordance with the responsibilities of the coordinator
			 designated pursuant to section 601 of the Support for Eastern European
			 Democracy (SEED) Act of 1989 (Public Law 101–179) and section 102 of the
			 FREEDOM Support Act (Public Law 102–511).
				(c)Section 907 of the FREEDOM Support Act
			 shall not apply to—
					(1)activities to support democracy or
			 assistance under title V of the FREEDOM Support Act and section 1424 of Public
			 Law 104–201 or non-proliferation assistance;
					(2)any assistance provided by the Trade and
			 Development Agency under section 661 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2421);
					(3)any activity carried out by a member of the
			 United States and Foreign Commercial Service while acting within his or her
			 official capacity;
					(4)any insurance, reinsurance, guarantee, or
			 other assistance provided by the Overseas Private Investment Corporation under
			 title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2191 et seq.);
					(5)any financing provided under the
			 Export-Import Bank Act of 1945; or
					(6)humanitarian assistance.
					international monetary fund
		  
			7069.(a)The terms and conditions of sections
			 7086(b) (1) and (2) and 7090(a) of division F of Public Law 111–117 shall apply
			 to this Act.
				(b)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before
			 other private creditors.
				(c)The Secretary of the Treasury shall seek to
			 ensure that the IMF is implementing best practices for the protection of
			 whistleblowers from retaliation, including best practices for—
					(1)protection
			 against retaliation for internal and lawful public disclosures;
					(2)legal burdens of
			 proof;
					(3)statutes of
			 limitation for reporting retaliation;
					(4)access to
			 independent adjudicative bodies, including external arbitration; and
					(5)results that
			 eliminate the effects of proven retaliation.
					(d)(1)Section 17 of the Bretton Woods Agreements
			 Act (22 U.S.C. 286e–2) is amended in subsections (b)(1) and (b)(2) by adding at
			 the end in both subsections, after Fund, only to the
			 extent that such amounts are not subject to rescission.
					(2)The Bretton Woods Agreements Act (22
			 U.S.C. 286 et seq.) is amended by adding at the end the following:
						
							71.Acceptance of
				Amendments to the Articles of Agreement of the FundThe United States Governor of the Fund may
				accept the amendments to the Articles of Agreement of the Fund as proposed in
				resolution 66–2 of the Board of Governors of the Fund.
							72.Quota
				Increase
								(a)In
				GeneralThe United States
				Governor of the Fund may consent to an increase in the quota of the United
				States in the Fund equivalent to 40,871,800,000 Special Drawing Rights.
								(b)Subject to
				AppropriationsThe authority
				provided by subsection (a) shall be effective only to such extent or in such
				amounts as are provided in advance in appropriations
				Acts.
								.
					Disability
		  programs
			7070.(a)Funds appropriated by this Act under the
			 heading Economic Support Fund shall be made available for
			 programs and activities administered by the United States Agency for
			 International Development (USAID) to address the needs and protect and promote
			 the rights of people with disabilities in developing countries, including
			 initiatives that focus on independent living, economic self-sufficiency,
			 advocacy, education, employment, transportation, sports, and integration of
			 individuals with disabilities, including for the cost of translation.
				(b)Of the funds made available by this
			 section, up to 7 percent may be for management, oversight, and technical
			 support.
				Procurement
		  Reform
			7071.(a)Notwithstanding any
			 other provision of law, the Administrator of the United States Agency for
			 International Development (USAID) may, with funds made available in this Act
			 and prior acts making appropriations for the Department of State, foreign
			 operations, and related programs, award contracts and other acquisition
			 instruments in which competition is limited to local entities if doing so would
			 result in cost savings, develop local capacity, or enable the USAID
			 Administrator to initiate a program or activity in appreciably less time than
			 if competition were not so limited, and such local entities are deemed by the
			 USAID Administrator to be capable of effectively meeting the requirements of
			 the contracts or instruments: 
			 Provided, That the authority
			 provided in this section may not be used to make awards in excess of
			 $5,000,000 and shall not exceed more than 10
			 percent of the funds made available to USAID under this Act for assistance
			 programs.
				(b)For the purposes
			 of this section, local-entity means an individual, a corporation, a nonprofit
			 organization, or another body of persons that—
					(1)is legally
			 organized under the laws of;
					(2)has as its
			 principal place of business or operations in; and
					(3)either is—
						(A)a for-profit
			 entity majority owned and operated by individuals who are citizens or lawful
			 permanent residents of; or
						(B)a non-profit
			 entity majority operated and managed by individuals who are citizens or lawful
			 permanent residents of;
						a country receiving assistance from
			 funds appropriated under title III of this Act.(c)For purposes of
			 this section, majority owned and managed by
			 include, without limitation, beneficiary interests and the power, either
			 directly or indirectly, whether exercised or exercisable, to control the
			 election, appointment, or tenure of the organization’s managers or a majority
			 of the organization’s governing body by any means.
				GLOBAL INTERNET
		  FREEDOM
			7072.(a)Of the funds
			 appropriated under titles I and III of this Act, not less than
			 $44,600,000 shall be made available for programs
			 to promote Internet freedom globally: 
			 Provided, That such programs
			 shall be prioritized for countries whose governments restrict freedom of
			 expression on the Internet, and that are important to the national interests of
			 the United States: 
			 Provided further,
			 That funds made available pursuant to this section shall be matched, to the
			 maximum extent practicable, by sources other than the United States Government,
			 including from the private sector.
				(b)Funds made
			 available pursuant to subsection (a) shall be—
					(1)coordinated with
			 other democracy, governance, and broadcasting programs funded by this Act under
			 the headings International Broadcasting Operations,
			 Economic Support Fund, Democracy Fund, and
			 Complex Foreign Crises Fund, and shall be incorporated into
			 country assistance, democracy promotion, and broadcasting strategies, as
			 appropriate;
					(2)made available to
			 the Bureau of Democracy, Human Rights, and Labor, Department of State and the
			 United States Agency for International Development (USAID) for programs to
			 implement the May 2011, International Strategy for Cyberspace and the
			 comprehensive strategy to promote Internet freedom and access to information in
			 Iran, as required by section 414 of Public Law 112–158;
					(3)made available to
			 the Broadcasting Board of Governors (BBG) to provide tools and techniques to
			 access the Internet Web sites of BBG broadcasters that are censored, and to
			 work with such broadcasters to promote and distribute such tools and
			 techniques, including digital security techniques;
					(4)made available
			 for programs that support the efforts of civil society to counter the
			 development of repressive Internet-related laws and regulations, including
			 countering threats to Internet freedom at international organizations; to
			 combat violence against bloggers and other users; and to enhance digital
			 security training and capacity building for democracy activists; and
					(5)made available
			 for research of key threats to Internet freedom; the continued development of
			 technologies that provide or enhance access to the Internet, including
			 circumvention tools that bypass Internet blocking, filtering, and other
			 censorship techniques used by authoritarian governments; and maintenance of the
			 United States Government’s technological advantage over such censorship
			 techniques: 
			 Provided, That the Secretary of
			 State, in consultation with the BBG, shall coordinate any such research and
			 development programs with other relevant United States Government departments
			 and agencies in order to share information, technologies, and best practices,
			 and to assess the effectiveness of such technologies.
					(c)Not later than 90
			 days after enactment of this Act, the Secretary of State, the USAID
			 Administrator, and the BBG shall submit to the appropriate congressional
			 committees a spend plan for funds made available by this Act for programs to
			 promote Internet freedom globally, which shall include a description of
			 safeguards established by relevant agencies to ensure that such programs are
			 not used for illicit purposes: 
			 Provided, That the Secretary of
			 State shall include a summary of all United States Government Internet freedom
			 spend plans demonstrating that there is no unnecessary overlap between the
			 Department and the other agencies, and that the spend plans support coordinated
			 strategic priorities.
				 BORDER CROSSING CARD FEE FOR
		  MINORS
			7073.Section 410(a)(1)(A) of title IV of the
			 Department of State and Related Agencies Appropriations Act, 1999 (contained in
			 division A of Public Law 105–277) is amended by striking a fee of
			 $13 and inserting a fee equal to
			 one-half the fee that would otherwise apply for processing a machine readable
			 combined border crossing identification card and nonimmigrant
			 visa.
				special defense acquisition
		  fund
				7074.Not to exceed
			 $100,000,000 may be obligated pursuant to
			 section 51(c)(2) of the Arms Export Control Act for the purposes of the Special
			 Defense Acquisition Fund (Fund), to remain available for obligation until
			 September 30, 2016: 
			 Provided, That the provision of
			 defense articles and defense services to foreign countries or international
			 organizations from the Fund shall be subject to the concurrence of the
			 Secretary of State.
				UNITED NATIONS POPULATION
		  FUND
				7075.(a)ContributionOf the funds made available under the
			 heading International Organizations and Programs in this Act for
			 fiscal year 2014, $39,500,000 shall be made
			 available for the United Nations Population Fund (UNFPA).
				(b)Availability of fundsFunds appropriated by this Act for UNFPA,
			 that are not made available for UNFPA because of the operation of any provision
			 of law, shall be transferred to the ‘‘Global Health Programs’’ account and
			 shall be made available for family planning, maternal, and reproductive health
			 activities, subject to the regular notification procedures of the Committees on
			 Appropriations.
				(c)Prohibition on use of funds in
			 ChinaNone of the funds made
			 available by this Act may be used by UNFPA for a country program in the
			 People’s Republic of China.
				(d)Conditions on availability of
			 fundsFunds made available by
			 this Act for UNFPA may not be made available unless—
					(1)UNFPA maintains funds made available by
			 this Act in an account separate from other accounts of UNFPA and does not
			 commingle such funds with other sums; and
					(2)UNFPA does not fund abortions.
					operating and spend
		  plans
			7076.(a)Operating
			 PlansNot later than 45 days
			 after the date of enactment of this Act, each department, agency, or
			 organization funded in titles I and II, and the Independent Agencies funded in
			 title III of this Act shall submit to the Committees on Appropriations an
			 operating plan for funds appropriated to such department, agency, or
			 organization in such titles of this Act, or funds otherwise available for
			 obligation in fiscal year 2014, that provides details of the use of such funds
			 at the program, project, and activity level.
				(b)Spend
			 PlansPrior to the initial obligation of funds, the Secretary of
			 State, in consultation with the Administrator of the United States Agency for
			 International Development (USAID), shall submit to the Committees on
			 Appropriations a detailed spend plan for funds made available by this Act under
			 title III, and under title IV where applicable, for—
					(1)assistance for
			 Afghanistan, Colombia, Egypt, Haiti, Iraq, Lebanon, Libya, Mexico, Pakistan,
			 the West Bank and Gaza, and Yemen;
					(2)the Trans-Sahara
			 Counterterrorism Partnership program and the Partnership for Regional East
			 Africa Counterterrorism program; and
					(3)food security and
			 agriculture development programs.
					(c)Not later than 45
			 days after enactment of this Act, the USAID Administrator shall submit to the
			 Committees on Appropriations a detailed spend plan for funds made available
			 during fiscal year 2014 under the heading Development Credit
			 Authority.
				(d)Not later than 45
			 days after enactment of this Act, the Secretary of the Treasury shall submit to
			 the Committees on Appropriations a detailed spend plan for funds made available
			 by this Act under the headings Department of the Treasury in
			 title III and International Financial Institutions in title
			 V.
				(e)NotificationsThe
			 spend plans referenced in subsections (b), (c) and (d) shall not be considered
			 as meeting the notification requirements in this Act or under section 634A of
			 the Foreign Assistance Act of 1961.
				 DEPARTMENT OF STATE ORGANIZATION
		  
			7077.The Secretary of State may, after
			 consultation with the appropriate congressional committees, transfer to such
			 other officials or offices of the Department of State as the Secretary may
			 determine from time to time any authority, duty, or function assigned by
			 statute to the Coordinator for Counterterrorism, the Coordinator for
			 Reconstruction and Stabilization, or the Coordinator for International Energy
			 Affairs.
				TRANSPARENCY, GOVERNANCE, AND
		  OVERSIGHT REQUIREMENTS
				7078.(a)Related Programs
			 AccountsEach organization funded under the heading
			 Related Programs in title I of this Act shall submit a report to
			 the Committees on Appropriations not later than 90 days after enactment of this
			 Act on the organization’s policies and procedures, as applicable, for the
			 twelve governance, accountability, and transparency-related requirements
			 specified in the Government Accountability Office report, Federally Created
			 Entities: An Overview of Key Attributes (GAO–10–97).
				(b)Other
			 Commissions AccountsCommissions funded under the heading
			 Other Commissions in title I of this Act shall submit a report
			 to the Committees on Appropriations not later than 90 days after enactment of
			 this Act on:
					(1)The commission’s
			 policies and procedures to ensure compliance with—
						(A)Federal employee
			 regulations;
						(B)Federal
			 procurement regulations, including for individual contractors;
						(C)Federal travel
			 regulations; and
						(D)EEOC and
			 whistleblower protection; and
						(2)The manner in
			 which the following commission functions are carried out—
						(A)budget,
			 financial, and procurement;
						(B)oversight and
			 audit; and
						(C)human resources
			 management and other administrative functions.
						(c)Requirements
			 included in authorizing legislation of organizations and
			 commissionsThe reports required in subsections (a) and (b) shall
			 include identification of any of the items listed above with which the
			 organization or commission is not required by its authorizing legislation to
			 comply.
				BUYING POWER MAINTENANCE,
		  INTERNATIONAL ORGANIZATIONS
			7079.(a)There may be established in the Treasury of
			 the United States a Buying Power Maintenance, International
			 Organizations account.
				(b)At the end of
			 each fiscal year, the Secretary of State may transfer to and merge with
			 Buying Power Maintenance, International Organizations such
			 amounts from Contributions to International Organizations as the
			 Secretary determines are in excess of the needs of activities funded from
			 Contributions to International Organizations because of
			 fluctuations in foreign currency exchange rates.
				(c)In order to
			 offset adverse fluctuations in foreign currency exchange rates, the Secretary
			 of State may transfer to and merge with Contributions to International
			 Organizations such amounts from Buying Power Maintenance,
			 International Organizations as the Secretary determines are necessary
			 to provide for the activities funded from Contributions to International
			 Organizations.
				(d)(1)Subject to the
			 limitations contained in this section, not later than the end of the fifth
			 fiscal year after the fiscal year for which funds are appropriated or otherwise
			 made available for Contributions to International Organizations,
			 the Secretary of State may transfer any unobligated balance of such funds to
			 the Buying Power Maintenance, International Organizations
			 account.
					(2)The balance of
			 the Buying Power Maintenance, International Organizations account may not
			 exceed $50,000,000 as a result of any transfer
			 under this subsection.
					(3)Any transfer
			 pursuant to this subsection shall be treated as a reprogramming of funds under
			 section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2706) and shall be available for obligation or expenditure only in accordance
			 with the procedures under such section.
					(e)(1)Funds transferred to
			 the Buying Power Maintenance, International Organizations
			 account pursuant to this section shall remain available until expended.
					(2)The transfer
			 authorities in this section shall be available for funds appropriated for
			 fiscal year 2014 and for each fiscal year thereafter, and are in addition to
			 any transfer authority otherwise available to the Department of State under
			 other provisions of law.
					TRANSFER OF EXPIRED BALANCES TO
		  THE PROTECTION OF FOREIGN MISSIONS AND OFFICIALS
		  ACCOUNT
			7080.The Secretary of State may transfer to, and
			 merge with, funds under the heading Protection of Foreign Missions and
			 Officials unobligated balances of expired funds appropriated under the
			 heading Diplomatic and Consular Programs for fiscal year 2014
			 and for each fiscal year thereafter, except for funds designated for Overseas
			 Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)
			 of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later
			 than the end of the fifth fiscal year after the last fiscal year for which such
			 funds are available for the purposes for which appropriated: 
			 Provided, That not more than
			 $50,000,000 may be transferred in any single
			 fiscal year.
				COMMUNITY DEVELOPMENT
		  FUNDS
				7081.Funds appropriated under this Act to carry
			 out part I of the Foreign Assistance Act of 1961 which are made available
			 through grants or cooperative agreements to strengthen food security in
			 developing countries and which are consistent with the goals of title II of the
			 Food for Peace Act may be deemed to be expended on nonemergency food assistance
			 for purposes of section 412(e)(1) of the Food for Peace Act (7 U.S.C.
			 1736f(e)(1)).
				ESTABLISHMENT OF THE
		  BROADCASTING BOARD OF GOVERNORS CHIEF EXECUTIVE OFFICER
		  POSITION
				7082.(a)(1)Section 305(a)(11) of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6204(a)(11)) is
			 amended—
						(A)by striking (11) and
			 inserting (11)(A); and
						(B)by adding at the end the following new
			 subparagraph:
							
								(B)To appoint a Chief Executive Officer
				for a 5-year term, renewable at the Board’s discretion, subject to the
				provisions of title 5, United States Code, governing appointments,
				classification, and compensation; and to remove the Chief Executive Officer
				upon a two-thirds majority vote of the members of the Board then
				serving.
								.
						(2)(A)Not later than 180 days
			 after the date of the enactment of this Act, the Broadcasting Board of
			 Governors shall appoint a Chief Executive Officer as authorized under section
			 305(a)(11) of the United States International Broadcasting Act of 1994 (22
			 U.S.C. 6204(a)(11)), as amended by paragraph (1).
						(B)Immediately upon appointment of the Chief
			 Executive Officer under subparagraph (A), the Director of the International
			 Broadcasting Bureau shall be terminated, and all of the responsibilities and
			 authorities of the Director shall be transferred to and assumed by the Chief
			 Executive Officer.
						(b)(1)Section 307 of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6206) is
			 amended—
						(A)in subsection (a), by adding at the
			 end the following: The Bureau shall operate under the direction of the
			 Chief Executive Officer.;
						(B)by striking subsection (b); and
						(C)in subsection (c)—
							(i)in the subsection heading, by
			 striking Director and inserting Chief Executive
			 Officer; and
							(ii)by striking The
			 Director and inserting The Chief Executive
			 Officer.
							(2)Section 305 of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6204), as amended by
			 subsection (a), is further amended—
						(A)by amending subsection (b) to read as
			 follows:
							
								(b)Authorities;
				delegationThe Chief Executive Officer shall have sole
				responsibility to carry out the authorities enumerated in paragraphs (1), (5),
				(6), (7), (8), (10), (11)(A), (12), (13), (14), (15), (16), (17), (18), and
				(19) of subsection (a) subject to the supervision of the Board. The Board may
				delegate the responsibilities enumerated in paragraphs (2), (3), (4), and (9)
				of such subsection. The authority under paragraph 11(B) shall be exercised
				solely by the
				Board.
								;
						(B)in subsection (c), by striking
			 The Director of the Bureau and the grantees identified in sections 6207
			 and 6208 of this title and inserting The Chief Executive
			 Officer; and
						(C)in subsection (d), by striking
			 and the Board and inserting , the Board, and the Chief
			 Executive Officer.
						(c)The United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended by
			 inserting after section 309 the following new section:
					
						310.Broadcast
				entities reporting to chief executive officer
							(a)Voice of
				america and office of cuba broadcastingThe Directors of Voice of
				America and the Office of Cuba Broadcasting are subordinate to, and shall
				report to, the Chief Executive Officer of the Broadcasting Board of
				Governors.
							(b)RFE/RL,
				incorporated, radio free asia, and the middle east broadcast
				networksThe Directors of RFE/RL, Incorporated, Radio Free Asia,
				and the Middle East Broadcast Networks shall communicate with, and submit
				reports to, the Board through the Chief Executive
				Officer.
							.
				CONSULAR NOTIFICATION
		  COMPLIANCE
			7083.(a)Petition for
			 review
					(1)JurisdictionNotwithstanding
			 any other provision of law, a Federal court shall have jurisdiction to review
			 the merits of a petition claiming violation of Article 36(1)(b) or (c) of the
			 Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or a
			 comparable provision of a bilateral international agreement addressing consular
			 notification and access, filed by an individual convicted and sentenced to
			 death by any Federal or State court before the date of enactment of this
			 Act.
					(2)StandardTo
			 obtain relief, an individual described in paragraph (1) must make a showing of
			 actual prejudice to the criminal conviction or sentence as a result of the
			 violation. The court may conduct an evidentiary hearing if necessary to
			 supplement the record and, upon a finding of actual prejudice, shall order a
			 new trial or sentencing proceeding.
					(3)Limitations
						(A)Initial
			 showingTo qualify for review under this subsection, a petition
			 must make an initial showing that—
							(i)a violation of
			 Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done at
			 Vienna April 24, 1963, or a comparable provision of a bilateral international
			 agreement addressing consular notification and access, occurred with respect to
			 the individual described in paragraph (1); and
							(ii)if such
			 violation had not occurred, the consulate would have provided assistance to the
			 individual.
							(B)Effect of prior
			 adjudicationA petition for review under this subsection shall
			 not be granted if the claimed violation described in paragraph (1) has
			 previously been adjudicated on the merits by a Federal or State court of
			 competent jurisdiction in a proceeding in which no Federal or State procedural
			 bars were raised with respect to such violation and in which the court provided
			 review equivalent to the review provided in this subsection, unless the
			 adjudication of the claim resulted in a decision that was based on an
			 unreasonable determination of the facts in light of the evidence presented in
			 the prior Federal or State court proceeding.
						(C)Filing
			 deadlineA petition for review under this subsection shall be
			 filed within 1 year of the later of—
							(i)the date of
			 enactment of this Act;
							(ii)the date on
			 which the Federal or State court judgment against the individual described in
			 paragraph (1) became final by the conclusion of direct review or the expiration
			 of the time for seeking such review; or
							(iii)the date on
			 which the impediment to filing a petition created by Federal or State action in
			 violation of the Constitution or laws of the United States is removed, if the
			 individual described in paragraph (1) was prevented from filing by such Federal
			 or State action.
							(D)TollingThe
			 time during which a properly filed application for State post-conviction or
			 other collateral review with respect to the pertinent judgment or claim is
			 pending shall not be counted toward the 1-year period of limitation.
						(E)Time limit for
			 reviewA Federal court shall give priority to a petition for
			 review filed under this subsection over all noncapital matters. With respect to
			 a petition for review filed under this subsection and claiming only a violation
			 described in paragraph (1), a Federal court shall render a final determination
			 and enter a final judgment not later than one year after the date on which the
			 petition is filed.
						(4)Habeas
			 petitionA petition for review under this subsection shall be
			 part of the first Federal habeas corpus application or motion for Federal
			 collateral relief under chapter 153 of title 28, United States Code, filed by
			 an individual, except that if an individual filed a Federal habeas corpus
			 application or motion for Federal collateral relief before the date of
			 enactment of this Act or if such application is required to be filed before the
			 date that is 1 year after the date of enactment of this Act, such petition for
			 review under this subsection shall be filed not later than 1 year after the
			 enactment date or within the period prescribed by paragraph (3)(C)(iii),
			 whichever is later. No petition filed in conformity with the requirements of
			 the preceding sentence shall be considered a second or successive habeas corpus
			 application or subjected to any bars to relief based on preenactment
			 proceedings other than as specified in paragraph (2).
					(5)Referral to
			 magistrateA Federal court acting under this subsection may refer
			 the petition for review to a Federal magistrate for proposed findings and
			 recommendations pursuant to 28 U.S.C. 636(b)(1)(B).
					(6)Appeal
						(A)In
			 generalA final order on a petition for review under paragraph
			 (1) shall be subject to review on appeal by the court of appeals for the
			 circuit in which the proceeding is held.
						(B)Appeal by
			 petitionerAn individual described in paragraph (1) may appeal a
			 final order on a petition for review under paragraph (1) only if a district or
			 circuit judge issues a certificate of appealability. A district or circuit
			 court judge shall issue or deny a certificate of appealability not later than
			 30 days after an application for a certificate of appealability is filed. A
			 district judge or circuit judge may issue a certificate of appealability under
			 this subparagraph if the individual has made a substantial showing of actual
			 prejudice to the criminal conviction or sentence of the individual as a result
			 of a violation described in paragraph (1).
						(b)Violation
					(1)In
			 generalAn individual not covered by subsection (a) who is
			 arrested, detained, or held for trial on a charge that would expose the
			 individual to a capital sentence if convicted may raise a claim of a violation
			 of Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done
			 at Vienna April 24, 1963, or of a comparable provision of a bilateral
			 international agreement addressing consular notification and access, at a
			 reasonable time after the individual becomes aware of the violation, before the
			 court with jurisdiction over the charge. Upon a finding of such a
			 violation—
						(A)the consulate of
			 the foreign state of which the individual is a national shall be notified
			 immediately by the detaining authority, and consular access to the individual
			 shall be afforded in accordance with the provisions of the Vienna Convention on
			 Consular Relations, done at Vienna April 24, 1963, or the comparable provisions
			 of a bilateral international agreement addressing consular notification and
			 access; and
						(B)the court—
							(i)shall postpone
			 any proceedings to the extent the court determines necessary to allow for
			 adequate opportunity for consular access and assistance; and
							(ii)may enter
			 necessary orders to facilitate consular access and assistance.
							(2)Evidentiary
			 hearingsThe court may conduct evidentiary hearings if necessary
			 to resolve factual issues.
					(3)Rule of
			 constructionNothing in this subsection shall be construed to
			 create any additional remedy.
					(c)DefinitionsIn
			 this section the term State means any State of the United
			 States, the District of Columbia, the Commonwealth of Puerto Rico, and any
			 territory or possession of the United States.
				(d)ApplicabilityThe
			 provisions of this section shall apply during the current fiscal year and
			 hereafter.
				DEATH GRATUITY AND OTHER
		  BENEFITS
			7084.(a)Death
			 GratuitySection 413 of the Foreign Service Act of 1980 (22
			 U.S.C. 3973) is amended—
					(1)in subsection (a)
			 by striking at the time of death and inserting at level
			 II of the Executive Schedule under section 5313 of title 5, United States Code,
			 at the time of death, except that for employees compensated under local
			 compensation plans established under section 408 the amount shall be equal to
			 the greater of either one year’s salary at the time of death, or one year’s
			 basic salary at the highest step of the highest grade on the local compensation
			 plan from which the employee was being paid at the time of
			 death;
					(2)by redesignating
			 subsections (b), (c), and (d) as subsections (d), (e), and (f)
			 respectively;
					(3)by redesignating
			 subsection (d) as subsection (f); and
					(4)by inserting
			 after subsection (a) the following new subsections:
						
							(b)Other executive
				agenciesThe head of an executive agency shall make a death
				gratuity payment authorized by this section to the survivors, as defined in
				subsection (e), of any employee of that agency who dies as a result of injuries
				sustained in the performance of duty abroad while subject to the authority of
				the chief of mission pursuant to section 207.
							(c)Interns without
				regular salaryThe Secretary shall make a special death gratuity
				payment of up to $500,000 to the survivors of an
				intern serving at a United States diplomatic or consular mission abroad without
				a regular salary who dies as a result of an act of terrorism while on duty
				abroad, and who is not otherwise compensated under this
				section.
							;
					(5)in subsection
			 (d), as redesignated by paragraph (2), by inserting at the end the following:
			 The Secretary may waive the requirement that the survivor be entitled to
			 elect monthly compensation under section 8133 of title 5, United States Code,
			 if the survivor would otherwise be entitled to payment under this section and
			 the Secretary determines such waiver is appropriate under the
			 circumstances.; and
					(6)by amending
			 subsection (c) to read as follows:
						
							(e)Order of
				paymentA death gratuity payment under this section shall be made
				as follows:
								(1)First, to the
				widow, widower, or domestic partner (as defined by Department of State
				regulation).
								(2)Second, to the
				child, or children in equal shares, if there is no widow, widower, or domestic
				partner.
								(3)Third, to the
				parent, or parents in equal shares, if there is no widow, widower, domestic
				partner, or child.
								If there is no survivor entitled
				to payment under this subsection, no payment shall be
				made.
							.
					(b)Life insurance
			 and educational benefits
					(1)In
			 generalChapter 4 of the Foreign Service Act of 1980 (22 U.S.C.
			 3961 et seq.) is amended by adding at the end the following new
			 sections:
						
							415.Group life
				insurance supplement applicable to those killed in terrorist attacks
								(a)Foreign service
				employees
									(1)In
				generalNotwithstanding the amounts specified in chapter 87 of
				title 5, United States Code, a Foreign Service employee who dies as a result of
				injuries sustained while on duty abroad because of an act of terrorism, as
				defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal
				Years 1998 and 1999 (22 U.S.C. 2656f(d)), shall be eligible for a payment from
				the United States in an amount that, when added to the amount of the employee’s
				employer-provided group life insurance policy coverage (if any), equals
				$400,000. In the case of an employee compensated
				under a local compensation plan established under section 408, the amount of
				such payment shall be determined by regulations implemented by the Secretary of
				State and shall be no greater than
				$400,000.
									(2)Designation of
				beneficiaryA payment made under paragraph (1) shall be made in
				accordance with the order of payment set forth in section 414(e).
									(b)Other executive
				agenciesThe head of an executive agency shall provide the
				additional payment authorized by this section, consistent with the provisions
				set forth in subsection (a), with respect to any employee of that agency who
				dies as a result of injuries sustained while on duty abroad because of an act
				of terrorism, as defined in section 140(d) of the Foreign Relations
				Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), while
				subject to the authority of the chief of mission pursuant to section
				207.
								416.Survivors’ and
				dependents’ educational assistance
								(a)Foreign service
				employeesThe Secretary shall provide educational assistance to a
				widow, widower, familial designee, or child(ren) of any United States national
				Foreign Service employee who dies while on duty abroad as a result of an act of
				terrorism, as defined in section 140(d) of the Foreign Relations Authorization
				Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), to meet, in whole or in
				part, the expenses incurred by a widow, widower, domestic partner, or
				child(ren) in pursuing a program of education at an educational institution,
				including subsistence, tuition, fees, supplies, books, equipment, and other
				educational costs.
								(b)Other executive
				agenciesThe head of an executive agency shall provide
				educational assistance authorized by this section to a widow, widower, domestic
				partner, or child(ren) of any employee of that agency who dies as a result of
				an act of terrorism or terrorism, as defined in section 140(d) of the Foreign
				Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)),
				while on duty abroad and subject to the authority of the chief of mission
				pursuant to section 207.
								(c)Amount of
				assistanceEducational assistance under this section may be made
				available up to the amounts provided for in section 3532 of title 38, United
				States Code, as adjusted by section 3564 of such title, and for an aggregate
				period not in excess of 48 months.
								(d)Program of
				education and educational institution definedFor purposes of
				this section, the terms program of education and
				educational institution have the meanings given the terms in
				section 3501 of title
				38.
								.
					(2)Clerical
			 amendmentThe table of contents in section 2 of the Foreign
			 Service Act of 1980 is amended by inserting after the item relating to section
			 414 the following new items:
						
							
								Sec. 415. Group life
				insurance supplement applicable to those killed in terrorist
				attacks.
								Sec. 416. Survivors’ and
				dependents’ educational
				assistance.
							
							.
					(c)ApplicabilityNotwithstanding
			 any other provision of law, sections 413, 415, and 416 of the Foreign Service
			 Act of 1980, as amended or added by this section, shall apply in the case of a
			 Foreign Service employee or executive branch employee subject to the authority
			 of the chief of mission pursuant to section 207 of the Foreign Service Act (22
			 U.S.C. 3927), serving at a United States diplomatic or consular mission abroad,
			 who died on or after April 18, 1983, as a result of injuries sustained in an
			 act of terrorism, as defined in section 140(d) of the Foreign Relations
			 Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)).
				(d)Funding
					(1)Diplomatic and
			 consular programs fundsAmounts made available to the Department
			 of State pursuant to the sixth proviso under the heading Diplomatic and
			 Consular Programs in title I of the Department of State, Foreign
			 Operations, and Related Programs Appropriations Act, 2008 (division J of Public
			 Law 110–161) are authorized to be used by the Department of State to pay
			 benefits or payments made available pursuant to this Act.
					(2)AvailabilityTo
			 pay benefits or payments made available pursuant to this Act, the Secretary of
			 State may merge with the amounts described in paragraph (1) unobligated
			 balances of funds appropriated under the Diplomatic and Consular
			 Programs heading for fiscal year 2014 and subsequent fiscal years, up
			 until the end of the fifth fiscal year after the fiscal year for which such
			 funds were appropriated or otherwise made available.
					(3)RescissionOf
			 the unexpended balances available under the heading Export and
			 Investment Assistance, Export-Import Bank of the United States, Subsidy
			 Appropriations from prior Acts making appropriations for the Department
			 of State, foreign operations, and related programs,
			 $21,000,000 are rescinded.
					united states citizenship for
		  internationally adopted individuals
			7085.(a)Automatic
			 citizenshipSection 104 of
			 the Child Citizenship Act of 2000 (Public Law 106–395; 8 U.S.C. 1431 note) is
			 amended to read as follows:
					
						104.ApplicabilityThe amendments made by this title shall
				apply to any individual who satisfies the requirements under section 320 or 322
				of the Immigration and Nationality Act, regardless of the date on which such
				requirements were
				satisfied.
						.
				(b)Modification of
			 preadoption visitation requirementSection 101(b)(1)(F)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(F)(i)) is amended by
			 striking at least twenty-five years of age, who personally saw and
			 observed the child prior to or during the adoption proceedings; and
			 inserting who is at least 25 years of age, at least 1 of whom personally
			 saw and observed the child before or during the adoption
			 proceedings;.
				(c)Automatic
			 citizenship for children of United States citizens who are physically present
			 in the United States
					(1)In
			 generalSection 320(a)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 1431(a)(3)) is amended to read as follows:
						
							(3)The child is
				physically present in the United States in the legal custody of the citizen
				parent pursuant to a lawful
				admission.
							.
					(2)Applicability
			 to individuals who no longer have legal statusNotwithstanding
			 the lack of legal status or physical presence in the United States, a person
			 shall be deemed to meet the requirements under section 320 of the Immigration
			 and Nationality Act, as amended by paragraph (1), if the person—
						(A)was born outside
			 of the United States;
						(B)was adopted by a
			 United States citizen before the person reached 18 years of age;
						(C)was legally
			 admitted to the United States; and
						(D)would have
			 qualified for automatic United States citizenship if the amendments made by
			 paragraph (1) had been in effect at the time of such admission.
						(d)Retroactive
			 applicationSection 320(b) of the Immigration and Nationality Act
			 (8 U.S.C. 1431(b)) is amended by inserting , regardless of the date on
			 which the adoption was finalized before the period at the end.
				(e)ApplicabilityThe
			 amendments made by this section shall apply to any individual adopted by a
			 citizen of the United States regardless of whether the adoption occurred prior
			 to, on, or after the date of the enactment of the
			 Child Citizenship Act of
			 2000.
				assistance for foreign
		  nongovernmental organizations
			7086.Part I of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C the
			 following new section:
				
					104D.Eligibility
				for AssistanceNotwithstanding
				any other provision of law, regulation, or policy, in determining eligibility
				for assistance authorized under sections 104, 104A, 104B, and 104C—
						(1)a foreign nongovernmental organization
				shall not be ineligible for such assistance solely on the basis of health or
				medical services, including counseling and referral services, provided by such
				organization with non-United States Government funds if such services are
				permitted in the country in which they are being provided and would not violate
				United States law if provided in the United States; and
						(2)a foreign nongovernmental organization
				shall not be subject to requirements relating to the use of non-United States
				Government funds for advocacy and lobbying activities other than those that
				apply to United States nongovernmental organizations receiving assistance under
				this
				part.
						.
				use of funds in contravention of
		  this act
				7087.If the executive branch makes a
			 determination not to comply with any provision of this Act on constitutional
			 grounds, the head of the relevant Federal agency shall notify the Committees on
			 Appropriations in writing within 5 days of such determination, the basis for
			 such determination and any resulting changes to program and policy.
			VIIIOverseas Contingency Operations
			Department of
		  State
			Administration of foreign
		  affairs
			Diplomatic
		  and consular programs
			(including
		  transfer of funds)For an
		  additional amount for Diplomatic and Consular Programs,
		  $1,024,908,000, to remain available until
		  September 30, 2015, of which $900,274,000 is for
		  Worldwide Security Protection and shall remain available until expended: 
		  Provided, That the Secretary of
		  State may transfer up to $100,000,000 of the
		  total funds made available under this heading to any other appropriation of any
		  department or agency of the United States, upon the concurrence of the head of
		  such department or agency, to support operations in and assistance for
		  Afghanistan and to carry out the provisions of the Foreign Assistance Act of
		  1961: 
		  Provided further, That
		  any such transfer shall be treated as a reprogramming of funds under
		  subsections (a) and (b) of section 7015 of this Act and shall not be available
		  for obligation or expenditure except in compliance with the procedures set
		  forth in that section: 
		  Provided further, That
		  such amount is designated by the Congress for Overseas Contingency Operations
		  pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit
		  Control Act of 1985.
			Conflict stabilization
		  operationsFor an additional
		  amount for Conflict Stabilization Operations,
		  $8,500,000, to remain available until expended: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			OFFICE OF INSPECTOR GENERALFor an additional amount for Office
		  of Inspector General, $49,650,000, to
		  remain available until September 30, 2015, which shall be for the Special
		  Inspector General for Afghanistan Reconstruction for reconstruction
		  oversight: Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			EDUCATIONAL AND CULTURAL
		  EXCHANGE PROGRAMSFor an
		  additional amount for Educational and Cultural Exchange
		  Programs, as authorized, $8,628,000, to
		  remain available until expended: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			Embassy
		  security, construction, and maintenanceFor an additional amount for Embassy
		  Security, Construction, and Maintenance,
		  $558,548,000, to remain available until
		  expended, of which $308,548,000 shall be for the
		  costs of worldwide security upgrades, acquisition, and construction as
		  authorized: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			International
		  organizations
			contributions to international
		  organizationsFor an
		  additional amount for Contributions to International
		  Organizations, $74,400,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			RELATED
		  AGENCY
			Broadcasting Board of
		  Governors
			international broadcasting
		  operationsFor an additional
		  amount for International Broadcasting Operations,
		  $4,400,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			RELATED
		  PROGRAMS
			United States Institute of
		  PeaceFor an additional amount
		  for United States Institute of Peace,
		  $6,016,000, to remain available until September
		  20, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			United
		  states agency for international development
			Funds appropriated to the
		  president
			Operating expensesFor an additional amount for
		  Operating Expenses, $65,350,000,
		  to remain available until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			office of
		  inspector generalFor an
		  additional amount for Office of Inspector General,
		  $5,000,000, to remain available until September
		  30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			Bilateral
		  Economic Assistance
			Funds Appropriated to the
		  President
			International Disaster
		  AssistanceFor an additional
		  amount for International Disaster Assistance,
		  $1,005,000,000, to remain available until
		  September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			Transition
		  initiativesFor an additional
		  amount for Transition Initiatives,
		  $5,000,000, to remain available until September
		  30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			Economic
		  support fund
			For an additional amount for Economic
		  Support Fund, $901,500,000, to remain
		  available until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			Department of
		  State
			Migration and refugee
		  assistanceFor an additional
		  amount for Migration and Refugee Assistance,
		  $1,513,000,000, to remain available until
		  September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			complex
		  foreign crises fundFor an
		  additional amount for Complex Crises Fund,
		  $535,000,000, to remain available until
		  September 30, 2015, of which not less than
		  $200,000,000 shall be made available for
		  assistance for Jordan: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			International security
		  assistance
			Department of
		  state
			International narcotics control
		  and law enforcementFor an
		  additional amount for International Narcotics Control and Law
		  Enforcement, $106,500,000, to remain
		  available until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			peacekeeping
		  operationsFor an additional
		  amount for Peacekeeping Operations,
		  $138,600,000, to remain available until
		  September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985: Provided further,
		  That of the funds available for obligation under this heading in this Act and
		  in prior Acts making appropriations for the Department of State, foreign
		  operations, and related programs, up to
		  $161,000,000 may be used to pay assessed
		  expenses of international peacekeeping activities in
		  Somalia.
			Funds appropriated to the
		  president
			Foreign military financing
		  programFor an additional
		  amount for Foreign Military Financing Program,
		  $500,000,000, to remain available until
		  September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			MULTILATERAL
		  ASSISTANCE
			Funds appropriated to the
		  president
			International Financial
		  Institutions
			TRANSITION FUNDFor payment to the International Bank of
		  Reconstruction and Development as trustee for the Transition Fund by the
		  Secretary of the Treasury, $5,000,000, to remain
		  available until expended: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			GENERAL
		  PROVISIONS
			Additional
		  appropriations
			8001.Notwithstanding any other provision of law,
			 funds appropriated in this title are in addition to amounts appropriated or
			 otherwise made available in this Act for fiscal year 2014.
				EXTENSION OF AUTHORITIES AND
		  CONDITIONS
				8002.Unless otherwise provided for in this Act,
			 the additional amounts appropriated by this title to appropriations accounts in
			 this Act shall be available under the authorities and conditions applicable to
			 such appropriations accounts.
				TRANSFER
		  AUTHORITY
				8003.(a)OperationsFunds appropriated by this title in this
			 Act under the headings Diplomatic and Consular Programs and
			 Embassy Security, Construction, and Maintenance may be
			 transferred to, and merged with, funds appropriated by this title under such
			 headings: 
			 Provided, That such transfers
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations: Provided
				further, That the transfer authority in this section is in
			 addition to any transfer authority otherwise available under any other
			 provision of law.
				(b)Assistance
					(1)Transfer
			 authorityFunds appropriated by this title under the headings
			 International Disaster Assistance, Complex Foreign Crises
			 Fund, Economic Support Fund, Migration and
			 Refugee Assistance, International Narcotics Control and Law
			 Enforcement, Nonproliferation, Anti-terrorism, Demining and
			 Related Programs, Peacekeeping Operations, and
			 Foreign Military Financing Program may be transferred to, and
			 merged with, funds appropriated by this title under such headings: 
			 Provided, That such transfers
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations: 
			 Provided further,
			 That the transfer authority in this section is in addition to any transfer
			 authority otherwise made available under any other provision of law, including
			 section 610 of the Foreign Assistance Act of 1961 which may be exercised by the
			 Secretary of State for the purposes of this title.
					(2)Global security
			 contingency fundNotwithstanding any provision of law, not to
			 exceed $25,000,000 from funds appropriated under
			 the headings International Narcotics Control and Law Enforcement
			 and Foreign Military Financing Program by this title may be
			 transferred to, and merged with, funds previously made available under the
			 heading Global Security Contingency Fund: 
			 Provided, That such transfer
			 authority is in addition to any other transfer authority available to the
			 Department of State, and shall be subject to prior consultation with, and the
			 regular notification procedures of, the Committees on Appropriations: Provided further, That the Secretary
			 of State shall, not later than 15 days prior to obligation, notify the
			 Committees on Appropriations on a country basis, including the implementation
			 plan and timeline for each proposed use of such funds.
					This Act may be cited as the
		  Department of State, Foreign
		  Operations, and Related Programs Appropriations Act, Fiscal Year
		  2014.
			
	
		July 25, 2013
		Read twice and placed on the calendar
	
